--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Execution Copy
[Published CUSIP Number: ____]


AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of July 25, 2007


among


BUCKEYE TECHNOLOGIES INC.,
as the Company,


The Guarantors from time to time party hereto,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,


and


The Other Lenders Party Hereto
 
and


BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager,


CITIZENS BANK OF PENNSYLVANIA,
as Syndication Agent


and


COBANK, ACB
and
REGIONS BANK,
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


                                                                                                                               
 
 
 

Section        Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1

  1.01  Defined Terms.  1  
1.02
Other Interpretive Provisions. 
 23  
1.03
Accounting Terms. 
 24  
1.04
Rounding. 
 24  
1.05
Times of Day. 
 24  
1.06
Letter of Credit Amounts. 
 24

 

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS  25

 
2.01
The Loans. 
 25  
2.02
Borrowings, Conversions and Continuations of Loans. 
 25  
2.03
Letters of Credit; Auto-Extension Letters of Credit  26  
2.04
Swing Line Loans. 
 33  
2.05
Prepayments. 
 36  
2.06
Termination or Reduction of Commitments. 
 37  
2.07
Repayment of Loans. 
 38  
2.08
Interest. 
 38  
2.09
Fees. 
 39  
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 
 40  
2.11
Evidence of Debt. 
 40  
2.12
Payments Generally; Administrative Agent’s Clawback. 
 42  
2.13
Sharing of Payments by Lenders. 
 43  
2.14
Increase in Aggregate Commitments. 
 43

 

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY  44

 
3.01
Taxes. 
 44  
3.02
Illegality. 
 46  
3.03
Inability to Determine Rates. 
 46  
3.04
Increased Costs; Reserves on Eurodollar Rate Loans. 
 47  
3.05
Compensation for Losses.  48  
3.06
Mitigation Obligations; Replacement of Lenders. 
 49  
3.07
Survival. 
 49

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  50

 
4.01
Conditions of Initial Credit Extension. 
 50  
4.02
Conditions to all Credit Extensions.  53

 

ARTICLE V REPRESENTATIONS AND WARRANTIES  53

 
5.01
Organization and Business. 
 53  
5.02
Financial Statements and Other Information; Material Agreements. 
 54  
5.03
Agreements Relating to Indebtedness. 
 55

 
 
 
i

--------------------------------------------------------------------------------

 

 
5.04
Changes in Condition. 
 55  
5.05
Title to Assets. 
 55  
5.06
Operations in Conformity With Law, etc. 
 56  
5.07
Litigation. 
 56  
5.08
Authorization and Enforceability. 
 56  
5.09
No Legal Obstacle to Agreements. 
 56  
5.10
Defaults. 
 57  
5.11
Licenses, etc. 
 57  
5.12
Tax Returns.
 57  
5.13
Certain Business Representations. 
 58  
5.14
Environmental Regulations. 
 58  
5.15
Pension Plans. 
 59  
5.16
Government Regulation; Margin Stock. 
 59  
5.17
Disclosure. 
 60  
5.18
Solvency. 
 60

 

ARTICLE VI  AFFIRMATIVE AND NEGATIVE COVENANTS  60

 
6.01
Taxes and Other Charges. 
 60  
6.02
Conduct of Business, etc. 
 61  
6.03
Insurance  61  
6.04
Financial Statements and Reports. 
 62  
6.05
Certain Financial Tests.  66  
6.06
Indebtedness. 
 66  
6.07
Liens. 
 68  
6.08
Investments and Acquisitions. 
 69  
6.09
Distributions. 
 71  
6.10
Asset Dispositions and Mergers. 
 71  
6.11
[intentionally omitted.] 
 72  
6.12
Issuance of Stock by Subsidiaries; Subsidiary Distributions, etc.
 72  
6.13
Voluntary Prepayments of Other Indebtedness
 73  
6.14
Derivative Contracts
 73  
6.15
Negative Pledge Clauses
 73  
6.16
ERISA, etc
 73  
6.17
Transactions with Affiliates
 74  
6.18
Environmental Laws
 74  
6.19
Interpretation of Covenants
 74  
6.20
Use of Proceeds
 74  
6.21
Pledged Assets
 74  
6.22
Further Assurances
 75  
6.23
Post-Closing Deliveries
 76

 

ARTICLE VII    76

  [Intentionally Omitted]  76

 





































ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES  76



 
8.01
Events of Default
 76  
8.02
Certain Actions Following an Event of Default
 80

 
 
 
ii

--------------------------------------------------------------------------------

 
 











 

 
8.03
Annulment of Defaults
 80  
8.04
Waivers
 81  
8.05
Application of Funds
 81

 

ARTICLE IX  ADMINISTRATIVE AGENT  82

 
9.01
Appointment and Authority. 
 82  
9.02
Rights as a Lender.  82  
9.03
Exculpatory Provisions. 
 83  
9.04
Reliance by Administrative Agent.  83  
9.05
Delegation of Duties. 
 84  
9.06
Resignation of Administrative Agent. 
 84  
9.07
Non-Reliance on Administrative Agent and Other Lenders. 
 85  
9.08
No Other Duties, Etc.  85  
9.09
Administrative Agent May File Proofs of Claim. 
 85  
9.10
Collateral and Guaranty Matters. 
 86

 

ARTICLE X  GUARANTY  86





















 
10.01
Guarantees of Obligations.  86  
10.02
Continuing Obligation. 
 87  
10.03
Waivers with Respect to Obligations. 
 87  
10.04
Lenders’ Power to Waive, etc.  89  
10.05
Information Regarding the Company, etc. 
 89  
10.06
Certain Guarantor Representations.  89  
10.07
Subrogation. 
 90  
10.08
Subordination. 
 90  
10.09
Future Subsidiaries; Further Assurances. 
 90  
10.10
Contribution Among Guarantors. 
 91

 

ARTICLE XI  MISCELLANEOUS  91

 
11.01
Amendments, Etc. 
 91  
11.02
Notices; Effectiveness; Electronic Communications. 
 93  
11.03
No Waiver; Cumulative Remedies. 
 95  
11.04
Expenses; Indemnity; Damage Waiver. 
 95  
11.05
Payments Set Aside. 
 96  
11.06
Successors and Assigns. 
 97  
11.07
Treatment of Certain Information; Confidentiality. 
 100  
11.08
Right of Setoff. 
 101  
11.09
Interest Rate Limitation. 
 101  
11.10
Counterparts; Integration; Effectiveness; Amendment and Restatement of Existing
Credit Agreement; Affirmation of Prior Liens.  102  
11.11
Survival of Representations and Warranties. 
 102  
11.12
Severability.  102   11.13
Replacement of Lenders. 
 103  
11.14
Governing Law; Jurisdiction; Etc. 
 103  
11.15
Waiver of Jury Trial. 
 104  
11.16
No Advisory or Fiduciary Responsibility. 
 105  
11.17
USA PATRIOT Act Notice. 
 105

 





















 




































 
iii

--------------------------------------------------------------------------------

 



 

   SIGNATURES     S-1

 

 
 
iv 

--------------------------------------------------------------------------------

 



SCHEDULES
 
 

1.01(a)        Existing Letters of Credit 1.01(c)   Mortgaged Properties 2.01
Commitments and Applicable Percentages 5.01 Organization and Business 5.02  
Material Agreements 5.03  Agreements Relating to Financing Debt, Investments,
etc. 5.07  Litigation 5.14   Environmental Regulations 5.15    Pension Plans
6.07   Liens 6.08(h) Investments and Acquisitions 11.02    Administrative
Agent’s Office, Certain Addresses for Notices

 
        
EXHIBITS


Form of
 

A Committed Loan Notice B   Swing Line Loan Notice C    Note D   Compliance
Certificate E Assignment and Assumption F  Mortgage G   Closing Certificate H  
Foreign Subsidiary Subordination Agreement

 
    
               
               



 
 
 
v 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
July 25, 2007 among BUCKEYE TECHNOLOGIES INC., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party hereto
as guarantors (collectively, the “Guarantors” and individually, a “Guarantor”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.


PRELIMINARY STATEMENTS:


WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, the lenders from time to time party thereto and the
Administrative Agent entered into that certain Credit Agreement dated as of
November 5, 2003 (as amended and modified prior to the date hereof, the
“Existing Credit Agreement”);


WHEREAS, the Company has requested and the Lenders and other parties hereto have
agreed to amend and restate the Existing Credit Agreement on the terms and
conditions hereinafter set forth;


WHEREAS, concurrently with the effectiveness of such amendment and restatement
of the Existing Credit Agreement, the Existing Credit Agreement will be amended
and restated in its entirety, the lenders party thereto will have no further
obligations thereunder and will cease to be parties to such agreement and the
Company and its Subsidiaries will have no further obligations thereunder, except
for those obligations that by their terms survive termination of the Existing
Credit Agreement;


WHEREAS, The Company has requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Accumulated Benefit Obligations” means the actuarial present value of the
accumulated benefit obligations under any Plan, calculated in accordance with
Statement No. 87 of the Financial Accounting Standards Board.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
 
 
 

--------------------------------------------------------------------------------

 


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.


“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the Aggregate Commitments in effect equal TWO HUNDRED MILLION
DOLLARS ($200,000,000).


“Agreement” means this Amended and Restated Credit Agreement, as from time to
time amended, restated, modified and in effect.


“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments.  The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.


“Applicable Rate” means from time to time, for the purposes of calculating (a)
the commitment fee for the purposes of Section 2.09(a), (b) the Standby Letter
of Credit Fee for purposes of Section 2.03(i), (c) the interest rate applicable
to Loans that are Eurodollar Rate Loans for the purposes of Section 2.08 and (d)
the interest rate applicable to Loans that are Base Rate Loans for the purposes
of Section 2.08, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Sections 6.04(a)(v)
and 6.04(b)(iv):


Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate Loans
and
Standby Letter of Credit Fee
Base Rate Loans
1
< 3.50:1
0.25%
1.25%
0.25%
2
≥3.50:1 but < 4.00:1
0.30%
1.50%
0.50%
3
≥4.00:1 but < 4.50:1
0.35%
1.75%
0.75%
4
≥ 4.50:1
0.40%
2.00%
1.00%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 6.04 (i.e., 45 days after the end of each of the
first three fiscal quarters of the Company’s fiscal year and 95 days after the
end of the Company’s fiscal year); provided, however, that if a Compliance
Certificate is not delivered when due in

 
2

--------------------------------------------------------------------------------

 
 
accordance with such Section, then Pricing Level 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the first Business Day after actual delivery
thereof.  The Applicable Rate in effect from the Closing Date through the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 6.04(b)(iv) for the fiscal quarter ending
September 30, 2007 shall be determined based upon Pricing Level 3.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Approved Public Debt” means (a) the Company 2008 Notes, (b) the Company 2010
Notes and (c) the Company 2013 Notes.


“Arranger” means Banc of America Securities LLC in its capacities as sole lead
arranger and sole book manager.


“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property, excluding any such Disposition (i) permitted by clause (a) of
Section 6.10, (ii) consisting of a sale of the Lumberton Facility or (iii) that
yields gross proceeds to any Loan Party (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) of $10,000,000 in any fiscal year of the Company.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.


“Availability Period” means, in respect of the Aggregate Commitments, the period
from and including the Closing Date to the earliest of (i) the Maturity Date,
(ii) the date of termination of the Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Lender to make Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Bankruptcy Default” means an Event of Default referred to in Section 8.01(j).


“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.


 
3

--------------------------------------------------------------------------------

 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located; provided, however, that when “Business Day” is used in
connection with any Eurodollar Rate Loan, such term shall also exclude any day
on which financial institutions are generally not open for dealings in the
London Interbank Market.


“Capital Expenditures” means, for any period, amounts added or required to be
added to the property, plant and equipment or other fixed assets account on the
Consolidated balance sheet of the Company and its Subsidiaries, prepared in
accordance with GAAP, in respect of (a) the acquisition, construction,
improvement or replacement of land, buildings, machinery, equipment, leaseholds
and any other real or personal property (excluding replacements of and repairs
to any real or personal property made out of the proceeds of a casualty
insurance policy), (b) to the extent not included in clause (a) above,
materials, contract labor and direct labor relating thereto (excluding amounts
properly expensed as repairs and maintenance in accordance with GAAP) and (c)
software development costs to the extent not expensed; provided, however, that
Capital Expenditures shall not include (i) the purchase price for the
acquisition of another Person (or substantially all the assets of another
Person) as a going concern permitted by Section 6.08 or (ii) expenditures made
in accordance with this Agreement with the proceeds of insurance claims or
condemnation awards.


“Capitalized Lease” means any lease which is required to be capitalized on the
balance sheet of the lessee in accordance with GAAP, including Statement Nos. 13
and 98 of the Financial Accounting Standards Board.


“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP, including Statement Nos. 13 and 98 of the
Financial Accounting Standards Board.
 
“Capital Stock” means, with respect to any Person, all of the shares of Capital
Stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Cash Collateralize” has the meaning specified in Section 2.03(g).


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar-denominated time deposits and certificates of deposit
of (i) any Lender, (ii) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500 million or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or

 
 
4

--------------------------------------------------------------------------------

 
 
from Moody’s is at least P-1 or the equivalent thereof (each an “Approved
Bank”), in each case with maturities of not more than 270 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within twelve months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500 million for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least $500
million and the portfolios of which are limited to Investments of the character
described in the foregoing subclauses hereof, (f) money market preferred or
similar funds having at such date of acquisition a rating of AA or better by S&P
or Aa or better by Moody’s, and (g) shares of money market mutual or similar
funds registered under 2(a)7 or 3(c)7 of the Investment Company Act of 1940.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including corporate purchase and travel card), electronic funds transfer and
other cash management arrangements.
 
    “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.


“Commercial Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Company pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.


 
5

--------------------------------------------------------------------------------

 
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.


“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414 of the Code.


“Company” has the meaning specified in the introductory paragraph hereto.
 
“Company Materials” has the meaning specified in Section 6.04.


“Company 2008 Notes” means the Company’s 9 1/4% Senior Subordinated Notes due
2008 in the original principal amount of $100,000,000, issued pursuant to the
indenture dated July 2, 1996 between the Company and The Bank of New York, as
trustee, as in effect on the date hereof.


“Company 2010 Notes” means the Company’s 8% Senior Subordinated Notes due 2010
in the original principal amount of $150,000,000, issued pursuant to the
indenture dated June 11, 1998 between the Company and The Bank of New York, as
trustee, as in effect on the date hereof.


“Company 2013 Notes” means the Company’s 8 1/2 Senior Unsecured Notes due 2013
in the original principal amount of $200,000,000, issued pursuant to the
indenture dated September 22, 2003 between the Company and The Bank of New York,
as trustee, as in effect on the date hereof.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Computation Covenants” means Sections 6.05, 6.06(g), 6.06(j), 6.06(m), 6.06(0),
6.06(p), 6.08(e), 6.08(f), 6.08(g), 6.08(h), 6.09(b), 6.09(e) and 6.10(d).


“Confidential Information Memorandum” means the information memorandum dated
July 2007 used by the Arranger in connection with the syndication of the
Commitments.


“Consolidated”, when used with reference to any term, mean that term as applied
to the accounts of the Company (or other specified Person) and all of its
Subsidiaries (or other specified group of Persons), or such of its Subsidiaries
as may be specified, consolidated (or combined) in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, the total, without duplication, of
(a) Consolidated Net Income minus (b) to the extent included in computing such
Consolidated Net Income (i) any extraordinary and nonrecurring gains and (ii)
noncash income items, plus (c) all amounts deducted in computing such
Consolidated Net Income in respect of:


(i)           depreciation and amortization;


(ii)           interest expense;


(iii)          income tax expense;


(iv)          the write down for impairment purposes of existing goodwill and
noncash charges related to asset impairments;
 
6

--------------------------------------------------------------------------------

 


(v)           any extraordinary and nonrecurring losses;


(vi)          any other noncash charges (provided, however, that (i) such
charges shall not include any amounts that constitute an accrual of or reserve
for future cash payments or that otherwise are expected to result in cash
expenditures in a future period and (ii) the amount added in respect of such
noncash charges shall not exceed $5,000,000);


(vii)          restructuring costs incurred during the fiscal quarters ending
September 30, 2006, December 31, 2006, March 31, 2007 and June 30, 2007
(provided, however, that the amount added in respect of such costs for the
fiscal quarter ending September 30, 2006 shall not exceed $13,000 and the amount
added in respect of such costs for the fiscal quarter ending December 31, 2006
shall not exceed $11,000, the amount added in respect of such costs for the
fiscal quarter ending March 31, 2007 shall not exceed $1,201,000) and the amount
added in respect of such costs for the fiscal quarter ending June 30, 2007 shall
not exceed $200,000;


(viii)        costs in an aggregate amount not to exceed $12,000,000 on account
of the temporary suspension of operations at the Company’s Foley, Florida
facility for extended maintenance; and


(ix)           any write-off of fees associated with any financing.


“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense” means, for any period, (a) the aggregate amount
of interest expense, including commitment fees, payments in the nature of
interest under Capitalized Leases and net payments under Interest Rate
Protection Agreements, net of interest income accrued by the Company and its
Subsidiaries in accordance with GAAP on a Consolidated basis, minus (b) to the
extent included in the foregoing clause (a), amortization of Indebtedness
financing costs.
 
“Consolidated Leverage Ratio” means, at any time, the ratio of (a) Consolidated
Total Debt as of the last day of the most recently completed fiscal quarter to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such last day.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries, determined in accordance with GAAP on a
Consolidated basis; provided, however, that Consolidated Net Income shall not
include:


(a)           the income (or loss) of any Person accrued prior to the date such
Person becomes a Subsidiary or is merged into or consolidated with the Company
or any of its Subsidiaries; provided, however, that (i) in the event of an
acquisition permitted by Section 6.08, for purposes only of calculating the
Applicable Rate, the Consolidated Leverage Ratio and the Consolidated Interest
Coverage Ratio, in Sections 6.05(a) and (b),
 
7

--------------------------------------------------------------------------------

 
respectively (but not for any other Section), the net income (or loss) of any
acquired domestic Person shall be included in Consolidated Net Income for up to
four fiscal quarters prior to the acquisition date, adjusted on a pro forma
basis for specific and quantified reductions in expenses (excluding projected
changes in business conditions, such as projected yield improvement or increased
sales) resulting from the acquisition as agreed between the Company and the
Administrative Agent and (ii) in the event of a Disposition permitted by
Section 6.10, for purposes only of calculating the Applicable Rate, the
Consolidated Leverage Ratio and the Consolidated Interest Coverage Ratio, in
Sections 6.05(a) and (b), respectively (but not for any other Section), the net
income or loss of any Person so disposed of shall be excluded from Consolidated
Net Income for up to four fiscal quarters prior to the Disposition date.
            
(b)           the income (or loss) of any Person (other than a Subsidiary) in
which the Company or any of its Subsidiaries has an ownership interest;
provided, however, that (i) Consolidated Net Income shall include amounts in
respect of the income of such Person when actually received in cash by the
Company or such Subsidiary in the form of dividends or similar Distributions and
(ii) Consolidated Net Income shall be reduced by the aggregate amount of all
Investments, regardless of the form thereof, made by the Company or any of its
Subsidiaries in such Person for the purpose of funding any deficit or loss of
such Person;


(c)           all amounts included in computing such net income (or loss) in
respect of the write-up of any asset or the retirement of any Indebtedness or
equity at less than face value after March 31, 2007;


(d)           the income of any Subsidiary to the extent (i) the payment of such
income in the form of a Distribution or repayment of Indebtedness to the Company
or a Wholly Owned Subsidiary is not permitted, whether on account of any
Organization Document restriction, any agreement, instrument, deed or lease or
any law, statute, judgment, decree or governmental order, rule or regulation
applicable to such Subsidiary or (ii) the income of such Subsidiary does not
exceed the tax liability incurred by the Company and its Subsidiaries resulting
from the repatriation of foreign earnings under the Code caused by the payment
of such income in the form of a Distribution or repayment of Indebtedness to the
Company or a Wholly Owned Subsidiary; and


(e)            any after-tax gains or losses attributable to returned surplus
assets of any Plan.


“Consolidated Total Debt” means, at any date, all Financing Debt of the Company
and its Subsidiaries on a Consolidated basis.


“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


“Currency Exchange Agreement” means any currency swap, foreign exchange contract
or similar arrangement providing for protection against fluctuations in currency
exchange rates, either generally or under specific contingencies.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate
 
 
8

--------------------------------------------------------------------------------

 

equal to (x) the Applicable Rate plus 2% per annum in the case of Standby Letter
of Credit Fees and (y) 2.40% in the case of Commercial Letter of Credit Fees.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
Disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Distribution” means, with respect to the Company (or other specified Person) or
any of its Subsidiaries:


(a)           the declaration or payment of any dividend or distribution,
including dividends payable in shares of capital stock of or other equity
interests in the Company (or such specified Person), on or in respect of any
shares of any class of capital stock of or other equity interests in the Company
(or such specified Person) or any of its Subsidiaries;


(b)           the purchase, redemption or other retirement of any shares of any
class of capital stock of or other equity interest in the Company (or such
specified Person) or any of its Subsidiaries of options, warrants or other
rights for the purchase of such shares, directly, indirectly through a
Subsidiary or corporate parent or otherwise;


(c)           any other distribution on or in respect of any shares of any class
of capital stock of or equity or other beneficial interest in the Company (or
such specified Person) or any of its Subsidiaries;


(d)           any payment of principal or interest or fees with respect to, or
any purchase, redemption or defeasance of, any Indebtedness of the Company (or
such specified Person) or any of its Subsidiaries which by its terms or the
terms of any agreement is subordinated to the payment of the Obligations; and


(e)           any payment, loan or advance by the Company (or such specified
Person) to, or any other Investment by the Company (or such specified Person)
in, the holder of any shares of any class of capital stock of or equity interest
in the Company (or such specified Person) or any of its Subsidiaries, or any
Affiliate of such holder;


provided, however, that the term “Distribution” shall not include (i) dividends
payable in, or conversion of securities into, nonredeemable common stock of or
other similar equity interests in the Company (or such specified Person) or (ii)
the issuance of pay-in-kind interest or (iii) payments in the ordinary course of
business in respect of (A) reasonable compensation paid to employees, officers
and directors, (B) advances to employees for travel expenses, drawing accounts
and similar expenditures, (C) rent paid to, or accounts payable for services
rendered or goods sold by, non-Affiliates that own capital stock of or other
equity interests in the Company (or such specified Person) or (D) licensing fees
and management fees paid by the Company and its Subsidiaries to each other.
 
9

--------------------------------------------------------------------------------

 


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii.


“Energy Hedge Agreements” means any futures contract, cap or collar contract or
other contractual arrangement providing for protection against fluctuations in
energy costs, either generally or under specific contingencies.


“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including applicable consent
decrees and administrative orders) relating to public health and safety and
protection of the environment, including the federal Occupational Health and
Safety Act.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equivalent Amount of United States Funds” means, as of any date of calculation
with respect to a particular amount of foreign currency, an amount of United
States Funds equal to such amount of foreign currency, computed at the foreign
exchange rate published for such date in the Wall Street Journal.


“ERISA” means the federal Employee Retirement Income Security Act of 1974.


“ERISA Group Person” means the Company, any Subsidiary of the Company and any
Person which is a member of the controlled group or under common control with
the Company or any Subsidiary within the meaning of section 414 of the Code or
section 4001(a)(14) of ERISA.


“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as reasonably designated by the
Administrative Agent from time to time) at approximately 12:00 p.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such
 
 
10

--------------------------------------------------------------------------------

 
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 12:00 p.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Company is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 3.01(a).


 “Existing Credit Agreement” has the meaning set forth in the Recitals.


“Existing Letters of Credit” means those existing letters of credit issued by
certain of the Lenders and described on Schedule 1.01(a).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement, dated June 4, 2007, among the Company,
the Administrative Agent and the Arranger.


“Financial Officer” of the Company (or other specified Person) means its chief
executive officer, chief financial officer, chief operating officer, chief
accounting officer, chairman, president, treasurer or any of its vice presidents
whose primary responsibility is for its financial affairs, all of whose
incumbency and signatures have been certified to the Administrative Agent by the
secretary or other appropriate attesting officer of the Company (or such
specified Person).


“Financing Debt” means each of the items described in clauses (a) through (f)
and (i) of the definition of the term “Indebtedness” and, without duplication,
any Guarantee of such items.


 
11

--------------------------------------------------------------------------------

 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Foreign Subsidiary Subordination Agreement” is defined in Section 4.01(a)(xiv).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


             “Guarantee” means, with respect to the Company (or other specified
Person):
 
(a)           any guarantee by the Company (or such specified Person), of the
payment or performance of, or any contingent obligation by the Company (or such
specified Person), in respect of, any Indebtedness or other obligation of any
primary obligor;
 
(b)           any other arrangement whereby credit is extended to a primary
obligor on the basis of any promise or undertaking of the Company (or such
specified Person), including any binding “comfort letter” or “keep well
agreement” written by the Company (or such specified Person), to a creditor or
prospective creditor of such primary obligor, to (i) pay the Indebtedness of
such primary obligor, (ii) purchase an obligation owed by such primary obligor,
(iii) pay for the purchase or lease of assets or services regardless of the
actual delivery thereof or (iv) maintain the capital, working capital, solvency
or general financial condition of such primary obligor;
 
(c)           any liability of the Company (or such specified Person), as a
general partner of a partnership in respect of Indebtedness or other obligations
of such partnership;
 
(d)           any liability of the Company (or such specified Person) as a joint
venturer of a joint venture in respect of Indebtedness or other obligations of
such joint venture;
 
(e)           any liability of the Company (or such specified Person) with
respect to the tax liability of others as a member of a group (other than a
group consisting solely of the Company and its Subsidiaries) that is
consolidated for tax purposes; and
 
12

--------------------------------------------------------------------------------

 
 
(f)           reimbursement obligations, whether contingent or matured, of the
Company (or such specified Person) with respect to letters of credit, bankers
acceptances, surety bonds, other financial guarantees and Interest Rate
Protection Agreements (without duplication of other Indebtedness supported or
guaranteed thereby),
 
whether or not any of the foregoing are reflected on the balance sheet of the
Company (or such specified Person) or in a footnote thereto; provided, however,
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Guarantee and the
amount of Indebtedness resulting from such Guarantee shall be the maximum amount
that the guarantor may become obligated to pay in respect of the obligations
(whether or not such obligations are outstanding at the time of computation).
 
“Guarantors” means, collectively, the Subsidiaries of the Company listed on the
signature pages hereto, and each other Subsidiary of the Company that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Article X; it being understood that as of the Closing Date no Foreign Subsidiary
shall be a Guarantor, and, thereafter, no Foreign Subsidiary shall be a
Guarantor except as provided in Section 10.09.


“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty and
guaranty supplement delivered pursuant thereto.


“Hazardous Material” means any pollutant, toxic or hazardous material or waste,
including any “hazardous substance” or “pollutant” or “contaminant” as defined
in section 101(14) of CERCLA or any other Environmental Law or regulated as
toxic or hazardous under RCRA or any other Environmental Law.


“Hedge Agreement” means, collectively, Currency Exchange Agreements, Interest
Rate Protection Agreements and Energy Hedge Agreements.


“Hedge Bank” means any Person that, at the time it enters into a Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Hedge Agreement.


“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).


“Immaterial Subsidiary” means any Subsidiary of the Company whose assets (at
book value) do not exceed $1,000,000 and in which the net Investment of the
Company and its other Subsidiaries is less than $1,000,000.


“Indebtedness” means all obligations, contingent or otherwise, which in
accordance with GAAP are required to be classified upon the balance sheet of the
Company (or other specified Person) as liabilities, but in any event including
(without duplication):


(a)           indebtedness for borrowed money;
 
13

--------------------------------------------------------------------------------

 


(b)           indebtedness evidenced by notes, debentures or similar
instruments;


(c)           Capitalized Lease Obligations, Synthetic Lease Obligations and
Synthetic Debt;


(d)           the deferred purchase price of assets, services or securities,
including related noncompetition, consulting and stock repurchase obligations
(other than ordinary trade accounts payable within six months after the
incurrence thereof in the ordinary course of business), and any long-term
contractual obligations for the payment of money other than, in the case of the
deferred purchase price of services and any long-term contractual obligations
for the payment of money, for products or services to be provided in the future
in the ordinary course of business;


(e)           mandatory redemption, repurchase or dividend rights on capital
stock (or other equity), including provisions that require the exchange of such
capital stock (or other equity) for Indebtedness from the issuer;


(f)           reimbursement obligations, whether contingent or matured, with
respect to letters of credit, bankers acceptances, surety bonds, other financial
guarantees and Hedge Agreements (without duplication of other Indebtedness
supported or guaranteed thereby);


(g)           pension liabilities unfunded for more than 270 days after the year
in which accrued;


(h)           liabilities secured by any Lien existing on property owned or
acquired by the Company (or such specified Person), whether or not the liability
secured thereby shall have been assumed;


(i)           all Guarantees in respect of Indebtedness of others; and


(j)           for the purposes of Sections 6.06 and 8.01(e) only, all
obligations of such Person in respect of Hedge Agreements.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.


“Insolvent” means pertaining to a condition of Insolvency.


“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any
 
 
14

--------------------------------------------------------------------------------

 
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if available to all Lenders, nine or twelve months, or periods of less than
1 month) thereafter, as selected by the Company in its Committed Loan Notice;
provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)           no Interest Period shall extend beyond the Maturity Date.


“Interest Rate Protection Agreement” means any interest rate swap, interest rate
cap, interest rate hedge or other contractual arrangement that converts variable
interest rates into fixed interest rates, fixed interest rates into variable
interest rates or other similar arrangements.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee Obligation or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment; provided, however, that the term “Investment” shall not include (i)
current trade and customer accounts receivable for property leased, goods
furnished or services rendered in the ordinary course of business and payable in
accordance with customary trade terms, (ii) deposits, advances and prepayments
to suppliers for property leased, goods furnished and services rendered in the
ordinary course of business, (iii) advances to employees for travel expenses,
drawing accounts and similar expenditures, (iv) stock or other securities
acquired in connection with the satisfaction or enforcement of Indebtedness or
claims due to the Company (or such specified Person) or as security for any such
Indebtedness or claim or (v) demand deposits in banks or similar financial
institutions.


“IRS” means the United States Internal Revenue Service.
 
15

--------------------------------------------------------------------------------

 


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, in each case to the extent
having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder and (b) any Lender that has issued an Existing Letter of
Credit, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Legal Requirement” means any requirement imposed upon any of the Lenders or the
Company and its Subsidiaries by any law, statute, rule, regulation, directive,
order, decree, guideline (or any interpretation thereof by courts or of
administrative bodies) of the United States of America, or any jurisdiction in
which any Lending Office utilized by a Lender for making Eurodollar Loans is
located or any state or political subdivision of any of the foregoing, or by any
board, governmental or administrative agency, central bank or monetary authority
of the United States of America, any jurisdiction in which any Lending Office
utilized by a Lender for making Eurodollar Loans is located or any political
subdivision of any of the foregoing, in each case having the force of law;
provided, however, that any such requirement imposed on any of the Lenders not
having the force of law shall be deemed to be a Legal Requirement for purposes
of Article III if such Lender reasonably believes that compliance therewith is
in the best interest of such Lender.
 
16

--------------------------------------------------------------------------------

 


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.


“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).


“Letter of Credit Fees” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Revolving Credit Borrowing or a Swing Line Loan.


“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Security Documents, (d) the Fee Letter, (e) each Issuer Document, (f) each
Secured Hedge Agreement, (g) each Secured Cash Management Agreement, (h) the
Restatement and Assignment Agreement and (i) any Foreign Subsidiary
Subordination Agreement.


“Loan Parties” means, collectively, the Company and each Guarantor.


“Lumberton Facility” means that certain facility of the Company, owned as of the
Closing Date, located in Lumberton, North Carolina.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, assets, financial condition or income of the
Company and its subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under the Loan
Documents, or of the ability of the Company or any Guarantor to perform its
material obligations under any Loan Document to which they are parties; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any Guarantor of any Loan Document to
which it is a party.


“Material Agreement” has the meaning specified in Section 5.02(b).
 
17

--------------------------------------------------------------------------------

 


“Material Foreign Subsidiary” means, as of any date of determination, any
Foreign Subsidiary of the Company (a) whose Subsidiary Assets (as defined below)
either (i) exceed 15% of Consolidated Total Assets (as defined below) or (ii)
would cause the Subsidiary Assets of all Foreign Subsidiaries of the Company
that are neither Guarantors nor Persons the Capital Stock of which has been
pledged by the holder thereof in accordance with this Agreement to exceed 35% of
Consolidated Total Assets (after giving effect to the designation by the
Company, on or prior to the twentieth (20th) day following the date of
determination, of any Foreign Subsidiary as a Foreign Subsidiary that (I) shall
become a Guarantor or (II) is a Person the Capital Stock of which shall be
pledged by the holder thereof, in each case, in accordance with this Agreement),
and (b) in which the Net Investment (as defined below) of the Company and its
other Subsidiaries either (i) exceeds 15% of the Aggregate Net Investment (as
defined below) or (ii) would cause the Net Investment of the Company and its
other Subsidiaries in all Foreign Subsidiaries of the Company that are neither
Guarantors nor Persons the Capital Stock of which has been pledged by the holder
thereof in accordance with this Agreement to exceed 35% of the Aggregate Net
Investment (after giving effect to the designation by the Company, on or prior
to the twentieth (20th) day following the date of determination, of any Foreign
Subsidiary as a Foreign Subsidiary that (I) shall become a Guarantor or (II) is
a Person the Capital Stock of which shall be pledged by the holder thereof, in
each case, in accordance with this Agreement).  For purposes hereof, as of any
date of determination,


(A) “Aggregate Net Investment” means the sum of (I) the Company’s long-term
indebtedness (including the current portion thereof) on a consolidated basis as
shown in the “Long-Term Debt” line item on the most recently available
consolidated balance sheet of the Company plus (II) the Capital Lease
Obligations of the Company and its Subsidiaries on a consolidated basis as shown
on the most recently available consolidated balance sheet of the Company plus
(III) the amount by which (x) stockholders' equity of the Company and its
Subsidiaries on a consolidated basis as shown on the most recently available
consolidated balance sheet of the Company exceeds (y) the total amount of
goodwill as shown on the most recently available consolidated balance sheet of
the Company.


(B) “Consolidated Total Assets” means the amount by which (x) the Company’s
total assets on a consolidated basis as shown in the “Total Assets” line item on
the most recently available consolidated balance sheet of the Company exceeds
(y) the total amount of goodwill as shown on the most recently available
consolidated balance sheet of the Company.


(C) “Net Investment” means the sum of (I) Subsidiary Assets for the relevant
Subsidiary minus (II) the current liabilities of the relevant Subsidiary,
excluding intercompany liabilities as shown on the most recently available
balance sheet of such Subsidiary minus (III) deferred income taxes of the
relevant Subsidiary as shown on the most recently available balance sheet of
such Subsidiary.


(D) “Subsidiary Assets” means the assets of the relevant Subsidiary at net book
value (excluding intercompany assets and goodwill) as shown on the most recently
available balance sheet of such Subsidiary.


“Maturity Date” means July 25, 2012; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage Amendments” means each of the amendments to each of the Mortgages,
which amendments shall be delivered on the Closing Date.
 
18

--------------------------------------------------------------------------------

 


“Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, substantially in form as Exhibit F (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).


“Mortgaged Properties” means the real properties listed under the heading
“Mortgaged Properties” on Schedule 1.01(c), as to which the Administrative Agent
for the benefit of the Lenders shall be granted a Lien pursuant to the
Mortgages.


“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds” means, with respect to any Disposition by the Company or any
of its Subsidiaries, or any proceeds of casualty insurance, condemnation awards
(or payments in lieu thereof) received or paid to the account of the Company or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
the Company or such Subsidiary in connection with such transaction, (C) income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith (D) reasonable reserves for liabilities, indemnification, escrows and
purchase price adjustments resulting from such Disposition and (E) transfer,
sale, use and other similar taxes payable in connection with such Disposition;
provided that, if the amount of any estimated taxes pursuant to subclause (C)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds.


“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans or Swing Line Loans, as the case may be, made by such Lender,
substantially in the form of Exhibit C.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
19

--------------------------------------------------------------------------------

 


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means (a) with respect to Loans and Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Loans and Swing Line Loans, as
the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.


“Participant” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning specified in Section 6.04.


“Public Lender” has the meaning specified in Section 6.04.


“RCRA” means the federal Resource Conservation and Recovery Act, 42
U.S.C.ss.690, et seq.


“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party.
 
“Register” has the meaning specified in Section 11.06(c).


“Reimbursement Obligation” means the obligation of the Company to reimburse each
Issuing Lender pursuant to Section 2.03 for amounts drawn under Letters of
Credit.


 “Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused

 
20

--------------------------------------------------------------------------------

 
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
 “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.


“Restatement and Assignment Agreement” means that certain Restatement and
Assignment Agreement, dated as of the date hereof, between the Company, the
Guarantors, the Agent, the Lenders and certain of the lenders under the Existing
Credit Agreement.


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company or any other Loan Party and any Cash
Management Bank.


“Secured Hedge Agreement” means any interest rate, energy, raw materials or
commodity Hedge Agreement permitted under Article VI that is entered into by and
between the Company or any other Loan Party and any Hedge Bank.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.


“Security Agreement” means that certain Amended and Restated Security and Pledge
Agreement, dated as of the date hereof, by and among the “Obligors”, as defined
therein, and the Administrative Agent on behalf of the Lenders, as from time to
time amended, restated, modified and in effect.


“Security Documents” means the collective reference to the Security Agreement,
the Mortgages, and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.


“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities,
 
21

--------------------------------------------------------------------------------

 

including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“Standby Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Subordinated Indebtedness” means any Indebtedness that is subordinated to the
Obligations on terms satisfactory to the Required Lenders.


“Subsidiary” of a Person (other than Cotton Flows, LLC and Merfin Europe A.S. so
long as such Subsidiaries are Immaterial Subsidiaries) means a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


 “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
22

--------------------------------------------------------------------------------

 


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Affiliate” means a Person which the Company indicates in writing
to the Administrative Agent will constitute an “Unrestricted Affiliate”
hereunder, including joint ventures and Persons in which the Company and its
Subsidiaries have a non-controlling equity interest.


“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.


1.02           Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
23

--------------------------------------------------------------------------------

 


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03           Accounting Terms.



(a)  Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended June 30, 2006, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, except as otherwise specifically prescribed herein.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


1.04           Rounding.
 
Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05           Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.06           Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


 
24

--------------------------------------------------------------------------------

 
ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01           The Loans.


Subject to the terms and conditions set forth herein (including without
limitation the conditions set forth in Section 4.02), each Lender severally
agrees to make loans (each such loan, a “Loan”) to the Company in Dollars from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments and (ii) the aggregate Outstanding Amount of the Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.   Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Company may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01.  Loans
made to the Company may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.


2.02           Borrowings, Conversions and Continuations of Loans.



(a)           Each Revolving Credit Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 12:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Company.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $3,000,000 or a whole multiple of
$500,000 in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $50,000 in excess thereof.  Each
Committed Loan Notice  (whether telephonic or written) shall specify (i) whether
the Company is requesting a Revolving Credit Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Company fails to specify a
Type of Loan in a Committed Loan Notice or if the Company fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Company requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.


(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each

 
 
25

--------------------------------------------------------------------------------

 
Lender of the details of any automatic conversion to Base Rate Loans, as
described in Section 2.02(a).  Each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Company as provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans made to the Company be
converted to Base Rate Loans on the last day of the then current Interest Period
with respect thereto.


(d)           The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.


(e)           After giving effect to all Revolving Credit Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than fifteen (15) Interest Periods in
effect in respect of the Aggregate Commitments.


2.03           Letters of Credit; Auto-Extension Letters of Credit. 



(a)           The Letter of Credit Commitment.  (i) Subject to the terms and
conditions set forth herein (including without limitation the conditions set
forth in Section 4.02), (A) the L/C Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Company, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Company and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Outstandings shall not exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of

 
26

--------------------------------------------------------------------------------

 
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof; provided that the Loan Parties agree not to extend
or renew any such Existing Letters of Credit except with Bank of America as LC
Issuer.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit if:


(A)           the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or, unless the Required
Lenders have approved such expiry date, or


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.


(iii)           If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.





               (iv)   The L/C Issuer shall not be under any obligation to issue
any Letter of Credit if:

 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
27

--------------------------------------------------------------------------------

 


(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;


(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;


(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;


(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(F)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Company or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.


(v)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(vi)           The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vii)           The L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.


(b)           Procedures for Issuance and Amendment of Letters of Credit.  (i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Company.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least three Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended;

 
28

--------------------------------------------------------------------------------

 
(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as the L/C
Issuer may require.  Additionally, the Company shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.


(iii)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)           Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof.  Not later than 12:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Company shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Company in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
29

--------------------------------------------------------------------------------

 


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)           Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Company of a Committed Loan Notice ).  No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.


(d)           Repayment of Participations.  (i) At any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.
 
30

--------------------------------------------------------------------------------

 


(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)           Obligations Absolute.  The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any of its Subsidiaries.


The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)           Role of L/C Issuer.  Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain

 
31

--------------------------------------------------------------------------------

 
or inquire as to the validity or accuracy of any such document or the authority
of the Person executing or delivering any such document.  None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  Sections 2.05
and 8.02(c) sets forth certain additional requirements to deliver Cash
Collateral hereunder.  For purposes of this Section 2.03, Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  The
Company hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Company will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.
 
32

--------------------------------------------------------------------------------

 


(h)           Applicability of ISP and UCP.   Unless otherwise expressly agreed
by the L/C Issuer and the Company when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.


(i)           Letter of Credit Fees.  The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage (i) with respect to each standby Letter of Credit, a fee
(the “Standby Letter of Credit Fee”) equal to the Applicable Rate times the
daily amount available to be drawn under such standby Letter of Credit and (ii)
with respect to each commercial Letter of Credit, a fee (the “Commercial Letter
of Credit Fee”, together with the Standby Letter of Credit Fee, the “Letter of
Credit Fees”) equal to 40.0 bps of the face amount of each such commercial
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any standby Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  Standby Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  Commercial Letter of Credit Fees shall be due and payable on the
date of issuance of such Letter of Credit. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.  Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue, or be payable at, at the Default Rate.


(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Company shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each standby Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears and (ii) with
respect to each commercial Letter of Credit, equal to the greater of (x) 0.125%
of the face amount of such commercial Letter of Credit and (y) $125, in each
case upon the issuance thereof and with any amendment increasing the amount of
such Letter of Credit.  With respect to standby Letters of Credit, such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  With respect to commercial Letters of Credit, such fronting fee shall
be due and payable on the date of issuance of such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  In addition, the Company shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


2.04           Swing Line Loans.      (a)   The Swing Line.  Subject to the
terms and conditions set forth herein (including without limitation the
conditions set forth in Section 4.02), the Swing Line Lender agrees, in reliance
upon the agreements of the other Lenders set forth in this Section 2.04, to make
loans

 
33

--------------------------------------------------------------------------------

 
(each such loan, a “Swing Line Loan”) to the Company from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments at such time, and
(ii) the aggregate Outstanding Amount of the Loans of any Lender at such time,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Commitment, and provided further that the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $250,000 and in integral multiples of
$50,000 in excess thereof and (ii) the requested borrowing date, which shall be
a Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
immediately available funds.


(c)           Refinancing of Swing Line Loans.  (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Company
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the

 
34

--------------------------------------------------------------------------------

 
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Company in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be.  A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.


(iv)           Each Lender’s obligation to make Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Company to repay Swing Line Loans,
together with interest as provided herein.


(d)           Repayment of Participations.  (i) At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the

 
35

--------------------------------------------------------------------------------

 
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
    
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.05        Prepayments. 



(a)  Optional.  (i) Subject to the last sentence of this Section 2.05(a)(i),
each Company may, upon notice from the Company to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 12:00 p.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans, and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment.  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.


(ii)           The Company may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.


(b)           Mandatory.  (i) If any Loan Party or any of its Subsidiaries (x)
Disposes of any property in a Disposition constituting an Asset Sale which
results in the realization by such Person of Net Cash Proceeds or (y) receives
proceeds of casualty insurance or condemnation awards (or payments in lieu
thereof), the Company shall prepay an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds immediately upon receipt thereof by such
Person (such prepayments to be applied as set forth in clause (ii) below);
provided, however, that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.05(b)(i), at the election of the Company
(as notified by the Company to the Administrative Agent on or prior to the date
of such Disposition), and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may reinvest all or any portion
of such Net Cash Proceeds in operating assets so long as within 270 days or, if
the Consolidated Leverage Ratio is less than 3.50, eighteen (18) months after
the receipt of such Net Cash Proceeds, such

 
36

--------------------------------------------------------------------------------

 
purchase shall have been consummated (as certified by the Company in writing to
the Administrative Agent); and provided further, however, that any Net Cash
Proceeds not so reinvested shall be immediately applied to the prepayment (with
a corresponding commitment reduction) of the Loans as set forth in this Section
2.05(b)(i).
 
(ii)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments at such time, the Company shall immediately prepay Loans,
Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess.


(iii)          Prepayments made pursuant to this Section 2.05(b), first, shall
be applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall
be applied ratably to the outstanding Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and the amount remaining, if any,
after the prepayment in full of all L/C Borrowings and Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Company for use in the ordinary course of its business, and the Aggregate
Commitments shall be automatically and permanently reduced by the Reduction
Amount as set forth in Section 2.06(b).  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the Company
or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.


(iv)          Eurodollar Prepayment Account.  If the Company is required to make
a mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b), so
long as no Event of Default exists, the Company shall have the right, in lieu of
making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent.  Any
amounts so deposited shall be held by the Administrative Agent as collateral for
the prepayment of such Eurodollar Rate Loans and shall be applied to the
prepayment of the applicable Eurodollar Rate Loans at the end of the current
Interest Periods applicable thereto or, sooner, at the election of the
Administrative Agent, upon the occurrence of an Event of Default.  At the
request of the Company, amounts so deposited shall be invested by the
Administrative Agent in Cash Equivalents maturing on or prior to the date or
dates on which it is anticipated that such amounts will be applied to prepay
such Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be
for the account of the Company and the Company will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.


2.06           Termination or Reduction of Commitments.
 
(a)           Optional.  The Company may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 p.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Company shall not terminate or reduce (A) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the

 
37

--------------------------------------------------------------------------------

 
Aggregate Commitments, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit.
 
(b)           Mandatory.  (i) The Aggregate Commitments shall be automatically
and permanently reduced on each date on which the prepayment of Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b) by an
amount equal to the applicable Reduction Amount.


(ii)           If after giving effect to any reduction or termination of
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Aggregate Commitments at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.


(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Commitment under this Section 2.06.  Upon any reduction of the Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount.  All fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.


2.07         Repayment of Loans.


(a)           Loans.  Each Company shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Loans outstanding on such date.


(b)           Swing Line Loans.  The Company shall repay each Swing Line Loan on
the earlier to occur of (i) demand by the Swing Line Lender and (ii) the
Maturity Date.


2.08         Interest.
 
(a)           Subject to the provisions of Section 2.08(b), (x) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of (A) the Eurodollar
Rate for such Interest Period plus (B) the Applicable Rate; (y) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (z) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (I) the Base Rate plus the Applicable Rate or (II) such
other rate as mutually agreed to by the Company and the Swing Line Lender.


(b)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)           If any amount (other than principal of any Loan) payable by the
Company under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
38

--------------------------------------------------------------------------------

 


(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Company shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09         Fees.
 
In addition to certain fees described in Sections 2.03(i) and (j):


(a)           Commitment Fee.  The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceeds the sum of (i) the Outstanding Amount of
Loans and (ii) the Outstanding Amount of L/C Obligations.  The commitment fee
shall accrue at all times during the relevant Availability Period, including at
any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability
Period.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(b)           Other Fees.  (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


(ii)           The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


2.10          Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated

 
39

--------------------------------------------------------------------------------

 
Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Company under the Bankruptcy Code of the
United States, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under
Article VIII.  The Company’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
 
2.11           Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Company and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Company hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Company shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12           Payments Generally; Administrative Agent’s Clawback.
 
(a)  General.  All payments to be made by each Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by each
Company hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Company shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.
 
40

--------------------------------------------------------------------------------

 


(b)           (i) Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans.  If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such
Borrowing.  Any payment by the Company shall be without prejudice to any claim
the Company may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)           Payments by Company; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Company prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Company will not make such payment, the Administrative Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due.  In such event, if the Company has not in fact
made such payment, then each of the Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant

 
41

--------------------------------------------------------------------------------

 
to Section 11.04(c) are several and not joint.  The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.


2.13           Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time of payment on account of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) obtained
by all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:


(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).
 
42

--------------------------------------------------------------------------------

 


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14           Increase in Aggregate Commitments.


(a)           Increase.  Provided there exists no Default and the Consolidated
Leverage Ratio is less than 4.50 (measured as of the most recent date upon which
a Compliance Certificate was delivered pursuant to Section 6.04(a)(v)), upon
notice to the Administrative Agent, the Company may from time to time after the
Closing Date, increase the Aggregate Commitments by an amount (for all such
requests) not exceeding $50,000,000 such that the maximum amount of the
Aggregate Commitments shall at no time exceed $250,000,000; provided that any
such increase shall be in a minimum amount of $10,000,000 and in a whole
multiple of $5,000,000 in excess thereof.
 
(b)           Solicitation of Increase.  To achieve the full amount of a
requested increase (i) the Administrative Agent with the consent of the Company
(which approval shall not be unreasonably withheld or delayed) or (ii) the
Company with the consent of the Administrative Agent, L/C Issuer and the Swing
Line Lender (which approval shall not be unreasonably withheld or delayed) may
solicit increased commitments from existing Lenders and/or invite Eligible
Assignees to become Lenders; provided, however that no existing Lender shall be
obligated or required to accept an increase in its Commitment pursuant to this
Section 2.14 unless it specifically consents to such increase in writing and no
Eligible Assignee shall become a Lender unless its Commitment is at least
$5,000,000.  Any Lender or Eligible Assignee agreeing to increase its Commitment
or provide a new Commitment pursuant to this Section 2.14 shall, in connection
therewith, deliver to the Administrative Agent a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.


(c)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date and Schedule 2.01 hereto shall be deemed amended to
reflect such increase and final allocation.
 
(d)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent (i) a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
(B) certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in Section 5.02 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.04, and (y) no Default or Event of Default has occurred or is continuing, and
(C) a statement of reaffirmation from the Loan Parties pursuant to which each
Loan party ratifies this Agreement and the other Loan Documents and acknowledges
and reaffirms that, after giving effect to such increase, it is bound by all
terms of this Agreement and the other Loan Documents; (ii) if any portion of the
increase is being provided by a new Lender, a Note in favor of such Lender if so
requested by such Lender; and (iii) payment of any applicable fees related to
such increase (including, without limitation, any applicable arrangement,
 
43

--------------------------------------------------------------------------------

 
upfront and/or administrative fee).  The Company shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section.
 
(e)           Amendments.                 The Administrative Agent is authorized
to enter into, on behalf of the Lenders, any amendment to this Agreement or any
other Loan Document as may be necessary to solely incorporate the terms of any
increase in Commitments under this Section 2.14.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.
 
ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01           Taxes.


(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Company hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Company shall be required
by applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or the L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company or shall
make such deductions and (iii) the Company shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.


(b)           Payment of Other Taxes by the Company.  Without limiting the
provisions of subsection (a) above, the Company shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.


(c)           Indemnification by the Company.  The Company shall, jointly and
severally, indemnify the Administrative Agent, each Lender and the L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.


(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
44

--------------------------------------------------------------------------------

 


(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Company is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.


Without limiting the generality of the foregoing, if the Company is resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(ii)          duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Company within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of  Internal Revenue Service Form W-8BEN, or


(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Company to determine the withholding
or deduction required to be made.


Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, and in a timely fashion, such other documents and
forms required by any relevant taxing authorities under the Laws of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Laws to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Company pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction.  Each Lender shall promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such  claimed exemption or reduction, and (ii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that any Company make any deduction or withholding for taxes from
amounts payable to such Lender.  Additionally, the Company shall promptly
deliver to the Administrative Agent or any

 
45

--------------------------------------------------------------------------------

 
Lender, as the Administrative Agent or such Lender shall reasonably request, and
in a timely fashion, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
such Company, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section, it shall pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer if the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Company or any other Person.


3.02           Illegality.
 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Company shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Company
shall also pay accrued interest on the amount so prepaid or converted.


3.03          Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) deposits are not being offered to banks in the offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, the obligation of the Lenders to

 
46

--------------------------------------------------------------------------------

 
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
 
3.04         Increased Costs; Reserves on Eurodollar Rate Loans.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;


(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or


(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
47

--------------------------------------------------------------------------------

 


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The Company shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)           Reserves on Eurodollar Rate Loans.  The Company shall pay (or
cause the UK Company to pay) to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits (currently known as “Eurodollar
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.


3.05          Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)           any failure by the Company (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Company; or


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Company shall also pay any
reasonable customary administrative fees charged by such Lender in connection
with the foregoing.
 
48

--------------------------------------------------------------------------------

 


For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, and delivered
to the Company shall be conclusive absent manifest error.  The Company shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


Despite anything to the contrary in this Agreement, the determination of the
amount to be paid under claims by any Lender under this Article III and the
basis for computation thereof hereunder shall be conclusive so long as (a) such
determination is made in good faith, (b) no manifest error appears therein and
(c) the Lender uses reasonable averaging and attribution methods.


Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Company shall not
be required to compensate a Lender pursuant to the foregoing provisions of this
Section for any demands for compensation occurring more than nine months prior
to the date that such Lender, became aware of the event giving rise to such
Lender’s claim for compensation pursuant to this Section (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).


3.06         Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Company hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with Section
11.13.


3.07           Survival.


All of the Company’ obligations under this Article III shall survive until the
fifth (5th) anniversary of the termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.
 
49

--------------------------------------------------------------------------------

 


ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01           Conditions of Initial Credit Extension.


The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:


(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:


(i)           executed counterparts of this Agreement, in the number requested
by the Administrative Agent;


(ii)           a Note executed by the Company in favor of each Lender requesting
a Note;


(iii)           the Security Agreement, duly executed by each Loan Party,
together with:


(A)           certificates representing the Pledged Stock referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
any pledged debt instruments indorsed in blank,


(B)           authorization by the Loan Parties to file financing statements in
form appropriate for filing under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement,


(C)           a completed “perfection certificate” or other requests for
information, dated on or before the date of the initial Credit Extension,
describing the assets of the Loan Parties and any existing Liens,


(D)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby,


(E)           the Deposit Account Control Agreements and the Securities Account
Control Agreement, in each case as referred to in the Security Agreement and
duly executed by the appropriate parties,


(F)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff

 
50

--------------------------------------------------------------------------------

 
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements).
 
            (iv)           Mortgages, etc.


(A)  The Administrative Agent shall have received a Mortgage Amendment to each
existing Mortgage with respect to each Mortgaged Property, executed and
delivered by a duly authorized officer of each party thereto.


(B)           [intentionally omitted.]


(C)           The Administrative Agent shall have received in respect of each
Mortgaged Property an endorsement to a mortgagee’s title insurance policy (or
policies) or marked up unconditional binder for such insurance.  Each such
endorsement shall (1) be in an amount satisfactory to the Administrative Agent;
(2) be issued at ordinary rates; (3) insure that the Mortgage insured thereby
creates a valid first Lien on such Mortgaged Property free and clear of all
defects and encumbrances, except as disclosed therein; (4) name the
Administrative Agent for the benefit of the Lenders as the insured thereunder;
(5) be in the form of ALTA Loan Policy - 1970 (Amended 10/17/70 and 10/17/84)
(or equivalent policies); (6) contain such endorsements and affirmative coverage
as the Administrative Agent may reasonably request and (7) be issued by First
American Title Insurance Company.  The Administrative Agent shall have received
evidence satisfactory to it that all premiums in respect of each such policy,
all charges for mortgage recording tax, and all related expenses, if any, have
been paid.


(D)           If requested by the Administrative Agent, the Administrative Agent
shall have received (1) a policy of flood insurance that (a) covers any parcel
of improved real property that is encumbered by any Mortgage, (b) is written in
an amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (c) has a term ending not later than the maturity of the Indebtedness
secured by such Mortgage and (2) confirmation that the Company has received the
notice required pursuant to Section 208(e)(3) of Regulation H of the FRB.


(E)           The Administrative Agent shall have received a copy of all
recorded documents referred to, or listed as exceptions to title in, the title
policy or policies referred to in clause (C) above and a copy of all other
material documents affecting the Mortgaged Properties.


(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
51

--------------------------------------------------------------------------------

 


(vi)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Company and other Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;


(vii)           favorable opinions of (i) Shearman & Sterling LLP, special New
York counsel to the Loan Parties and (ii) Baker Donelson, special Tennessee
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters concerning the Loan Parties and the Loan Documents in
form and substance satisfactory to the Administrative Agent;


(viii)           a certificate signed by a Responsible Officer of the Company
certifying (A) that there has been no event or circumstance since June 30, 2006
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect; and (B) no action, suit, investigation
or proceeding is pending, or to the knowledge of the Company, threatened in any
court or before any arbitrator or governmental authority that could reasonably
be expected to have a Material Adverse Effect;


(ix)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;


(x)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may require; and


(xi)           Each of the Material Foreign Subsidiaries of the Company shall
have entered into a Subsidiary Subordination Agreement in substantially the form
of Exhibit H (the “Foreign Subsidiary Subordination Agreement”) and shall have
delivered it to the Administrative Agent.


(b)           (i) All fees required to be paid to the Administrative Agent and
the Arranger on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid.


(c)           Unless waived by the Administrative Agent, the Company shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).
 
52

--------------------------------------------------------------------------------

 


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.02           Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:


(a)           The representations and warranties of the Company and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (or, if the
applicable representation and warranty is already subject to a materiality
standard, shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case they shall be
true and correct in all material respects (or, if the applicable representation
and warranty is already subject to a materiality standard, shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 4.02, the representations and warranties contained in Section
5.02 shall be deemed to refer to the most recent statements furnished pursuant
to Sections 6.04(a) and (b), respectively.


(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to extend credit to the Company hereunder, each
of the Company and such of its Subsidiaries as are party hereto from time to
time jointly and severally represents and warrants as follows:


5.01           Organization and Business.


(a)           The Company.  The Company is a duly organized and validly existing
corporation, in good standing under the laws of Delaware with all power and
authority, corporate or otherwise, necessary to (a) enter into and perform this
Agreement and each other Loan Document to which it is party and (b) own its
properties and carry on the business now conducted by it.  Certified copies of
the Organization Documents of the Company have been previously delivered to the
Administrative Agent and are correct and complete.  Schedule 5.01, as from time
to time hereafter supplemented in accordance with
 
53

--------------------------------------------------------------------------------

 
Sections 6.04(a) and 6.04(b), sets forth, as of the later of the date hereof or
as of the end of the most recent fiscal quarter for which financial statements
are required to be furnished in accordance with such Sections, (i) the
jurisdiction of incorporation of the Company, (ii) the address of the Company’s
principal executive office and chief place of business, (iii) each name,
including any trade name, under which the Company conducts its business and (iv)
the jurisdictions in which the Company owns real or tangible personal property.


(b)           Subsidiaries.  Each Guarantor is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
organized, with all power and authority, corporate or otherwise, necessary to
(a) enter into and perform this Agreement and each other Loan Document to which
it is party, (b) guarantee the Obligations and (c) own its properties and carry
on the business now conducted by it.  Certified copies of the Organization
Documents of each Subsidiary party hereto have previously been delivered to the
Administrative Agent and are correct and complete.  Schedule 5.01, as from time
to time hereafter supplemented in accordance with Sections 6.04(a) and 6.04(b),
sets forth, as of the later of the date hereof or as of the end of the most
recent fiscal quarter for which financial statements are required to be
furnished in accordance with such Sections, (i) the name and jurisdiction of
organization of each Subsidiary of the Company, (ii) the address of the chief
executive office and principal place of business of each such Subsidiary, (iii)
each name under which each such Subsidiary conducts its business, (iv) each
jurisdiction in which each such Subsidiary owns real or tangible personal
property, (v) the number of authorized and issued shares and percentage
ownership of each such Subsidiary and (vi) whether such Subsidiary is a
Guarantor, an Immaterial Subsidiary, a Foreign Subsidiary or a Material Foreign
Subsidiary.
 
(c)           Qualification.  Each of the Company and its Subsidiaries is duly
and legally qualified to do business as a foreign corporation or other entity
and is in good standing in each state or jurisdiction in which such
qualification is required and is duly authorized, qualified and licensed under
all laws, regulations, ordinances or orders of public authorities, or otherwise,
to carry on its business in the places and in the manner in which it is
conducted, except for failures to be so qualified, authorized or licensed which
would not in the aggregate reasonably be expected to result, or create a
material risk of resulting, in any Material Adverse Effect.


(d)           Capitalization.  No options, warrants, conversion rights,
preemptive rights or other statutory or contractual rights to purchase shares of
capital stock or other securities of any Subsidiary now exist, nor has any
Subsidiary authorized any such right, nor is any Subsidiary obligated in any
other manner to issue shares of its capital stock or other securities.


5.02           Financial Statements and Other Information; Material Agreements.


(a)           Financial Statements and Other Information.  The Company has
previously furnished to the Lenders copies of the following:


(i)           The audited Consolidated balance sheets of the Company and its
Subsidiaries as at June 30 in each of 2005 and 2006 and the audited Consolidated
statements of income, changes in shareholders’ equity and cash flows of the
Company and its Subsidiaries for the fiscal years of the Company then ended.


(ii)           The unaudited Consolidated balance sheet of the Company and its
Subsidiaries as at March 31, 2007 and the unaudited Consolidated statements of
income, changes in shareholders’ equity and cash flows of the Company and its
Subsidiaries for the portion of the fiscal year then ended.
 
54

--------------------------------------------------------------------------------

 


(iii)           The five-year financial and operational projections for the
Company previously supplied to the Lenders and included as part of the offering
memorandum for the initial syndication of the Obligations.


(iv)           Calculations demonstrating compliance with the Computation
Covenants as of March 31, 2007.


The audited Consolidated financial statements (including the notes thereto)
referred to in clause (i) above were prepared in accordance with GAAP and fairly
present the financial position of the Company and its Subsidiaries on a
Consolidated basis at the respective dates thereof and the results of their
operations for the periods covered thereby.  The unaudited Consolidated
financial statements referred to in clause (ii) above were prepared in
accordance with GAAP and fairly present the financial position of the Company
and its Subsidiaries at the respective dates thereof and the results of their
operations for the periods covered thereby, subject to normal year-end audit
adjustment and the addition of footnotes in the case of interim financial
statements.  Neither the Company nor any of its Subsidiaries has any known
contingent liability material to the Company and its Subsidiaries on a
Consolidated basis which is not reflected in the balance sheets referred to in
clause (i) or (ii) above (or delivered pursuant to Sections 6.04(a) and 6.04(b))
or in the notes thereto or otherwise disclosed to the Administrative Agent in
writing.


(b)           Material Agreements.  The Company has previously furnished to the
Lenders correct and complete copies, including all exhibits, schedules and
amendments thereto, of the agreements and registration statements, each as in
effect on the date hereof, listed in Schedule 5.02 which constitute all
agreements and instruments material to the Company and its Subsidiaries on a
Consolidated basis (together with the Organization Documents for the Company and
its Subsidiaries, the “Material Agreements”).


5.03           Agreements Relating to Indebtedness.


Schedule 5.03, as from time to time hereafter supplemented in accordance with
Sections 6.04(a) and 6.04(b), sets forth the amounts (as of the dates indicated
in Schedule 5.03, as so supplemented) of all Indebtedness of the Company and its
Subsidiaries and all agreements which relate to such Indebtedness.


5.04           Changes in Condition.


Since June 30, 2006, there has been no Material Adverse Effect (other than an
event described in Schedule 5.02), and since the later of June 30, 2006 or the
end of the Company’s most recently completed fiscal year for which financial
reports have been furnished to the Lenders in accordance with Section 6.04(a),
neither the Company nor any Subsidiary of the Company has entered into any
material transaction outside the ordinary course of business except for the
transactions permitted by this Agreement and the Material Agreements or as
described in Schedule 5.02.


5.05           Title to Assets.


The Company and its Subsidiaries have good and marketable title to, or adequate
license or leasehold rights in, all assets necessary for or used in the
operations of their business as now conducted by them and reflected in the most
recent balance sheet referred to in Section 5.02(a) (or the balance sheet most
recently furnished to the Lenders pursuant to Sections 6.04(a) or 6.04(b)), and
to all assets acquired subsequent to the date of such balance sheet, subject to
no Liens except for Liens permitted by Section 6.07 and except for assets
disposed of as permitted by Section 6.10.
 
55

--------------------------------------------------------------------------------

 


5.06           Operations in Conformity With Law, etc.


The operations of the Company and its Subsidiaries as now conducted or proposed
to be conducted are not in violation of, nor is the Company or its Subsidiaries
in default under, any Legal Requirement presently in effect and applicable to
the Company or such Subsidiary, except for such violations and defaults as do
not and would not reasonably be expected, in the aggregate, to result, or create
a material risk of resulting, in any Material Adverse Effect.  The Company has
received no notice of any such violation or default and has no knowledge of any
basis on which the operations of the Company or its Subsidiaries, as now
conducted and as currently proposed to be conducted after the date hereof, would
be held so as to violate or to give rise to any such violation or default.


5.07           Litigation.


Except as described in Schedule 5.07, no litigation, at law or in equity, or any
proceeding before any court, board or other governmental or administrative
agency or any arbitrator is pending or, to the knowledge of the Company or any
Guarantor, threatened which may involve any material risk of any final judgment,
order or liability which, after giving effect to any applicable insurance, has
resulted, or is reasonably expected to create a material risk of resulting, in
any Material Adverse Effect or which seeks to enjoin the consummation, or which
questions the validity, of any of the transactions contemplated by this
Agreement or any other Loan Document.  No judgment, decree or order of any
court, board or other governmental or administrative agency or any arbitrator
has been issued against or binds the Company or any of its Subsidiaries which
has resulted, or is reasonably likely to create a material risk of resulting, in
any Material Adverse Effect.


5.08           Authorization and Enforceability.


Each of the Company and each other Obligor has taken all corporate action
required to execute, deliver and perform this Agreement and each other Loan
Document to which it is party.  No consent of stockholders of the Company is
necessary in order to authorize the execution, delivery or performance of this
Agreement or any other Loan Document to which the Company is party.  Each of
this Agreement and each other Loan Document constitutes the legal, valid and
binding obligation of each Obligor party thereto and is enforceable against such
Obligor in accordance with its terms except as the enforceability of such
documents may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws from time to time in effect and affecting the rights of
creditors generally and by general principles of equity, good faith and fair
dealing.


5.09           No Legal Obstacle to Agreements.


Neither the execution and delivery of this Agreement or any other Loan Document,
nor the making of any borrowings hereunder, nor the guaranteeing of the
Obligations, nor the securing of the Obligations with the Collateral, nor the
consummation of any transaction referred to in or contemplated by this Agreement
or any other Loan Document, nor the fulfillment of the terms hereof or thereof
or of any other agreement, instrument, deed or lease contemplated by this
Agreement or any other Loan Document, has constituted or resulted in or will
constitute or result in:


(a)           any breach or termination of the provisions of any agreement,
instrument, deed or lease to which the Company, any of its Subsidiaries or any
other Obligor is a party or by which it is bound, or of the Organization
Documents of the Company, any of its Subsidiaries or any other Obligor;
 
56

--------------------------------------------------------------------------------

 


(b)           the violation in any material respect of any law, statute,
judgment, decree or governmental order, rule or regulation applicable to the
Company, any of its Subsidiaries or any other Obligor;


(c)           the creation under any agreement, instrument, deed or lease of any
Lien (other than Liens which secure the Obligations) upon any of the assets of
the Company, any of its Subsidiaries or any other Obligor; or


(d)           any redemption, retirement or other repurchase obligation of the
Company, any of its Subsidiaries or any other Obligor under any Organization
Document, agreement, instrument, deed or lease.


No approval, authorization or other action by, or declaration to or filing with,
any governmental or administrative authority or any other Person is required to
be obtained or made by the Company, any of its Subsidiaries or any other Obligor
in connection with the execution, delivery and performance of this Agreement,
the Notes or any other Loan Document, the transactions contemplated hereby or
thereby, the making of any borrowing hereunder or the guaranteeing of the
Obligations or the securing of the Obligations with the Collateral (other than
filings necessary to perfect the Administrative Agent’s security interest in the
Collateral).


5.10           Defaults.


Neither the Company nor any of its Subsidiaries is in default under any
provision of its Organization Documents or of this Agreement or any other Loan
Document.  Neither the Company nor any of its Subsidiaries is in default under
any material provision of any material agreement, instrument, deed or lease to
which it is party or by which it or its property is bound.  Neither the Company
nor any of its Subsidiaries has violated any law, judgment, decree or
governmental order, rule or regulation, in each case so as to result, or to be
reasonably expected to create a material risk of resulting, in any Material
Adverse Effect.


5.11           Licenses, etc.


The Company and its Subsidiaries have all patents, patent applications, patent
licenses, patent rights, trademarks, trademark rights, trade names, trade name
rights, copyrights, licenses, franchises, permits, authorizations and other
rights as are necessary for the conduct of the business of the Company and its
Subsidiaries as now conducted by them.  All of the foregoing are in full force
and effect in all material respects, and each of the Company and its
Subsidiaries is in substantial compliance with the foregoing without any known
conflict with the valid rights of others which has resulted, or is reasonably
likely to create a material risk of resulting, in any Material Adverse
Effect.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such license,
franchise or other right or which affects the rights of any of the Company and
its Subsidiaries thereunder so as to result, or is reasonably expected to create
a material risk of resulting, in any Material Adverse Effect.  Except as
described in Schedule 5.07, no litigation or other proceeding or dispute exists
with respect to the validity or, where applicable, the extension or renewal, of
any of the foregoing which has resulted, or is reasonably likely to create a
material risk of resulting, in any Material Adverse Effect.


5.12           Tax Returns.


Each of the Company and its Subsidiaries has filed all material tax and
information returns which are required to be filed by it and has paid, or made
adequate provision for the payment of, all taxes which have become due pursuant
to such returns or to any assessment received by it, except with respect to

 
57

--------------------------------------------------------------------------------

 
those taxes that the Company or its Subsidiaries are contesting in good
faith.  Neither the Company nor any of its Subsidiaries knows of any material
additional assessments or any basis therefor.  The Company reasonably believes
that the charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of taxes or other governmental charges are adequate.
 
5.13           Certain Business Representations.


(a)           Labor Relations.  No dispute or controversy between the Company or
any of its Subsidiaries and any of their respective employees has resulted, or
is reasonably likely to result, in any Material Adverse Effect, and neither the
Company nor any of its Subsidiaries anticipates that its relationships with its
unions or employees will result, or are reasonably likely to result, in any
Material Adverse Effect.  The Company has not experienced a strike or other
labor interruption in the past five years.  The Company and each of its
Subsidiaries is in compliance in all material respects with all federal and
state laws with respect to (a) non discrimination in employment with which the
failure to comply, in the aggregate, has resulted, or is reasonably likely to
create a material risk of resulting, in a Material Adverse Effect and (b) the
payment of wages.


(b)           Antitrust.  Each of the Company and its Subsidiaries is in
compliance in all material respects with all federal and state antitrust laws
relating to its business and the geographic concentration of its business.


(c)           Consumer Protection.  Neither the Company nor any of its
Subsidiaries is in violation of any rule, regulation, order, or interpretation
of any rule, regulation or order of the Federal Trade Commission (including
truth-in-lending), with which the failure to comply, in the aggregate, has
resulted, or is reasonably likely to create a material risk of resulting, in a
Material Adverse Effect.


(d)           Burdensome Obligations.  Neither the Company nor any of its
Subsidiaries is party to or bound by any agreement, instrument, deed or lease or
is subject to any Organization Document or other restriction, commitment or
requirement which, in the opinion of the management of such Person, is so
unusual or burdensome as in the foreseeable future to result, or to be
reasonably likely to create a material risk of resulting, in a Material Adverse
Effect.


(e)           Future Expenditures.  Neither the Company nor any of its
Subsidiaries anticipate that the future expenditures, if any, by the Company and
its Subsidiaries needed to meet the provisions of any federal, state or foreign
governmental statutes, orders, rules or regulations will be so burdensome as to
result, or create a material risk of resulting, in any Material Adverse Effect.


5.14         Environmental Regulations.


Except to the extent set forth in Schedule 5.14:


(a)           Environmental Compliance.  Each of the Company and its
Subsidiaries is in compliance in all material respects with the Environmental
Laws in effect in any jurisdiction in which any properties of the Company or any
of its Subsidiaries are located or where any of them conducts its business, and
with all applicable published rules and regulations (and applicable standards
and requirements) of the federal Environmental Protection Agency and of any
similar agencies in states or foreign countries in which the Company or its
Subsidiaries conducts its business other than those which in the aggregate have
not resulted, and do not create a material risk of resulting, in a Material
Adverse Effect.


(b)           Environmental Litigation.  As of the date hereof and except where
any matter described in clauses (i) or (ii) would not reasonably be expected to
result in a Material Adverse Effect, (i) no suit,

 
58

--------------------------------------------------------------------------------

 
claim, action or proceeding of which the Company or any of its Subsidiaries has
been given notice or otherwise has knowledge is now pending before any court,
governmental agency or board or other forum, or to the Company’s or any of its
Subsidiaries’ knowledge, threatened by any Person (nor to the Company’s or any
of its Subsidiaries’ knowledge, does any factual basis exist therefor), and (ii)
neither the Company nor any of its Subsidiaries have received written
correspondence from any federal, state or local governmental authority with
respect to:
 
(i)           noncompliance by the Company or any of its Subsidiaries with any
Environmental Law;


(ii)          personal injury, wrongful death or other tortuous conduct relating
to materials, commodities or products used, generated, sold, transferred or
manufactured by the Company or any of its Subsidiaries (including products made
of, containing or incorporating asbestos, lead or other hazardous materials,
commodities or toxic substances); or


(iii)          the release into the environment by the Company or any of its
Subsidiaries of any Hazardous Material generated by the Company or any of its
Subsidiaries whether or not occurring at or on a site owned, leased or operated
by the Company or any of its Subsidiaries.


(c)           Hazardous Material.  The disposal or arrangement for disposal at
any waste disposal or dump sites at which Hazardous Material generated by either
the Company or any of its Subsidiaries has been disposed of directly by the
Company or any of its Subsidiaries and all independent contractors to whom the
Company or any of its Subsidiaries have delivered Hazardous Material for
disposal, or to the Company’s or any of its Subsidiaries’ knowledge, where
Hazardous Material finally came to be located, has not resulted, and would not
reasonably be expected to result in a Material Adverse Effect.


(d)           Environmental Condition of Properties.  No release of any
Hazardous Material is present in any real property currently or formerly owned
or operated by the Company or any of its Subsidiaries except that which has not
resulted, and could not reasonably be expected to result in a Material Adverse
Effect.


(e)           No Other Representations and Warranties.  The representations and
warranties in this Section 5.14 constitute the sole and exclusive
representations and warranties of the Company and its Subsidiaries with respect
to all matters arising under Environmental Laws.


5.15           Pension Plans.


Each Plan (other than a Multiemployer Plan) and, to the knowledge of the Company
and its Subsidiaries, each Multiemployer Plan is in material compliance with the
applicable provisions of ERISA and the Code.  As of the date hereof, each
Multiemployer Plan and each Plan that constitutes a “defined benefit plan” (as
defined in ERISA) are set forth in Schedule 5.15.  Each ERISA Group Person has
met all of the funding standards applicable to all Plans that are not
Multiemployer Plans, and no condition exists which would permit the institution
of proceedings to terminate any Plan that is not a Multiemployer Plan under
section 4042 of ERISA.  To the best knowledge of the Company and each
Subsidiary, no Plan that is a Multiemployer Plan is currently insolvent or in
reorganization or has been terminated within the meaning of ERISA.


5.16           Government Regulation; Margin Stock.


(a)            Government Regulation.  Neither the Company nor any of its
Subsidiaries, nor any Person controlling the Company or any of its Subsidiaries
or under common control with the Company or

 
59

--------------------------------------------------------------------------------

 
any of its Subsidiaries, is subject to regulation under the Federal Power Act,
the Investment Company Act, the Interstate Commerce Act or any statute or
regulation which regulates the incurring by the Company or any of its
Subsidiaries of Financing Debt as contemplated by this Agreement and the other
Loan Documents.
 
(b)           Margin Stock.  Neither the Company nor any of its Subsidiaries
owns any Margin Stock in excess of 25% of the value of the assets subject to any
negative pledge arrangement or covenants restricting asset sales.


5.17           Disclosure.


Neither this Agreement nor any other Loan Document to be furnished to the
Lenders by or on behalf of the Company or any of its Subsidiaries in connection
with the transactions contemplated hereby or by such Loan Document contains any
untrue statement of material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.  No fact is actually known to
the Company or any of its Subsidiaries which has not been disclosed in writing
to the Lenders and which has resulted, or in the future (so far as the Company
or any of its Subsidiaries can reasonably foresee) will result, or is reasonably
expected to create a material risk of resulting, in any Material Adverse Effect,
except to the extent that present or future general economic conditions may
result in a Material Adverse Effect.


5.18           Solvency.


Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.


ARTICLE VI


AFFIRMATIVE AND NEGATIVE COVENANTS


Each of the Company and the Guarantors covenants that, until all of the
Obligations shall have been paid in full and until the Lenders’ commitments to
extend credit under this Agreement and any other Loan  Document shall have been
irrevocably terminated, the Company and its Subsidiaries will comply with the
following provisions:


6.01           Taxes and Other Charges.


Each of the Company and its Subsidiaries shall duly pay and discharge, or cause
to be paid and discharged, before the same becomes in arrears, all material
taxes, assessments and other governmental charges imposed upon such Person and
its properties, sales or activities, or upon the income or profits therefrom, as
well as all material claims for labor, materials or supplies which if unpaid
might by law become a Lien upon any of its property; provided, however, that any
such tax, assessment, charge or claim need not be paid if the validity or amount
thereof shall at the time be contested in good faith by appropriate proceedings
and if such Person shall, in accordance with GAAP, have set aside on its books
adequate reserves with respect thereto; and provided, further, that each of the
Company and its Subsidiaries shall pay or bond, or cause to be paid or bonded,
all such taxes, assessments, charges or other governmental claims immediately
upon the commencement of proceedings to foreclose any Lien which may have
attached as security therefor (except to the extent such proceedings have been
dismissed or stayed).
 
60

--------------------------------------------------------------------------------

 


6.02         Conduct of Business, etc.


(a)           Types of Business.  The Company and its Subsidiaries shall engage
principally in the business of (a) specialty cellulose fibers, (b) nonwoven and
air-laid materials and (c) other activities substantially related thereto.


(b)           Maintenance of Properties.  Each of the Company and its
Subsidiaries:


(i)           shall keep its properties in such repair, working order and
condition, and shall from time to time make such repairs, replacements,
additions and improvements thereto as are necessary for the efficient operation
of its businesses (in its reasonable judgment) and shall comply at all times in
all material respects with all material franchises, licenses and leases to which
it is party so as to prevent any loss or forfeiture thereof or thereunder,
except where (i) compliance is at the time being contested in good faith by
appropriate proceedings or (ii) failure to comply with the provisions being
contested have not resulted, or do not create a material risk of resulting, in
the aggregate in any Material Adverse Effect; and


(ii)           shall do all things necessary to preserve, renew and keep in full
force and effect and in good standing its legal existence and authority
necessary to continue its business; provided, however, that this Section 6.02(b)
(b) shall not prevent the merger, consolidation, reorganization, amalgamation or
liquidation of Subsidiaries permitted by Section 6.10.


(c)           Statutory Compliance.  Each of the Company and its Subsidiaries
shall comply in all material respects with all valid and applicable statutes,
laws, ordinances, zoning and building codes and other rules and regulations of
the United States of America, of the states and territories thereof and their
counties, municipalities and other subdivisions and of any foreign country or
other jurisdictions applicable to such Person, except where failure so to comply
would not reasonably be expected to result in the aggregate in any Material
Adverse Effect; provided, however, that compliance with Environmental Laws shall
be governed solely by Section 6.18.


(d)          Compliance with Material Agreements.  Each of the Company and its
Subsidiaries shall comply in all material respects with the Material Agreements
(to the extent not in violation of the other provisions of this Agreement or any
other Loan Document).  Without the prior written consent of the Required
Lenders, no Material Agreement listed on Schedule 5.02(b) shall be amended,
modified, waived or terminated in any manner that would have in any material
respect an adverse effect on the interests of the Lenders; provided, however,
that the consent of the Required Lenders shall not be required with respect to
any such amendment, modification, waiver or termination of a Material Agreement
other than (i) one of the indentures for the Company 2008 Notes, the Company
2010 Notes or the Company 2013 Notes or (ii) to the extent such action could
reasonably be expected to be materially adverse to the rights and remedies of
the Lenders, one of the Organization Documents for the Company and its
Subsidiaries.


6.03         Insurance.


(a)           Business Interruption Insurance.  The Company and its Subsidiaries
shall maintain with financially sound and reputable insurers insurance related
to interruption of business, either for loss of revenues or for extra expense as
it relates to the loss of revenues, in an amount deemed to be adequate in the
reasonable business judgment of the Company for the 12-month period of each
insurance policy, which amount shall be reasonably satisfactory to the
Administrative Agent, and otherwise in the manner customary for businesses of
similar size engaged in similar activities at similar locations.
 
61

--------------------------------------------------------------------------------

 


(b)           Property Insurance.  Each of the Company and its Subsidiaries
shall keep its assets which are of an insurable character insured by financially
sound and reputable insurers against theft and fraud and against loss or damage
by fire, explosion and hazards insured against by extended coverage to the
extent, in amounts and with deductibles at least as favorable as those generally
maintained by businesses of similar size engaged in similar activities and
otherwise reasonably satisfactory to the Administrative Agent.


(c)           Liability Insurance.  Each of the Company and its Subsidiaries
shall maintain with financially sound and reputable insurers insurance against
liability for hazards, risks and liability to persons and property, including
product liability insurance, to the extent, in amounts and with deductibles at
least as favorable as those generally maintained by businesses of similar size
engaged in similar activities at similar locations and otherwise reasonably
satisfactory to the Administrative Agent; provided, however, that it may effect
workers’ compensation insurance or similar coverage with respect to operations
in any particular state or other jurisdiction through an insurance fund operated
by such state or jurisdiction or by meeting the self insurance requirements of
such state or jurisdiction.


(d)           Collateral Matters.  The Administrative Agent shall be named as
loss payee or mortgagee, as its interest may appear, and/or additional insured
with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled


6.04          Financial Statements and Reports.


Each of the Company and its Subsidiaries shall maintain a system of accounting
in which correct entries shall be made of all transactions in relation to their
business and affairs in accordance with generally accepted accounting
practice.  The fiscal year of the Company and its Subsidiaries shall end on
June 30 in each year (except, in the case of Foreign Subsidiaries, as otherwise
required by local foreign law).  The fiscal quarters of the Company and its
Subsidiaries shall end on September 30, December 31, March 31 and June 30 in
each year.


(a)           Annual Reports.  The Company shall furnish to the Lenders as soon
as available, and in any event within 90 days after the end of each fiscal year
(or, if earlier, the date that is five (5) days after the date that the
Company’s 10-K filing is required to be delivered to the SEC), the Consolidated
balance sheets of the Company and its Subsidiaries as at the end of such fiscal
year, the Consolidated statements of income and Consolidated statements of
changes in shareholders’ equity and of cash flows of the Company and its
Subsidiaries for such fiscal year (all in reasonable detail) and together, in
the case of Consolidated financial statements, with comparative figures for the
immediately preceding fiscal year, all accompanied by:


(i)           Unqualified reports of Ernst & Young LLP (or, if they cease to be
auditors of the Company and its Subsidiaries, other independent certified public
accountants of recognized national standing reasonably satisfactory to the
Required Lenders), containing no material uncertainty, to the effect that they
have audited the foregoing Consolidated financial statements in accordance with
generally accepted auditing standards and that such Consolidated financial
statements present fairly, in all material respects, the financial position of
the Company and its Subsidiaries covered thereby at the dates thereof and the
results of their operations for the periods covered thereby in conformity with
GAAP.
 
62

--------------------------------------------------------------------------------

 


(ii)           The statement of such accountants that they have caused this
Agreement to be reviewed and that in the course of their audit of the Company
and its Subsidiaries no facts have come to their attention that cause them to
believe that any Default exists and in particular that they have no knowledge of
any Default under Section 6.05 or, if such is not the case, specifying such
Default and the nature thereof.  This statement is furnished by such accountants
with the understanding that the examination of such accountants cannot be relied
upon to give such accountants knowledge of any such Default except as it relates
to accounting or auditing matters within the scope of their audit.


(iii)           A certificate of the Company signed by a Financial Officer to
the effect that such officer has caused this Agreement to be reviewed and has no
knowledge of any Default, or if such officer has such knowledge, specifying such
Default and the nature thereof, and what action the Company has taken, is taking
or proposes to take with respect thereto.


(iv)           [intentionally omitted.]


(v)           A Compliance Certificate in the form of Exhibit D demonstrating,
as of the end of such fiscal year, compliance with the Computation Covenants,
certified by a Financial Officer.


(vi)           Financial information as to the assets of, and Investments of the
Company and its Subsidiaries in, each Immaterial Subsidiary as of the end of
such fiscal year, demonstrating that such Immaterial Subsidiary constitutes an
“Immaterial Subsidiary”.


(vii)           [intentionally omitted]


(viii)         Supplements to Schedules 5.01 and 5.03 showing any changes in the
information set forth in such Exhibits not previously furnished to the Lenders
in writing, which supplement must be reasonably satisfactory to the
Administrative Agent, as well as any changes in the Organization Documents or
incumbency of officers of the Company or its Subsidiaries from those previously
certified to the Administrative Agent.


(ix)           In the event of a change in GAAP after June 30, 2006,
computations by the Company, certified by a Financial Officer, reconciling the
financial statements referred to above with financial statements prepared in
accordance with GAAP as applied to the other covenants in Article VI and related
definitions.


(b)           Quarterly Reports.  The Company shall furnish to the Lenders as
soon as available and, in any event, within 45 days after the end of each of the
first three fiscal quarters of the Company (or, if earlier, the date that is
five (5) days after the date that the Company’s 10-Q filing is required to be
delivered to the SEC), the internally prepared Consolidated balance sheets of
the Company and its Subsidiaries as of the end of such fiscal quarter, the
Consolidated statements of income, of changes in shareholders’ equity and of
cash flows of the Company and its Subsidiaries for such fiscal quarter and for
the portion of the fiscal year then ended (all in reasonable detail) and
together, with comparative figures for the same period in the preceding fiscal
year, all accompanied by:


(i)           A certificate of the Company signed by a Financial Officer to the
effect that such financial statements have been prepared in accordance with GAAP
and present fairly, in all material respects, the financial position of the
Company and its Subsidiaries covered thereby at the dates thereof and the
results of their operations for the periods covered thereby, subject only to
normal year end audit adjustments and the addition of footnotes.
 
63

--------------------------------------------------------------------------------

 


(ii)           A certificate of the Company signed by a Financial Officer to the
effect that such officer has caused this Agreement to be reviewed and has no
knowledge of any Default, or if such officer has such knowledge, specifying such
Default and the nature thereof and what action the Company has taken, is taking
or proposes to take with respect thereto.


(iii)           A Compliance Certificate in the form of Exhibit D demonstrating,
as of the end of such quarter, compliance with the Computation Covenants,
certified by a Financial Officer.


(iv)           Supplements to Schedules 5.01 and 5.03 showing any changes in the
information set forth in such Schedules not previously furnished to the Lenders
in writing, which supplement must be reasonably satisfactory to the
Administrative Agent, as well as any changes in the Charter, Bylaws or
incumbency of officers of the Company and its Subsidiaries from those previously
certified to the Administrative Agent.


(v)           In the event of a change in GAAP after June 30, 2006, computations
by the Company, certified by a Financial Officer, reconciling the financial
statements referred to above with financial statements prepared in accordance
with GAAP as applied to the other covenants in Article VI and related
definitions.


(c)           [intentionally omitted.]


(d)           Other Reports.  The Company shall promptly furnish to the Lenders:


(i)           As soon as prepared and in any event before the beginning of each
fiscal year, an annual plan for each fiscal quarter in such fiscal year of the
Company and its Subsidiaries, prepared in a manner substantially consistent with
the Company’s historical practices and with the manner in which the financial
projections described in Section 5.02(a) were prepared.


(ii)          Any management letters furnished to the Company or any of its
Subsidiaries by the Company’s auditors.


(iii)         Such registration statements, proxy statements and reports,
including Forms S-1, S-2, S-3, S-4, 10-K, 10-Q and 8-K, as may be filed by the
Company or any of its Subsidiaries with the Securities and Exchange Commission;
provided, however, that if any such filing is available on EDGAR, the Company
must only furnish notice of such filing to the Administrative Agent.


(iv)          Any 90-day letter or 30-day letter from the federal Internal
Revenue Service (or the equivalent notice received from state or other taxing
authorities) asserting a tax deficiency against the Company or any of its
Subsidiaries in excess of $500,000.


(e)           Notice of Litigation; Notice of Defaults.  Except with respect to
matters arising under Environmental Laws for which notices are required by
Section 6.18, the Company shall promptly furnish to the Lenders notice of any
litigation or any administrative or arbitration proceeding (a) which would
reasonably be expected to create a material risk of resulting, after giving
effect to any applicable insurance, in the payment by the Company and its
Subsidiaries of more than $5,000,000 or (b) which results, or would reasonably
be expected to create a material risk of resulting, in a Material Adverse
Effect.  Promptly, and in any event within seven Business Days upon acquiring
knowledge thereof, the Company shall notify the Lenders of the existence of any
Default or Material Adverse Effect, specifying the nature thereof and what
action the Company or any Subsidiary has taken, is taking or proposes to take
with respect thereto.
 
64

--------------------------------------------------------------------------------

 


(f)           ERISA Reports.  The Company shall furnish to the Lenders as soon
as reasonably available the following items with respect to any Plan:


(i)           any request for a waiver of the funding standards or an extension
of the amortization period,


(ii)          any reportable event (as defined in section 4043 of ERISA), unless
the notice requirement with respect thereto has been waived by regulation,


(iii)         any notice received by any ERISA Group Person that the PBGC has
instituted or intends to institute proceedings to terminate any Plan, or that
any Multiemployer Plan is insolvent or in reorganization,


(iv)         notice of the possibility of the termination of any Plan by its
administrator pursuant to section 4041 of ERISA, and


(v)          notice of the intention of any ERISA Group Person to withdraw, in
whole or in part, from any Multiemployer Plan.


(g)           Other Information.  From time to time at reasonable intervals upon
request of any authorized officer of any Lender, the Company shall furnish to
the Lenders such other information, substantially consistent in form and
substance to information historically prepared by the Company, regarding the
business, assets, financial condition or income of the Company and its
Subsidiaries as such officer may reasonably request, including copies of all tax
returns and material licenses, agreements, leases and instruments to which any
of the Company or its Subsidiaries is party.  The Lenders’ authorized officers
and representatives shall have the right during normal business hours upon
reasonable notice and at reasonable intervals to inspect the properties and to
examine the books and records of the Company and its Subsidiaries and to make
copies and notes therefrom for the purpose of ascertaining compliance with or
obtaining enforcement of this Agreement or any other Loan Document. Upon the
reasonable request of the Administrative Agent, the Administrative Agent’s
commercial finance examiners may conduct field audits of the Company and its
Subsidiaries.


The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Company hereby agrees that so long as the Company is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Company Materials that may be distributed to the Public Lenders and that
(w) all such Company Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof (and each of the parties hereto
acknowledges and agrees that any Company Material (other than that which is
publicly filed with the SEC) not marked on the first page thereof with the word
“PUBLIC” shall be deemed to be information not appropriate for transmission to a
Public Lender and shall not be so transmitted); (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Company
Materials as not containing any material non-public information

 
65

--------------------------------------------------------------------------------

 
(although it may be sensitive and proprietary) with respect to the Company or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Company Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
 
6.05           Certain Financial Tests.


(a)           Consolidated Leverage Ratio.  Neither the Company nor its
Subsidiaries shall permit the Consolidated Leverage Ratio as of the end of any
fiscal quarter of the Company to exceed (i) from the Closing Date through and
including the fiscal quarter ending March 31, 2009, 5.25:1.0 and (ii)
thereafter, 4.50:1.0.


(b)           Consolidated Interest Coverage Ratio.  Neither the Company nor its
Subsidiaries shall permit the Consolidated Interest Coverage Ratio as of the end
of any fiscal quarter of the Company for the period of four consecutive fiscal
quarters then ending to be less than 2.00:1.0.


6.06           Indebtedness.


Neither the Company nor any of its Subsidiaries shall create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness including
Guarantees of Indebtedness of others and reimbursement obligations, whether
contingent or matured, under letters of credit or other financial guarantees by
third parties, (or become contractually committed to do so), except the
following:


(a)           Indebtedness in respect of the Obligations.


(b)           Guarantees by the Company and its Subsidiaries of Indebtedness
incurred by its Subsidiaries and permitted by the other provisions of this
Section 6.06.


(c)           Current liabilities, other than Financing Debt, incurred in the
ordinary course of business (including (a) accrued salaries, vacation and
benefits, accounts payable for services, inventory and equipment and other trade
accounts payable and (b) such current liabilities incurred in the ordinary
course of business by Persons acquired by the Company and its Subsidiaries in
accordance with Section 6.08).


(d)           To the extent that payment thereof shall not at the time be
required by Section 6.01, Indebtedness in respect of taxes, assessments,
governmental charges and claims for labor, materials and supplies.


(e)           Indebtedness secured by Liens of carriers, warehouses, mechanics
and landlords permitted by Sections 6.07(d) and 6.07(e).


(f)           Indebtedness in respect of judgments or awards (x) which have been
in force for less than the applicable appeal period or (y) in respect of which
the Company or any Subsidiary shall at the time in good faith be prosecuting an
appeal or proceedings for review and, in the case of each of clauses (x) and
(y), the Company or such Subsidiary shall have taken appropriate reserves
therefor in accordance with GAAP and execution of such judgment or award shall
not be levied.


(g)           To the extent permitted by Section 6.07(h), Indebtedness in
respect of Capitalized Lease Obligations or secured by purchase money security
interests; provided, however, that the aggregate

 
66

--------------------------------------------------------------------------------

 
principal amount of all Indebtedness permitted by this Section 6.06(g) and by
Section 6.06(r) at any one time outstanding shall not exceed $60,000,000.
 
(h)           Indebtedness in respect of deferred taxes arising in the ordinary
course of business.


(i)           Indebtedness in respect of intercompany loans and advances among
the Company and its Subsidiaries which are not prohibited by Section 6.08.


(j)           [Intentionally omitted.]


(k)           Unfunded pension liabilities and obligations with respect to Plans
so long as the Company is in compliance with Section 6.16.


(l)           Indebtedness outstanding on the date hereof and described in
Schedule 5.03 and all refinancings and extensions thereof not in excess of the
amount thereof outstanding immediately prior to such refinancing or extension;
provided, however, that the Company 2008 Notes and the Company 2010 Notes may
only be refinanced through the issuance of senior subordinated notes on market
terms or through the issuance of other notes on terms to be agreed among the
Company and the Required Lenders (it being understood that this Section 6.06(l)
does not prohibit the repayment of such Indebtedness from cash-on-hand or
advances hereunder, although Section 6.13 does restrict the repayment or
repurchase of the Company 2010 Notes).


(m)           Letters of credit issued by foreign financial institutions for the
account of Foreign Subsidiaries; provided, however, that the aggregate face
amount of all Indebtedness permitted by this Section 6.06(m) shall not exceed
$10,000,000 in the Equivalent Amount of United States Funds at any one time
outstanding and provided, further, that the aggregate face amount of all
Indebtedness permitted by this Section 6.06(m) plus the aggregate amount of all
Indebtedness permitted by Section 6.06(p) at one time outstanding shall not
exceed $60,000,000 in the Equivalent Amount of United States Funds, computed as
of the most recent date such Indebtedness was incurred.


(n)           Unsecured Guarantees by the Guarantors of the Company 2013 Notes,
any other Approved Public Debt and any Indebtedness refinancing Approved Public
Debt (to the extent such refinancing is otherwise permitted hereunder).


(o)           Financing Debt and unfunded pension liabilities of Subsidiaries
acquired in accordance with Section 6.08(e) or otherwise assumed by the Company
and its Subsidiaries in acquisitions permitted by Section 6.08(e) in an
aggregate amount not exceeding $25,000,000 for all such acquisitions after the
Closing Date.


(p)           Indebtedness of Foreign Subsidiaries in respect of credit
facilities to finance working capital and other valid business purposes,
provided, however that the aggregate amount of all Indebtedness permitted by
this Section 6.06(p) and by Section 6.06(m) at any time outstanding shall not
exceed $60,000,000 in the Equivalent Amount of United States Funds, computed as
of the most recent date such Indebtedness was incurred.


(q)           Indebtedness in respect of Hedge Agreements entered into in the
ordinary course of business.


(r)           Indebtedness of the Company in respect of an industrial
development bond or other special purpose financing for environmental Capital
Expenditures at its manufacturing facilities; provided, however, that the
aggregate principal amount of all Indebtedness permitted by this

 
67

--------------------------------------------------------------------------------

 
Section 6.06(r) and by Section 6.06(g) at any time outstanding (without
duplication, including without duplication of any Letter of Credit and
underlying Indebtedness covered by such Letter of Credit) shall not exceed
$60,000,000.
 
(s)           Subordinated Indebtedness so long as after giving effect to the
incurrence thereof the Company shall be in pro forma compliance with the
financial covenants set forth in Section 6.05.


(t)           [Intentionally omitted.]


(u)           Indebtedness in addition to the Indebtedness permitted by the
other provisions of this Section 6.06; provided, however, that the aggregate
amount of all such Indebtedness permitted by this Section 6.06(u) at any one
time outstanding shall not exceed $25,000,000.


6.07           Liens.


Neither the Company nor any of its Subsidiaries shall create, incur or enter
into, or suffer to be created or incurred or to exist, any Lien (or become
contractually committed to do so) except the following:


(a)           Liens to secure taxes, assessments and other governmental charges,
to the extent that payment thereof shall not at the time be required by
Section 6.01.


(b)           Deposits or pledges made (a) in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security, (b) in connection with casualty insurance maintained in
accordance with Section 6.03, (c) to secure the performance of bids, tenders,
contracts (other than contracts relating to Financing Debt), utilities or
leases, (d) to secure statutory obligations or surety or appeal bonds, (e) to
secure indemnity, performance or other similar bonds in the ordinary course of
business or (f) in connection with contested amounts to the extent that payment
thereof shall not at that time be required by Section 6.01.


(c)           Liens in respect of judgments or awards, to the extent that such
judgments or awards are permitted by Section 6.06(f).


(d)           Liens of carriers, warehouses, mechanics, suppliers and similar
Liens, in each case (i) in existence less than 90 days from the later of (A) the
date of creation thereof or (B) the date payment of Indebtedness secured thereby
is due, or (ii) being contested in good faith by the Company or any Subsidiary
in appropriate proceedings (so long as the Company or such Subsidiary shall, in
accordance with GAAP, have set aside on its books adequate reserves with respect
thereto).


(e)           Encumbrances in the nature of (a) zoning restrictions, (b)
easements, (c) restrictions of record on the use of real property, (d)
landlords’ and lessors’ Liens on rented premises and (e) restrictions on
transfers or assignment of leases, licenses and other contracts, which in each
case do not materially detract from the value of the encumbered property or
impair the use thereof in the business of the Company or any Subsidiary.


(f)           Restrictions under federal and state securities laws and
shareholder agreements on the transfer of securities.


(g)           Restrictions under foreign trade regulations on the transfer or
licensing of certain assets of the Company and its Subsidiaries.
 
68

--------------------------------------------------------------------------------

 


(h)           Liens constituting (a) purchase money security interests
(including mortgages, conditional sales, Capitalized Leases and any other title
retention or deferred purchase devices) in real property, interests in leases or
tangible personal property (other than inventory) existing or created on the
date on which such property is acquired or within 90 days thereafter, and (b)
the renewal, extension or refunding of any security interest referred to in the
foregoing clause (a) in an amount not to exceed the amount thereof remaining
unpaid immediately prior to such renewal, extension or refunding; provided,
however, that (i) each such security interest shall attach solely to the
particular item of property so acquired, and the principal amount of
Indebtedness (including Indebtedness in respect of Capitalized Lease
Obligations) secured thereby shall not exceed the cost (including all such
Indebtedness secured thereby, whether or not assumed) of such item of property;
and (ii) the aggregate principal amount of all Indebtedness secured by Liens
permitted by this Section 6.07(h) shall not exceed the amount permitted by
Section 6.06(g).


(i)           Liens securing industrial development bonds or other special
purpose financing permitted by Section 6.06(r) on the assets being acquired,
constructed or improved with the proceeds of such bonds.


(j)           Liens securing the Obligations.


(k)          Rights of set-off held by any banks.


(l)           Liens on foreign assets owned by Foreign Subsidiaries to secure
Indebtedness of Foreign Subsidiaries in respect of credit facilities permitted
by Section 6.06(p).


(m)         Pledge of certificates of deposit of the Company constituting
Guarantees permitted by Section 6.06(j).


(n)           Liens existing on the Closing Date as described on Schedule 6.07,
and all subsequent Liens on the same assets to secure Indebtedness permitted by
Section 6.06(l).


(o)           [intentionally omitted].
 
(p)           Other Liens securing obligations not in excess of $15,000,000 at
any one time outstanding.
 
6.08         Investments and Acquisitions.


Neither the Company nor any of its Subsidiaries shall have outstanding, acquire,
commit itself to acquire or hold any Investment (including any Investment
consisting of the acquisition of any business) (or become contractually
committed to do so) except for the following:


(a)           Investments of the Company and its Subsidiaries in Wholly Owned
Subsidiaries (a) which are domestic Subsidiaries as of the date of this
Agreement or (b) which become domestic Wholly Owned Subsidiaries after the
Closing Date and become Guarantors to the extent required by Section 10.08;
provided, however, that the aggregate book value of all assets (other than
intercompany obligations) owned by Immaterial Subsidiaries shall not exceed
$5,000,000.


(b)           Intercompany loans and advances from any Subsidiary to the Company
or any Guarantor that, in the case of loans or advances from Foreign
Subsidiaries, are subordinated to the Obligations in accordance with the Foreign
Subsidiary Subordination Agreement.


(c)           Investments in Cash Equivalents.
 
69

--------------------------------------------------------------------------------

 


(d)           Guarantees permitted by Section 6.06.


(e)           So long as immediately before and after giving effect thereto no
Default exists, and so long as the Company (if the Company is party thereto) or
a Guarantor (if the Company is not party thereto) is the surviving entity, the
Company and its Subsidiaries may acquire another entity in the same line of
business as the Company as described in Section 6.02(a):


(i)           at all times when the Consolidated Leverage Ratio is greater than
4.25 for the most recent period of four consecutive fiscal quarters (calculated
on a pro forma basis giving effect to the proposed acquisition as if such
acquisition had been consummated at the beginning of such period) for which
financial reports have been (or are required to have been) furnished to the
Lenders in accordance with Sections 6.04(a) or 6.04(b), only with the consent of
the Required Lenders;


(ii)           at all other times,  for a purchase price not exceeding, except
with the consent of the Required Lenders, $100,000,000 in cash (excluding
consideration consisting of Capital Stock, the proceeds of the issuance of
Capital Stock or Subordinated Indebtedness), in cumulative aggregate purchase
price for all acquisitions permitted by this Section 6.08(e) during the period
from the Closing Date through the Maturity Date; provided, however, that (i) the
acquisition must be approved by the target entity’s board of directors, (ii) the
Company must be in compliance with the Computation Covenants immediately after
giving effect to such acquisition, (iii) the acquired entity must not have any
environmental liabilities which, after giving effect to such acquisition, would
reasonably be expected to result in a Material Adverse Effect and (iv) any
Subsidiary  acquired under this Section 6.08(e) (other than (a) a Foreign
Subsidiary that does not constitute a Material Foreign Subsidiary or (b) any
Immaterial Subsidiary if the aggregate book value of the assets (other than
intercompany obligations) of all Immaterial Subsidiaries acquired under this
Section 6.08(e) since the Closing Date does not exceed $5,000,000) shall
guarantee the Obligations, as contemplated by Section 10.09.


(f)            Investments in Unrestricted Affiliates engaged in businesses
contemplated by Section 6.02(a) in an aggregate outstanding amount not to
exceed, at the time any such Investment is made, (a) $25,000,000 at all times
when the Consolidated Leverage Ratio exceeds 4.00 and (b) $45,000,000 at all
other times.


(g)           Loans or advances to employees of the Company in an amount not to
exceed (a) $1,000,000 in the aggregate outstanding at any time for the purchase
of capital stock of the Company and (b) $5,000,000 in the aggregate outstanding
at any time for all other purposes.


(h)           So long as immediately before and after giving effect thereto no
Default exists, Investments of the Company and its Subsidiaries in foreign
Wholly Owned Subsidiaries; provided, however, that (i) such Investments shall
not involve the transfer of substantial noncash assets from the Company and its
domestic Subsidiaries to its Foreign Subsidiaries other than up to $35,000,000
in book value of foreign patents and foreign trademarks; and (ii) net cash
Investments of the Company and its domestic Subsidiaries in Foreign Subsidiaries
made pursuant to this Section 6.08(h) at any one time outstanding shall not
exceed the sum of (x) $50,000,000, plus (y) the amount of Capital Expenditures
incurred by such Foreign Subsidiaries, which amount shall not exceed $10,000,000
in any fiscal year (provided that the amount of permitted capital expenditures
set forth in this clause (y) in respect of any fiscal year commencing with the
fiscal year ending on June 30, 2008, shall be increased by any portion of the
$10,000,000 yearly basket not used during the prior fiscal year), plus (z)
Investments outstanding on the date hereof as described in Schedule 6.08(h).
 
70

--------------------------------------------------------------------------------

 


(i)           So long as immediately before and after giving effect thereto no
Default exists, and provided that the Company complies with Section 10.08, the
Company may create a Wholly Owned Subsidiary that constitutes a holding company
for the Company’s European Subsidiaries.


(j)            Investments in any existing or newly-created Subsidiaries
consisting of assets transferred pursuant to Section 6.10(h).


6.09         Distributions.


Neither the Company nor any of its Subsidiaries shall make any Distribution (or
become contractually committed to do so) except for the following:


(a)           Subsidiaries of the Company may make Distributions to the Company
or any Wholly Owned Subsidiary of the Company, and the Company and its
Subsidiaries may make Investments permitted by Section 6.08.


(b)           So long as immediately before and after giving effect thereto no
Default exists, the Company may make Distributions in an aggregate amount which
shall not exceed the sum of (i) 50% of the sum of the Consolidated Net Income
(which may be a negative number) for each fiscal quarter after September 30,
2007, plus (ii) the net amount received by the Company from the exercise of
options and other  purchases of Company’s Capital Stock after September 30, 2007
by Company employees plus (iii) (a) $35,000,000 at any time when the
Consolidated Leverage Ratio is less than 4.00 or (b) $15,000,000 at any time
when the Consolidated Leverage Ratio is greater than or equal to 4.00, which
amount in this clause (iii) may be applied to pay dividends to stockholders or
to repurchase shares of the Company’s Capital Stock from its stockholders only
after the amounts in clauses (i) and (ii) have already been applied in their
entirety to pay dividends or to make stock repurchases; provided, however, that
the Company shall not make Distributions to pay dividends on or in respect of
any shares of the Company’s Capital Stock or to repurchase shares of the
Company’s Capital Stock from its stockholders at any time when the Consolidated
Leverage Ratio is greater than 4.50; and provided, further, that for the purpose
of this Section 6.09(b), Consolidated Net Income shall be increased by any
amounts deducted in calculating Consolidated Net Income in respect of noncash
charges related to asset impairments.


(c)           The Company may pay interest on and principal of the Approved
Public Debt and any permitted refinancings thereof in accordance with the
respective payment and subordination provisions thereof, if any and may make
Distributions in respect of any voluntary prepayments, repurchases or
redemptions permitted by Section 6.13.


(d)           So long as immediately before and after giving effect thereto no
Default exists, any of the Company and its Subsidiaries may repay intercompany
Indebtedness and interest thereon owing to any of the Company and its
Subsidiaries.


(e)           So long as immediately before and after giving effect thereto no
Default exists, the Company may repurchase shares of its stock from employees
whose employment with the Company and its Subsidiaries has terminated, to the
extent required by the Company’s nonqualified employee benefit plans and
contracts in an aggregate amount not exceeding the sum of $1,000,000 in any
fiscal year plus net amounts received by the Company during such fiscal year
from the exercise of options and other purchases of Company stock by employees.


6.10           Asset Dispositions and Mergers.
 
71

--------------------------------------------------------------------------------

 


Neither the Company nor any of its Subsidiaries shall merge or enter into a
consolidation or sell, lease, sell and lease back, sublease or otherwise dispose
of any of its assets (or become contractually committed to do so), except the
following:


(a)           The Company and any of its Subsidiaries may sell or otherwise
dispose of (i) inventory in the ordinary course of business, (ii) tangible
assets to be replaced in the ordinary course of business within 12 months by
other tangible assets of equal or greater value, and (iii) tangible assets that
are no longer used or useful in the business of the Company or such Subsidiary.


(b)           Any Subsidiary of the Company may merge, amalgamate or be
liquidated or reorganized into the Company or any Wholly Owned Subsidiary of the
Company so long as after giving effect to any such merger to which the Company
or a Guarantor is a party the Company or (if the Company is not party thereto) a
Guarantor shall be the surviving or resulting Person.


(c)           So long as immediately before and after giving effect thereto no
Default exists, the Company may, in addition to transactions permitted under
Section 6.10(a), sell or otherwise dispose of assets for fair value; provided,
however, that the Company shall make any prepayments of the Loan required by
Section 2.05 as a result of such Disposition.


(d)           So long as immediately before and after giving effect thereto no
Default exists, the Company may sell or otherwise dispose of assets for fair
market value so long as the fair market value of all items so sold or disposed
of plus all items sold or disposed of pursuant to Section 6.10(a)(iii) shall not
exceed $25,000,000 in any fiscal year.


(e)           Mergers constituting Investments permitted by Section 6.08(e).


(f)            [intentionally omitted].


(g)           Transfers by the Company and its domestic Subsidiaries of foreign
patents, foreign trademarks and other foreign assets to its Foreign Subsidiaries
to the extent permitted by Section 6.08(h).


6.11          [intentionally omitted.]


6.12          Issuance of Stock by Subsidiaries; Subsidiary Distributions, etc.


(a)            Issuance of Stock by Subsidiaries.  No Wholly Owned Subsidiary
shall issue or sell any shares of its capital stock or other evidence of
beneficial ownership (except for directors’ qualifying shares and, in the case
of Foreign Subsidiaries, shares required to be held by foreign nationals) to any
Person other than the Company or any Wholly Owned Subsidiary of the Company.


(b)            No Restrictions on Subsidiary Distributions.  Except for this
Agreement and the Loan Documents and except as provided in the credit facilities
of the Foreign Subsidiaries permitted by Section 6.15(d) or required by law,
neither the Company nor any Subsidiary shall enter into or be bound by any
agreement (including covenants requiring the maintenance of specified amounts of
net worth or working capital) restricting the right of any Subsidiary to make
distributions or extensions of credit to the Company (directly or indirectly
through another Subsidiary).


(c)            Observance of Corporate Formalities.  Except to the extent
permitted by Section 6.02(b), the Company’s Subsidiaries (other than Immaterial
Subsidiaries) shall observe all Legal Requirements necessary to preserve their
separate existences as independent corporations, limited partnerships or other
entities, including keeping separate corporate records and financial statements,
electing officers and

 
72

--------------------------------------------------------------------------------

 
directors, holding director meetings, formally issuing equity interests and
recording as independent all transactions with the Company and its other
Subsidiaries (other than Immaterial Subsidiaries), except where the failure to
observe any of the foregoing is not reasonably likely to cause a Material
Adverse Effect.
 
6.13         Voluntary Prepayments of Other Indebtedness.


(a)           Except as provided in Section 6.13(b), neither the Company nor any
of its Domestic Subsidiaries shall make any voluntary prepayment of principal of
or interest on any Financing Debt (other than the Obligations) or make any
voluntary redemptions or repurchases of Financing Debt (other than the
Obligations), except that the Company and its Domestic Subsidiaries may
refinance Financing Debt to the extent permitted by Section 6.06.


(b)           Notwithstanding Section 6.13(a), the Company and any of its
Domestic Subsidiaries may make voluntary prepayments of principal of or interest
on, or make voluntary redemptions or repurchases of (collectively,
“Prepayments”), the Approved Public Debt to the extent permitted by the terms
thereof, provided that (i) no Event of Default exists immediately before and
after giving effect to such Prepayment, (ii) in the case of the Company 2010
Notes such Prepayments shall be permitted only (x) after the Company 2008 Notes
have been paid in full (provided, however, that the Company shall be permitted
to effect the Prepayment of the Company 2010 Notes of up to an aggregate
principal amount of $20,000,000 prior to the Prepayment in full of the Company
2008 Notes)and (y) if after giving effect thereto the Consolidated Leverage
Ratio is less than 4.50 and (iii) in the case of the Company 2013 Notes such
Prepayments shall be permitted only (x) after the Company 2010 Notes have been
paid in full and (y) if after giving effect thereto the Consolidated Leverage
Ratio is less than 4.50.


6.14          Derivative Contracts.  Neither the Company nor any of its
Subsidiaries shall enter into any Hedge Agreement or other financial or
commodity derivative contracts except to provide hedge protection for an
underlying economic transaction in the ordinary course of business.


6.15          Negative Pledge Clauses.  Neither the Company nor any of its
Subsidiaries shall enter into any agreement, instrument, deed or lease which
prohibits or limits the ability of the Company or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of their respective
properties, assets or revenues, whether now owned or hereafter acquired or which
requires the grant of any collateral for such obligation if collateral is
granted for another obligation, except the following:


(a)           This Agreement and the other Loan Documents.


(b)           Covenants in documents creating Liens permitted by Section 6.07
prohibiting further Liens on the assets encumbered thereby.


(c)           Covenants in the indentures for the Approved Public Debt as in
effect on the Closing Date and permitted refinancings thereof.


(d)           Covenants in the credit facilities of the Foreign Subsidiaries
permitted by Section 6.06(p) prohibiting further Liens on the assets of the
Foreign Subsidiaries, restrictions required by law or customary non-assignment
provisions.


6.16          ERISA, etc.  Each of the Company and its Subsidiaries shall
comply, and shall cause all ERISA Group Persons to comply, in all material
respects, with the provisions of ERISA and the Code applicable to each
Plan.  Each of the Company and its Subsidiaries shall meet, and shall cause all
ERISA Group Persons to meet, all minimum funding requirements applicable to them
with respect to any Plan

 
73

--------------------------------------------------------------------------------

 
pursuant to section 302 of ERISA or section 412 of the Code, without giving
effect to any waivers of such requirements or extensions of the related
amortization periods which may be granted, except if the failure to comply would
not reasonably be expected to result in a Material Adverse Effect.  At no time
shall the Accumulated Benefit Obligations under any Plans that are not
Multiemployer Plans exceed the fair market value of the assets of such Plans
allocable to such benefits by more than $5,000,000.  The Company and its
Subsidiaries shall not withdraw, and shall cause all other ERISA Group Persons
not to withdraw, in whole or in part, from any Multiemployer Plan so as to give
rise to withdrawal liability exceeding $5,000,000 in the aggregate.  At no time
shall the actuarial present value of unfunded liabilities for post-employment
health care benefits, whether or not provided under a Plan, calculated in a
manner consistent with Statement No. 106 of the Financial Accounting Standards
Board, as amended by Statement No. 158 of the Financial Accounting Standards
Board, exceed $40,000,000.
 
6.17         Transactions with Affiliates.  Neither the Company nor any of its
Subsidiaries shall effect any transaction with any of their respective
Affiliates (except for the Company and its Subsidiaries) on a basis less
favorable, in the reasonable, good faith judgment of the Company, to the Company
and its Subsidiaries than would be the case if such transaction had been
effected with a non-Affiliate.


6.18         Environmental Laws.


(a)           Compliance with Law and Permits.  Each of the Company and its
Subsidiaries shall use and operate all of its facilities and properties in
material compliance with all Environmental Laws (for purposes of this sentence,
any such facility that is now or hereafter listed on the National Priorities
List pursuant to procedures described in 40 C.F.R.  ss.300.425 shall be deemed
solely for purposes of this sentence not to be in material compliance with
Environmental Laws), keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in material compliance therewith, and handle all Hazardous Materials
in material compliance with all applicable Environmental Laws, except where such
failure to use, operate, keep, or handle in compliance would not reasonably be
expected to result in a Material Adverse Effect.


(b)           Notice of Claims, etc.  Each of the Company and its Subsidiaries
shall, as soon as reasonably practicable, notify the Administrative Agent, and
provide copies (when applicable) of (a) any failure to comply with
Section 6.18(a) or (b) upon receipt, of all written claims, complaints, notices
or inquiries from governmental authorities relating to any alleged noncompliance
with or liability under Environmental Laws with respect to the facilities or
properties that might reasonably be expected to result in payments by the
Company and its Subsidiaries in an aggregate amount exceeding $5,000,000 in
excess of applicable insurance.


6.19           Interpretation of Covenants.  In Sections 6.06 through 6.19, the
various permitted transactions provided in the subsections to each Section are
cumulative and not exclusive of each other.  The Company and its Subsidiaries
may decide in their reasonable discretion which of the various applicable
subsections shall apply to a particular transaction.


6.20           Use of Proceeds.  The Company shall use the proceeds of the Loans
for (a) working capital, (b) payoff of outstanding indebtedness, including all
or a portion of the Company 2008 Notes and/or the Company 2010 Notes and (c)
general corporate purposes not in contravention of any Law or of any Loan
Document.


6.21           Pledged Assets.


Each of the Company and the Guarantors shall:
 
 

--------------------------------------------------------------------------------

 


(a)           Capital Stock.  Cause (a) 100% of the issued and outstanding
Capital Stock of each Domestic Subsidiary (other than an Immaterial Subsidiary)
and (b) 65% (or such greater percentage that, due to a change in an applicable
Law after the date hereof, (1) would not cause the undistributed earnings of
such Material Foreign Subsidiary as determined for United States federal income
tax purposes to be treated as a deemed dividend to such Material Foreign
Subsidiary’s United States parent and (2) would not cause any material adverse
tax consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Material Foreign Subsidiary directly
owned by a Company or any Domestic Subsidiary to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent.  In the event that either
the Company or a Guarantor is required to pledge the Capital Stock of any Person
pursuant to the immediately preceding sentence, (A) in the event such Person has
become a new Subsidiary of the Company by way of acquisition or has been newly
formed, such pledge shall be required concurrently with such acquisition or
formation, and (B) otherwise, the Company or such Guarantor shall have (x) in
the case of a pledge of the Capital Stock of a Domestic Subsidiary, thirty (30)
days from the relevant date of determination to effectuate such pledge and (y)
in the case of a pledge of the Capital Stock of a Material Foreign Subsidiary,
thirty (30) days from the relevant date of determination or, to the extent
applicable under clauses (a)(ii) or (b)(ii) of the definition of “Material
Foreign Subsidiary”, designation (of the Material Foreign Subsidiary the Capital
Stock of which is to be so pledged) to effectuate such pledge; provided,
however, that in all cases of a pledge of the Capital Stock of a Material
Foreign Subsidiary, the Company or Guarantor, as the case may be, shall be
permitted such additional time as may be reasonably necessary to effectuate such
pledge, provided the Company or such Guarantor, as the case may be, is
diligently pursuing the same.


(b)           Other Property.  (i) Cause all of its owned real and personal
property (other than property excluded pursuant to the terms of the Security
Agreement or that is covered by Section 6.21(a)) to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent to secure
the Obligations pursuant to the terms and conditions of the Collateral Documents
or, with respect to any such property acquired subsequent to the Closing Date,
such other additional security documents as the Administrative Agent shall
reasonably request, subject in any case to Liens permitted hereunder and (ii)
deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
appropriate UCC-1 financing statements, real estate title insurance policies,
surveys, environmental reports, landlord’s waivers, certified resolutions and
other organizational and authorizing documents of such Person, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Administrative Agent’s Liens
thereunder) and other items of the types required to be delivered pursuant to
Section 4.01, all in form, content and scope reasonably satisfactory to the
Administrative Agent.  With respect to any such property acquired after the
Closing Date, the Company or the relevant Guarantor, as the case may be, shall
be permitted sixty (60) days to effectuate the purposes of this Section 6.21(b),
or such additional time as may be reasonably necessary to effectuate the same,
provided the Company or such Guarantor, as the case may be, is diligently
pursuing the same.


6.22           Further Assurances.  The Company shall, promptly upon request by
the Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or

 
75

--------------------------------------------------------------------------------

 
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Security
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Security Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Lenders the rights granted or now or
hereafter intended to be granted to the Lenders under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
 
6.23           Post-Closing Deliveries.


(a)           Within 30 days of the date on which the Administrative Agent
notifies the Company in writing that, after a diligent effort, the
Administrative Agent has not been able to locate the original promissory notes
evidencing the intercompany Indebtedness that were delivered to the
Administrative Agent in accordance with the Existing Credit Agreement, or by
such later date as the Administrative Agent agrees, the Company shall deliver to
the Administrative Agent duly executed replacement promissory notes evidencing
the intercompany Indebtedness set forth on Schedule 5.03; provided that the
Administrative Agent shall deliver to the Company a lost note affidavit and
indemnity in a form reasonably satisfactory to the Company.


(b)           Within 60 days of the Closing Date, or by such later date as the
Administrative Agent agrees, the Company shall use commercially reasonable
efforts to effect supplemental filings relating to certain intellectual property
of the Company that constitutes a portion of the Collateral.


(c)           Within 60 days of the Closing Date, or by such later date as the
Administrative Agent agrees, the Company shall use commercially reasonable
efforts to cause each “Creditor Access to Borrower’s Assets” or similar
agreement to be updated so as to refer to this Agreement, as the same may be
amended, modified or restated from time to time.


(d)           No later than August 30, 2007, the Company shall cause each
deposit account indicated as “To be Closed” on Schedule 3(a) to the Security
Agreement to be closed or, alternatively, to be subject to a deposit account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent.


ARTICLE VII


[Intentionally Omitted]


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01           Events of Default.  The following events are referred to as
“Events of Default”:


(a)           Payment.  The Company shall fail to make any payment in respect
of: (a) interest or any fee on or in respect of any of the Obligations owed by
it as the same shall become due and payable, and such failure shall continue for
a period of three Business Days, or (b) any Obligation with respect to payments
made by any Issuer under any Letter of Credit or any draft drawn thereunder
within three

 
76

--------------------------------------------------------------------------------

 
Business Days after demand therefor by such Issuer or (c) principal of any of
the Obligations owed by it as the same shall become due, whether at maturity or
by acceleration or otherwise.
 
(b)           Specified Covenants.  The Company or any of its Subsidiaries shall
fail to perform or observe any of the provisions of Sections 6.05 through 6.15.


(c)           Other Covenants.  The Company, any of its Subsidiaries or any
other Obligor, shall fail to perform or observe any covenant, agreement or
provision to be performed or observed by it under this Agreement or any other
Loan Document (other than covenants, agreements or provisions with which the
failure to comply would constitute an Event of Default under Sections 8.01(b),
8.01(i), 8.01(j) or 8.01(k)), and such failure shall not be rectified or cured
to the written satisfaction of the Required Lenders, in the case of the failure
to perform or observe any other covenant, agreement or provision, in either case
within 30 days after the earlier of (a) notice thereof by the Administrative
Agent to the Company or (b) a Financial Officer shall have actual knowledge
thereof.


(d)           Representations and Warranties.  Any representation or warranty of
or with respect to the Company, any of its Subsidiaries or any other Loan Party
made to the Lenders or the Administrative Agent in, pursuant to or in connection
with this Agreement or any other Loan Document shall be false in any material
respect on the date as of which it was made.


(e)           Cross Default, etc.


(i)           The Company or any of its Subsidiaries shall fail to make any
payment when due (after giving effect to any applicable grace periods) in
respect of any Financing Debt (other than the Obligations or the Stac-Pac notes
described in Schedule 5.03) outstanding in an aggregate amount of principal
(whether or not due) and accrued interest exceeding $10,000,000;


(ii)           the Company or any of its Subsidiaries shall fail to perform or
observe the terms of any agreement or instrument relating to such Financing
Debt, and such failure shall continue, without having been duly cured, waived or
consented to, beyond the period of grace, if any, specified in such agreement or
instrument, and such failure shall permit the acceleration of such Financing
Debt;


(iii)          all or any part of such Financing Debt of the Company or any of
its Subsidiaries shall be accelerated or shall become due or payable prior to
its stated maturity for any reason whatsoever;


(iv)          any Lien on any property of the Company or any of its Subsidiaries
securing any such Financing Debt shall be enforced by foreclosure or similar
action and (i) within 30 days thereafter, such enforcement or similar action
shall not have been discharged, vacated, bonded or stayed or (ii) within 30 days
after the expiration of any such stay, such enforcement or similar action shall
not have been discharged, vacated or bonded; or


(v)           any holder of any such Financing Debt shall exercise any right of
rescission or put right with respect thereto.


(f)           Ownership; Liquidation; etc.  Except as permitted by Section 6.10:


(i)           the Company shall cease to own, directly or indirectly, all the
capital stock of its Wholly Owned Subsidiaries (other than director’s qualifying
shares and, in the case of Foreign Subsidiaries, shares required to be owned by
foreign nationals);
 
77

--------------------------------------------------------------------------------

 


(ii)           (A)           any “person” or “group” (as such terms are used in
sections 13(d) and 14(d) of the Exchange Act), other than the current members of
the Company’s management who directly (or indirectly through Affiliates) own
capital stock of the Company is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act except that a Person shall be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting stock of the Company;


(B)           the Company consolidates with, or mergers with or into, another
Person or sells, assigns, conveys, transfers, leases or otherwise disposes of
all or substantially all of its assets to any Person, or any Person consolidates
with, or merges with or into, the Company, in any such event pursuant to a
transaction in which any voting stock of the Company is reclassified or changed
into or exchanged for cash, securities or other property, other than any such
transaction where (A) any voting stock of the Company is reclassified or changed
into or exchanged for voting stock (other than redeemable capital stock) of the
surviving or transferee corporation and (B) immediately after such transaction
no “person” or “group” (as such terms are used in sections 13(d) and 14(d) of
the Exchange Act), other than the current members of the Company’s management
who directly (or indirectly through Affiliates) own capital stock of the
Company, is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person shall be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of the total voting stock of the
surviving or transferee corporation;


(C)           during any consecutive two-year period, individuals who at the
beginning of such period constituted the board of directors of the Company
(together with any new directors whose election by such board of directors or
whose nomination for election by the stockholders of the Company was approved by
a vote of two thirds of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Company then in office; or


(D)           any final order, judgment or decree of a court of competent
jurisdiction shall be entered against the Company decreeing the dissolution or
liquidation of the Company; or (c) the Company or any of its Subsidiaries or any
other Obligor shall initiate any action to dissolve, liquidate or otherwise
terminate its existence.


(g)           Enforceability, etc.  Any Loan Document shall cease for any reason
(other than the scheduled termination thereof in accordance with its terms) to
be enforceable in accordance with its terms or in full force and effect; or any
party to any Loan Document shall so assert in a judicial or similar proceeding;
or the security interests (if any) created by this Agreement or any other Loan
Documents shall cease to be enforceable and of the same effect and priority
purported to be created hereby.


(h)           Judgments.  A final judgment (a) which, with other outstanding
final judgments against the Company and its Subsidiaries, exceeds an aggregate
of $10,000,000 in excess of applicable insurance coverage shall be rendered
against the Company or any of its Subsidiaries, or (b) which grants injunctive
relief that results, or is reasonably likely to create a material risk of
resulting, in a Material Adverse Effect and in either case if, (i) within 30
days after entry thereof, such judgment shall not have been discharged

 
78

--------------------------------------------------------------------------------

 
or execution thereof stayed pending appeal or (ii) within 30 days after the
expiration of any such stay, such judgment shall not have been discharged.
 
(i)           ERISA.  Any “reportable event” (as defined in section 4043 of
ERISA) shall have occurred that reasonably could be expected to result in
termination of a Plan or the appointment by the appropriate United States
District Court of a trustee to administer any Plan or the imposition of a Lien
in favor of a Plan; or any ERISA Group Person shall fail to pay when due amounts
aggregating in excess of $10,000,000 which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan shall be filed under Title IV of ERISA by any ERISA Group Person or
administrator; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any Plan or a
proceeding shall be instituted by a fiduciary of any Plan against any ERISA
Group Person to enforce section 515 or 4219(c)(5) of ERISA and such proceeding
shall not have been dismissed within 30 days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated.


(j)           Bankruptcy, etc.  The Company, any of its Subsidiaries or any
other Obligor shall:


(i)           commence a voluntary case under the Bankruptcy Code or authorize,
by appropriate proceedings of its board of directors or other governing body,
the commencement of such a voluntary case;


(ii)           (A) have filed against it a petition commencing an involuntary
case under the Bankruptcy Code that shall not have been dismissed within 60 days
after the date on which such petition is filed, or (B) file an answer or other
pleading within such 60-day period admitting or failing to deny the material
allegations of such a petition or seeking, consenting to or acquiescing in the
relief therein provided, or (C) have entered against it an order for relief in
any involuntary case commenced under the Bankruptcy Code;


(iii)           seek relief as a debtor under any applicable law, other than the
Bankruptcy Code, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or consent to or acquiesce in such relief;


(iv)           have entered against it an order by a court of competent
jurisdiction (i) finding it to be bankrupt or insolvent, (ii) ordering or
approving its liquidation or reorganization as a debtor or any modification or
alteration of the rights of its creditors or (iii) assuming custody of, or
appointing a receiver or other custodian for, all or a substantial portion of
its property;


(v)           make an assignment for the benefit of, or enter into a composition
with, its creditors, or appoint, or consent to the appointment of, or suffer to
exist a receiver or other custodian for, all or a substantial portion of its
property; or


(vi)           have admitted or acknowledged in writing that it is unable to pay
its debts as they come due.


(k)           Environmental Matters.  The Company or any of its Subsidiaries
shall fail to comply with any Environmental Law in effect in any jurisdiction in
which any properties of the Company or any of its Subsidiaries are located or
where any of them conducts its business, which failure would be reasonably
likely to result in or create a material risk of resulting in a Material Adverse
Effect and within 30 days after such noncompliance, the Company or its
Subsidiaries shall continue to be out of compliance with such Environmental Law;
provided, however, that such 30-day period may be extended for up to an
additional 150 days so long as (a) such noncompliance is reasonably capable of
cure within such 150-day

 
79

--------------------------------------------------------------------------------

 
period, and the Company and its Subsidiaries shall have commenced, and shall
continue to pursue diligently, a cure for such noncompliance and (b) no Material
Adverse Effect shall have occurred.
 
8.02           Certain Actions Following an Event of Default.  If any one or
more Events of Default shall occur, then in each and every such case:


(a)           Terminate Obligation to Extend Credit.  Upon request of the
Required Lenders, the Administrative Agent on behalf of the Lenders shall
terminate the obligations of the Lenders to make any further extensions of
credit under the Loan Documents by furnishing notice of such termination to the
Company; provided, however, that if a Bankruptcy Default shall have occurred,
the obligations of the Lenders to make any further extensions of credit under
the Loan Documents shall automatically terminate.


(b)           Specific Performance; Exercise of Rights.  Upon request of the
Required Lenders, the Administrative Agent on behalf of the Lenders shall
proceed to protect and enforce the Lenders’ rights by suit in equity, action at
law and/or other appropriate proceeding, either for specific performance of any
covenant or condition contained in this Agreement or any other Loan Document
(other than Hedge Agreements or Cash Management Agreements) or in any instrument
or assignment delivered to the Lenders pursuant to this Agreement or any other
Loan Document (other than Hedge Agreements or Cash Management Agreements), or in
aid of the exercise of any power granted in this Agreement or any other Loan
Document (other than Hedge Agreements) or any such instrument or assignment.


(c)           Acceleration.  Upon request of the Required Lenders, the
Administrative Agent on behalf of the Lenders shall by notice in writing to the
Company (a) declare all or any part of the unpaid balance of the Obligations
then outstanding (other than Hedge Agreements or Cash Management Agreements) to
be immediately due and payable, and (b) require the Company immediately to
deposit with the Administrative Agent Cash Collateral in an amount equal to the
then L/C Obligation (which Cash Collateral shall be held and applied as provided
in Section 2.03(g)), and thereupon such unpaid balance or part thereof and such
amount equal to the L/C Obligation shall become so due and payable without
presentation, protest or further demand or notice of any kind, all of which are
hereby expressly waived; provided, however, that if a Bankruptcy Default shall
have occurred, the unpaid balance of the Obligations (other than Hedge
Agreements or Cash Management Agreements) shall automatically become immediately
due and payable.


(d)           Enforcement of Payment; Collateral; Setoff.  Upon request of the
Required Lenders, the Administrative Agent on behalf of the Lenders shall
proceed to enforce payment of the Obligations in such manner as it may elect,
and to cancel, or instruct the L/C Issuer to cancel, any outstanding Letters of
Credit which permit the cancellation thereof and to realize upon any and all
rights in the Collateral.  The Lenders and their Affiliates may offset and apply
toward the payment of the Obligations (and/or toward the curing of any Event of
Default) any Indebtedness from the Lenders to the respective Obligors, including
any Indebtedness represented by deposits in any account maintained with the
Lenders, regardless of the adequacy of any security for the Obligations.  The
Lenders shall have no duty to determine the adequacy of any such security in
connection with any such offset.


(e)            Cumulative Remedies.  To the extent not prohibited by applicable
law which cannot be waived, all of the Lenders’ rights hereunder and under each
other Loan Document shall be cumulative.


8.03          Annulment of Defaults.  Once an Event of Default has occurred,
such Event of Default shall be deemed to exist and be continuing for all
purposes of the Loan Documents (other than Hedge Agreements or Cash Management
Agreements) until the Required Lenders or the Administrative Agent (with the
consent of the Required Lenders) shall have waived such Event of Default in
writing, stated in

 
80

--------------------------------------------------------------------------------

 
writing that the same has been cured to such Lenders’ reasonable satisfaction or
entered into an amendment to this Agreement which by its express terms cures
such Event of Default, at which time such Event of Default shall no longer be
deemed to exist or to have continued.  No such action by the Lenders or the
Administrative Agent shall extend to or affect any subsequent Event of Default
or impair any rights of the Lenders upon the occurrence thereof.  The making of
any extension of credit during the existence of any Default shall not constitute
a waiver thereof.
 
8.04           Waivers.  To the extent that such waiver is not prohibited by the
provisions of applicable law that cannot be waived, each of the Company and the
other Obligors waives:


(a)           all presentments, demands for performance, notices of
nonperformance (except to the extent required by this Agreement or any other
Loan Document), protests, notices of protest and notices of dishonor;


(b)           any requirement of diligence or promptness on the part of any
Lender in the enforcement of its rights under this Agreement, the Notes or any
other Loan Document;


(c)           any right it may have to claim or recover from the Administrative
Agent or any Lender any special, exemplary, punitive or consequential damages;


(d)           any and all notices of every kind and description which may be
required to be given by any statute or rule of law; and


(e)           any defense (other than indefeasible payment in full) which it may
now or hereafter have with respect to its liability under this Agreement, the
Notes or any other Loan Document or with respect to the Obligations.


8.05           Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in clause (c) of Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management

 
81

--------------------------------------------------------------------------------

 
Agreements, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX


ADMINISTRATIVE AGENT


9.01           Appointment and Authority.


(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.


(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a Lender
and Swing Line Lender (if applicable), potential Hedge Bank and potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article XI (including Section 11.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.


9.02           Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business

 
82

--------------------------------------------------------------------------------

 
with the Company or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
 
9.03           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by

 
83

--------------------------------------------------------------------------------

 
it to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
9.05           Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


9.06           Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
84

--------------------------------------------------------------------------------

 


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


9.07           Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08           No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arranger or Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


9.09           Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the

 
85

--------------------------------------------------------------------------------

 
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.


9.10           Collateral and Guaranty Matters.


The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,


(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)  if
approved, authorized or ratified in writing in accordance with Section 11.01;


(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and


(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.07(h).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.


ARTICLE X


 GUARANTY


10.01           Guarantees of Obligations.


Each Guarantor unconditionally jointly and severally guarantees to each Lender,
each Hedge Bank, each Cash Management Bank and the Administrative Agent that the
Obligations will be performed and will be paid in full in cash when due and
payable, whether at the stated or accelerated maturity thereof or otherwise,
this guarantee being a guarantee of payment and not of collectability and being
absolute and in no way conditional or contingent.  In the event any part of the
Obligations shall not have

 
86

--------------------------------------------------------------------------------

 
been so paid in full when due and payable, each Guarantor will, immediately upon
notice by the Administrative Agent or, without notice, immediately upon the
occurrence of a Bankruptcy Default, pay or cause to be paid to the
Administrative Agent the amount of such Obligations which are then due and
payable and unpaid for application in accordance with Section 8.05.  The
obligations of each Guarantor hereunder shall not be affected by the invalidity,
unenforceability or irrecoverability of any of the Obligations as against any
other Loan Party, any other guarantor thereof or any other Person.  For purposes
hereof, the Obligations shall be due and payable when and as the same shall be
due and payable under the terms of this Agreement or any other Loan Document
notwithstanding the fact that the collection or enforcement thereof may be
stayed or enjoined under the Bankruptcy Code or other applicable law.  For
purposes of the remainder of this Article X only, the term “Lender” shall be
deemed to include each Hedge Bank and each Cash Management Bank, as applicable
and as the context may require.
 
10.02           Continuing Obligation.


Each Guarantor acknowledges that the Lenders and the Administrative Agent have
entered into this Agreement (and, to the extent that the Lenders or the
Administrative Agent may enter into any future Loan Document, will have entered
into such agreement) in reliance on this Article X being a continuing
irrevocable agreement, and such Guarantor agrees that its guarantee may not be
revoked in whole or in part.  The obligations of the Guarantors hereunder shall
terminate when the commitment of the Lenders to extend credit under this
Agreement shall have terminated and all of the Obligations have been paid in
full in cash and discharged; provided, however, that:


(a)           if a claim is made upon the Lenders at any time for repayment or
recovery of any amounts or any property received by the Lenders from any source
on account of any of the Obligations and the Lenders repay or return any amounts
or property so received (including interest thereon to the extent required to be
paid by the Lenders) or


(b)           if the Lenders become liable for any part of such claim by reason
of (i) any judgment or order of any court or administrative authority having
competent jurisdiction, or (ii) any settlement or compromise of any such claim,


then the Guarantors shall remain liable under this Agreement for the amounts so
repaid or property so returned or the amounts for which the Lenders become
liable (such amounts being deemed part of the Obligations) to the same extent as
if such amounts or property had never been received by the Lenders,
notwithstanding any termination hereof or the cancellation of any instrument or
agreement evidencing any of the Obligations.  Not later than five days after
receipt of notice from the Administrative Agent, the Guarantors shall jointly
and severally pay to the Administrative Agent an amount equal to the amount of
such repayment or return for which the Lenders have so become liable.  Payments
hereunder by a Guarantor may be required by the Administrative Agent on any
number of occasions.


10.03           Waivers with Respect to Obligations.


Except to the extent expressly required by this Agreement or any other Loan
Document, each Guarantor waives, to the fullest extent permitted by the
provisions of applicable law, all of the following (including all defenses,
counterclaims and other rights of any nature based upon any of the following):


(a)           presentment, demand for payment and protest of nonpayment of any
of the Obligations, and notice of protest, dishonor or nonperformance;
 
87

--------------------------------------------------------------------------------

 


(b)           notice of acceptance of this guarantee and notice that credit has
been extended in reliance on the Guarantor’s guarantee of the Obligations;


(c)           notice of any Default or of any inability to enforce performance
of the obligations of the Company or any other Person with respect to any Loan
Document, or notice of any acceleration of maturity of any Obligations;


(d)           demand for performance or observance of, and any enforcement of
any provision of, the Obligations, this Agreement or any other Loan Document or
any pursuit or exhaustion of rights or remedies against the Company or any other
Person in respect of the Obligations or any requirement of diligence or
promptness on the part of the Administrative Agent or the Lenders in connection
with any of the foregoing;


(e)           any act or omission on the part of the Administrative Agent or the
Lenders which may impair or prejudice the rights of the Guarantor, including
rights to obtain subrogation, exoneration, contribution, indemnification or any
other reimbursement from the Company or any other Person, or otherwise operate
as a deemed release or discharge;


(f)           any statute of limitations or any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than the obligation of the principal;


(g)           any “single action” or “anti deficiency” law which would otherwise
prevent the Lenders from bringing any action, including any claim for a
deficiency, against the Guarantor before or after the Administrative Agent’s or
the Lenders’ commencement or completion of any foreclosure action, whether
judicially, by exercise of power of sale or otherwise, or any other law which
would otherwise require any election of remedies by the Administrative Agent or
the Lenders;


(h)           all demands and notices of every kind with respect to the
foregoing; and


(i)           to the extent not referred to above, all defenses (other than
payment) which the Company may now or hereafter have to the payment of the
Obligations, together with all suretyship defenses, which could otherwise be
asserted by such Guarantor.


Each Guarantor represents that it has obtained the advice of counsel as to the
extent to which suretyship and other defenses may be available to it with
respect to its obligations hereunder in the absence of the waivers contained in
this Section 10.03.


No delay or omission on the part of the Administrative Agent or the Lenders in
exercising any right under this Agreement or any other Loan Document or under
any guarantee of the Obligations shall operate as a waiver or relinquishment of
such right.  No action which the Administrative Agent or the Lenders or the
Company may take or refrain from taking with respect to the Obligations,
including any amendments thereto or modifications thereof or waivers with
respect thereto, shall affect the provisions of this Agreement or the
obligations of the Guarantor hereunder.  None of the Lenders’ or the
Administrative Agent’s rights shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Obligor, or by any
noncompliance by the Company with the terms, provisions and covenants of this
Agreement, regardless of any knowledge thereof which the Administrative Agent or
the Lenders may have or otherwise be charged with.
 
88

--------------------------------------------------------------------------------

 


10.04           Lenders’ Power to Waive, etc.


Each Guarantor grants to the Lenders full power in their discretion, without
notice to or consent of such Guarantor, such notice and consent being expressly
waived to the fullest extent permitted by applicable law, and without in any way
affecting the liability of the Guarantor under its guarantee hereunder:


(a)           To waive compliance with, and any Default under, and to consent to
any amendment to or modification or termination of any terms or provisions of,
or to give any waiver in respect of, this Agreement, any other Loan Document,
the Obligations or any guarantee thereof (each as from time to time in effect);


(b)           To grant any extensions of the Obligations (for any duration), and
any other indulgence with respect thereto, and to effect any total or partial
release (by operation of law or otherwise), discharge, compromise or settlement
with respect to the obligations of the Obligors or any other Person in respect
of the Obligations, whether or not rights against the Guarantor under this
Agreement are reserved in connection therewith;


(c)           To collect or liquidate or realize upon any of the Obligations in
any manner or to refrain from collecting or liquidating or realizing upon any of
the Obligations; and


(d)           To extend credit under this Agreement, any other Loan Document or
otherwise in such amount as the Lenders may determine, including increasing the
amount of credit and the interest rate and fees with respect thereto, even
though the condition of the Obligors (financial or otherwise on an individual or
Consolidated basis) may have deteriorated since the date hereof.


10.05           Information Regarding the Company, etc.


Each Guarantor has made such investigation as it deems desirable of the risks
undertaken by it in entering into this Agreement and is fully satisfied that it
understands all such risks.  Each Guarantor waives any obligation which may now
or hereafter exist on the part of the Administrative Agent or the Lenders to
inform it of the risks being undertaken by entering into this Agreement or of
any changes in such risks and, from and after the date hereof, each Guarantor
undertakes to keep itself informed of such risks and any changes therein.  Each
Guarantor expressly waives any duty which may now or hereafter exist on the part
of the Administrative Agent or the Lenders to disclose to the Guarantor any
matter related to the business, operations, character, collateral, credit,
condition (financial or otherwise), income or prospects of the Company or its
Affiliates or their properties or management, whether now or hereafter known by
the Administrative Agent or the Lenders.  Each Guarantor represents, warrants
and agrees that it assumes sole responsibility for obtaining from the Company
all information concerning this Agreement and all other Loan Documents and all
other information as to the Company and its Affiliates or their properties or
management as such Guarantor deems necessary or desirable.


10.06          Certain Guarantor Representations.


Each Guarantor represents that:


(a)           it is in its best interest and in pursuit of the purposes for
which it was organized as an integral part of the business conducted and
proposed to be conducted by the Company and its Subsidiaries, and reasonably
necessary and convenient in connection with the conduct of the business
conducted and proposed to be conducted by them, to induce the Lenders to enter
into

 
89

--------------------------------------------------------------------------------

 
this Agreement and to extend credit to the Company by making the Guarantees
contemplated by this Article X,
 
(b)           the credit available hereunder will directly or indirectly inure
to its benefit,


(c)           by virtue of the foregoing it is receiving at least reasonably
equivalent value from the Lenders for its Guarantee,


(d)           it will not be rendered insolvent as a result of entering into
this Agreement,


(e)           after giving effect to the transactions contemplated by this
Agreement, it will have assets having a fair saleable value in excess of the
amount required to pay its probable liability on its existing debts as they
become absolute and matured,


(f)           it has, and will have, access to adequate capital for the conduct
of its business,


(g)           it has the ability to pay its debts from time to time incurred in
connection therewith as such debts mature, and


(h)           it has been advised by the Administrative Agent that the Lenders
are unwilling to enter into this Agreement unless the Guarantees contemplated by
this Article X are given by it.


10.07           Subrogation.


Each Guarantor agrees that, until the Obligations are paid in full, it will not
exercise any right of reimbursement, subrogation, contribution, offset or other
claims against the other Obligors arising by contract or operation of law in
connection with any payment made or required to be made by such Guarantor under
this Agreement.  After the payment in full of the Obligations, each Guarantor
shall be entitled to exercise against the Company and the other Obligors all
such rights of reimbursement, subrogation, contribution and offset, and all such
other claims, to the fullest extent permitted by law.


10.08           Subordination.


Each Guarantor covenants and agrees that all Indebtedness, claims and
liabilities now or hereafter owing by the Company or any other Obligor to such
Guarantor, whether arising hereunder or otherwise, are subordinated to the prior
payment in full of the Obligations and are so subordinated as a claim against
such Obligor or any of its assets, whether such claim be in the ordinary course
of business or in the event of voluntary or involuntary liquidation,
dissolution, insolvency or bankruptcy, so that no payment with respect to any
such Indebtedness, claim or liability will be made or received while any Event
of Default exists.


10.09           Future Subsidiaries; Further Assurances.


The Company will from time to time cause any Subsidiary (other than (x) an
Immaterial Subsidiary or (y) a Foreign Subsidiary that does not constitute a
Material Foreign Subsidiary) within 30 days (provided that, in the case of a
Foreign Subsidiary, the Company shall be permitted such additional time as may
be reasonably necessary to effectuate the purposes of this Section 10.09
provided the Company is diligently pursuing the same) after any such Person (a)
in the case of a Domestic Subsidiary, ceases to be an Immaterial Subsidiary or
(b) in the case of a Foreign Subsidiary, becomes a Material Foreign Subsidiary
(or, to the extent applicable under clauses (a)(ii) or (b)(ii) of the definition
of “Material Foreign Subsidiary”, is designated to become a Guarantor), to join
this Agreement as a

 
90

--------------------------------------------------------------------------------

 
Guarantor and to join the Security Agreement as an Obligor pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent; provided, however, that in the event such a Subsidiary is prohibited by
any valid law, statute, rule or regulation from guaranteeing the Obligations, or
if such a guarantee by any Material Foreign Subsidiary would result in a
repatriation of foreign earnings under the Code (including the “deemed dividend”
provisions of section 956 of the Code), (i) such guarantee will be limited to
the extent necessary to comply with such prohibition or to prevent such
repatriation of foreign earnings or (ii) if such limitation on the guaranteed
amount is not sufficient to avoid such prohibition or repatriation, no such
guarantee shall be required.  Each Guarantor will, promptly upon the request of
the Administrative Agent from time to time, execute, acknowledge and deliver,
and file and record, all such instruments, and take all such action, including
providing a legal opinion with respect to its guarantee and grant of security
interests, as the Administrative Agent deems necessary or advisable to carry out
the intent and purposes of this Section 10.09.
 
10.10           Contribution Among Guarantors.


The Guarantors agree that, as among themselves in their capacity as guarantors
of the Obligations, the ultimate responsibility for repayment of the
Obligations, in the event that the Company fails to pay when due its
Obligations, shall be equitably apportioned, to the extent consistent with the
Loan Documents, among the respective Guarantors (a) in the proportion that each,
in its capacity as a guarantor, has benefited from the extensions of credit to
the Company by the Lenders under the Agreement, or (b) if such equitable
apportionment cannot reasonably be determined or agreed upon among the affected
Guarantors, in proportion to their respective net worths determined on or about
the date hereof (or such later date as such Guarantor becomes party hereto).  In
the event that any Guarantor, in its capacity as a guarantor, pays an amount
with respect to the Obligations in excess of its proportionate share as set
forth in this Section 10.10, each other Guarantor shall, to the extent
consistent with the Loan Documents, make a contribution payment to such
Guarantor in an amount such that the aggregate amount paid by each Guarantor
reflects its proportionate share of the Obligations.  In the event of any
default by any Guarantor under this Section 10.10, each other Guarantor will
bear, to the extent consistent with the Loan Documents, its proportionate share
of the defaulting Guarantor’s obligation under this Section 10.10.  This
Section 10.10 is intended to set forth only the rights and obligations of the
Guarantors among themselves and shall not in any way affect the obligations of
any Guarantor to the Lenders under the Loan Documents (which obligations shall
at all times constitute the joint and several obligations of all the
Guarantors).


ARTICLE XI


MISCELLANEOUS


11.01           Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a)           waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
 
91

--------------------------------------------------------------------------------

 


(b)           without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension without the
written consent of the Required Lenders;


(c)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02(a)) without the written consent
of such Lender;


(d)           postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment or (ii) any scheduled reduction of the Commitments
hereunder or under any other Loan Document without the written consent of each
Lender;


(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate;


(f)           change Section 8.05 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;


(g)          change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Lenders,”
without the written consent of each Lender;


(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;


(i)            release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or


(j)            impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent
the Required Lenders;


and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter, each Secured Hedge Agreement and each Secured Cash Management
Agreement may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no

 
92

--------------------------------------------------------------------------------

 
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).


Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
(including mandatory prepayments) with the Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.


11.02           Notices; Effectiveness; Electronic Communications. 


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to the Company, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
93

--------------------------------------------------------------------------------

 


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Company,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s or the Administrative Agent’s transmission of
Company Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Company, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)           Change of Address, Etc.  Each of the Company, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.


(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Company even if (i)
such notices were not made in a manner specified herein, were incomplete or were

 
94

--------------------------------------------------------------------------------

 
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Company.  All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
11.03           No Waiver; Cumulative Remedies.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


11.04           Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Company shall pay (i) all reasonable,
invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, invoiced out-of-pocket expenses incurred by
the L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Company or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property

 
95

--------------------------------------------------------------------------------

 
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party or any of the Company’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
 
(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, each Loan Party agrees not to assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)           Payments.  All amounts due under this Section shall be payable not
later than ten days after demand therefor.


(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


11.05           Payments Set Aside.


To the extent that any payment by or on behalf of the Company is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be

 
96

--------------------------------------------------------------------------------

 
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
11.06           Successors and Assigns.




(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Company nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.06(f), (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of

 
97

--------------------------------------------------------------------------------

 
        its Assignee Group) will be treated as a single assignment for purposes
of determining whether such minimum amount has been met;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing or (2) in the case of a Commitment, such assignment
is to a Lender or Affiliate of such a Lender;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;


(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment; and


(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)           No Assignment to Company.  No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such

 
98

--------------------------------------------------------------------------------

 
assignment.  Upon request, the Company (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Company, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural person or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such
Participant.  Subject to subsection (e) of this Section, each Company agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.06(b).  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 3.01(e) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures

 
99

--------------------------------------------------------------------------------

 
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
(h)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
Section 11.06(b), Bank of America may, (i) upon 30 days’ notice to the Company
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.


11.07           Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (g) with the consent of the Company, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company and (i) to (x) any
bank or financial institution and (y) S&P, Moody’s, Fitch and/or other ratings
agency, as the Administrative Agent, such Lender or the L/C Issuer reasonably
deems necessary or

 
100

--------------------------------------------------------------------------------

 
appropriate in connection with such Person’s obtaining financing; provided,
however, that such financial institution has agreed to keep such information
confidential in accordance with its customary practices, and such ratings agency
shall be informed of the confidentiality of such information .
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer (a)
acknowledges that the Information may include material non-public information
concerning the Company or a Subsidiary, as the case may be, and (b) covenants
that (i) it has developed and shall at all times maintain compliance procedures
regarding the use of material non-public information and (ii) it shall handle
such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


11.08           Right of Setoff.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Loan Party against any and all of the obligations of the Company or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Company or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


11.09           Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary

 
101

--------------------------------------------------------------------------------

 
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
11.10           Counterparts; Integration; Effectiveness; Amendment and
Restatement of Existing Credit Agreement; Affirmation of Prior Liens.
 
(a)           This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.


(b)           Each Loan Party, the Administrative Agent and the Lenders hereby
agree that at such time as this Agreement shall have become effective pursuant
to the terms of clause (a) of this Section 11.10, (i) the Existing Credit
Agreement automatically shall be deemed amended and restated in its entirety by
this Agreement and (ii) all of the promissory notes executed in connection with
the Existing Credit Agreement automatically shall be deemed amended and restated
by the Notes executed in connection with this Agreement.


(c)           Each Loan Party affirms the liens and security interests (and, to
the extent necessary, grants again, pursuant to the Collateral Documents, to the
Collateral Agent such liens and security interests) created and granted by it in
the Collateral Documents (including, but not limited to, the Security Agreement,
the Mortgages and the Mortgage Amendments) and agrees that the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement shall in
no manner adversely affect or impair such liens and security interests.  Further
each Loan Party hereby acknowledges and agrees that as of the Closing Date the
obligations under the Existing Credit Agreement to the extent secured by the
Collateral Documents shall be deemed in all respects to be replaced by the
Obligations owing under this Agreement.


11.11           Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12           Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions

 
102

--------------------------------------------------------------------------------

 
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
11.13           Replacement of Lenders.
 
If (i) any Lender requests compensation under Section 3.04, (ii) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
does not consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document that requires the consent of each Lender and that
has been approved by the Required Lenders or (iv) any Lender is a Defaulting
Lender or if any other circumstance exists hereunder that gives the Company the
right to replace a Lender as a party hereto, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:


(a)           the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)           such assignment does not conflict with applicable Laws.


(e)           in the case of any such assignment resulting from a Lender's
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable amendment, modification and/or
waiver of this Agreement that the Company has requested shall become effective
upon giving effect to such assignment (and any related assignments required to
be effected in connection therewith in accordance with this Section 11.13).


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


11.14           Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)           SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF

 
103

--------------------------------------------------------------------------------

 
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE EASTERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW


11.15           Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
104

--------------------------------------------------------------------------------

 


11.16           No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger are arm’s-length commercial transactions
between the Company and its Affiliates, on the one hand, and the Administrative
Agent and the Arranger on the other hand, (B) the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Company is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Company or
any of its Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arranger nor any Lender has any obligation to the Company or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and its Affiliates, and neither
the Administrative Agent, the Arranger nor any Lender has any obligation to
disclose any of such interests to the Company or any of its Affiliates.  To the
fullest extent permitted by law, the Company hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.


11.17           USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.



 
 
105

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 

COMPANY:  BUCKEYE TECHNOLOGIES INC.

 

  By:   /s/ Steven G. Dean   Name:   Steven G. Dean   Title:      Sr. Vice
President and Chief Financial Officer

 
 

GUARANTORS:   [_______]

 
 
                                                              





 

 
S-1 

--------------------------------------------------------------------------------

 



 

  BANK OF AMERICA, N.A., as   Administrative Agent

 
 

  By:      /s/ Kristine Thennes   Name:     Kristine Thennes   Title:     Vice
President

 
 


                                                            
                                                             
                                                             



 
 
  S-2

--------------------------------------------------------------------------------

 
 


 

  BANK OF AMERICA, N.A., as a Lender, L/C Issuer   and Swing Line Lender

 
 

  By:   /s/ Thomas W. Branyan   Name:   Thomas W. Branyan   Title:     Sr. Vice
President

 
          
                                                               
                                                   



 
 
  S-3

--------------------------------------------------------------------------------

 
                                      
 

  [OTHER LENDERS], as a Lender


  By:   /s/ SIGNED   Name:   Various   Title:     

 










 

 
S-4 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date:  ___________, _____


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 25, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Buckeye Technologies Inc.,
a Delaware corporation (the “Company”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned hereby requests (select one):
 

  o A Borrowing of Revolving Loans         o A conversion or continuation of
Revolving Loans

 
 
1.           On  _______________________________________(a Business Day).


2.           In the amount of
$__________________________________                                                                


3.           Comprised
of ________________________________                                                                                    
[Type of Loan requested]


4.           For Eurodollar Rate Loans:  with an Interest Period of   _______
months.


The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01 of the Agreement.


 The Company hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (c) shall be satisfied on and as of the date of the
Applicable Credit Extension.


BUCKEYE TECHNOLGIES INC.


By: ______________________________                                                  
Name: ____________________________                                                    
Title: _____________________________                                                   

 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date:  ___________, _____


To:           Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 25, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Buckeye Technologies Inc.,
a Delaware corporation (the “Company”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned hereby requests a Swing Line Loan:


1.           On _____________________________ (a Business Day).


2.           In the amount of
$___________________.                                                               .


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.


The Company hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (c) shall be satisfied on and as of the date of the
Applicable Credit Extension.


BUCKEYE TECHNOLGIES INC.


By:
________________________                                                      
Name: ______________________                                                    
Title: _______________________                                                    

 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF AMENDED AND RESTATED NOTE
___________, ____


FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Company under
that certain Amended and Restated Credit Agreement, dated as of July 25, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Company, the Guarantors party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.


The Company promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.


This Amended and Restated Note is one of several Amended and Restated Notes and,
together with the Swingline Note, amends and restates the Notes (as defined in
the Existing Credit Agreement) dated November 5, 2003 executed by the Company in
favor of the Lenders under the Existing Credit Agreement.


This Amended and Restated Note is one of the Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  The principal of this
Amended and Restated Note may be due and payable in whole or in part prior to
the maturity date stated above and is subject to required prepayment in the
amounts and under the circumstances set forth in the Agreement, and may be
prepaid in the whole or from time to time in part, all as set forth in the
Agreement.  Amounts so prepaid may be reborrowed by the Company in accordance
with and subject to the terms of the Agreement.  This Amended and Restated Note
is also entitled to the benefits of the Guaranty and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Amended and Restated Note shall become, or may be declared to be, immediately
due and payable all as provided in the Agreement.  Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.
 
 

--------------------------------------------------------------------------------

 


The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Amended and Restated Note.


This Amended and Restated Note evidences a portion of the same indebtedness
evidenced by the Amended and Restated Revolving Notes (the “Existing Notes”)
dated November 5, 2003, issued by Buckeye Technologies Inc. to various
holders.  This Amended and Restated Note is an amendment to and restatement of
the obligations set out in the Existing Notes.  The execution and delivery of
this Amended and Restated Note does not constitute payment, cancellation,
satisfaction, discharge, release or novation of the Existing Notes or the
indebtedness evidenced by the Existing Notes, and such Existing Notes shall
continue to constitute evidence of such indebtedness.  The indebtedness
evidenced hereby and by the Existing Notes continues to be secured by the
collateral in accordance with any security documents executed in connection
therewith.

 
 


 
 

--------------------------------------------------------------------------------

 

THIS AMENDED AND RESTATED NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.


BUCKEYE TECHNOLOGIES INC.


By: ______________________________                                                    
Name:
____________________________                                                      
Title: _____________________________                                                   

 
 


 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This
Date
Notation
Made By
  ___________   ____________   ____________   ____________   ____________  
____________   ____________  ___________   ____________       ____________  
____________   ____________   ____________       ____________   ___________  
____________   ____________   ____________   ____________   ____________  
____________   ___________   ____________   ____________   ____________  
____________   ____________   ____________   ___________   ____________  
____________   ____________   ____________   ____________   ____________  
___________   ____________   ____________   ____________   ____________  
____________   ____________   ___________   ____________      ____________  
____________   ____________   ____________   ____________   ___________  
____________   ____________   ____________   ____________   ____________  
____________   ___________   ____________   ____________   ____________  
____________   ____________   ____________   ___________   ____________  
____________   ____________   ____________   ____________   ____________  
___________   ____________   ____________   ____________   ____________  
____________   ____________   ___________   ____________   ____________  
____________   ____________   ____________   ____________   ___________  
____________   ____________   ____________   ____________   ____________  
____________   ___________   ____________   ____________   ____________  
____________   ____________   ____________   ___________   ____________  
____________   ____________   ____________   ____________   ____________  
___________   ____________   ____________   ____________   ____________  
____________      ____________   ___________   ____________   ____________  
____________   ____________   ____________   ____________   ___________  
____________   ____________   ____________   ____________   ____________  
____________




 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:  ________, ____


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 25, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Buckeye Technologies Inc.,
a Delaware corporation (the “Company”), the Guarantors party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Company, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.           The Company has delivered the year-end audited financial statements
required by Section 6.04(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.           The Company has delivered the unaudited financial statements
required by Section 6.04(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date.  Such consolidated financial statements
fairly present the financial condition, results of operations and cash flows of
the Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.


2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.


3.           A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during
 


 
 

--------------------------------------------------------------------------------

 
such fiscal period the Company performed and observed all its Obligations under
the Loan Documents, and
 
[select one:]


[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]


--or--


[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]


4.           The representations and warranties of the Company and each other
Loan Party contained in Article V of the Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith, shall be true and correct in all material respects (or, if
the applicable representation and warranty is already subject to a materiality
standard, shall be true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they shall be true and
correct in all material respects (or, if the applicable representation and
warranty is already subject to a materiality standard, shall be true and correct
in all respects) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in Section
5.02 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.04(a) and (b) of the Agreement, respectively,
including the statements in connection with which this Compliance Certificate is
delivered.


5.           The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Certificate.



 
 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of ________________________, _________________.


BUCKEYE TECHNOLOGIES INC.


By: __________________________                                                   
Name: ________________________                                                   
Title: _________________________                                                    

 
 


 
 

--------------------------------------------------------------------------------

 



For the Quarter/Year ended ___________________, ____ (“Statement Date”)


SCHEDULE 1
to the Compliance Certificate




Computation Covenants. The following computations demonstrate compliance with
the Computation Covenants as of the end of the Company’s most recently completed
fiscal quarter (all figures are in thousands and rounded to the nearest $1,000):




Section 6.05(a) Consolidated Leverage Ratio
       
A.
Consolidated Total Debt
         
1.    indebtedness for borrowed money, plus
$                     
 
2.    indebtedness evidenced by notes, debentures or similar instruments, plus
$                     
 
3.    Capitalized Lease Obligations, Synthetic Lease Obligations and Synthetic
Debt, plus
$                     
 
4.    the deferred purchase price of assets, services or securities, including
related noncompetition, consulting and stock repurchase obligations (other than
ordinary trade accounts payable within six months after the incurrence thereof
in the ordinary course of business), and any long-term contractual obligations
for the payment of money other than, in the case of the deferred purchase price
of services and any long-term contractual obligations for the payment of money,
for products or services to be provided in the future in the ordinary course of
business, plus
 
 
 
$                     
 
5.   mandatory redemption, repurchase or dividend rights on capital stock
(or other equity), including provisions that require the exchange of such
capital stock (or other equity) for Indebtedness from the issuer, plus
 
$                     
 
6.    reimbursement obligations, whether contingent or matured, with respect to
letters of credit, bankers acceptances, surety bonds, other financial guarantees
and Hedge Agreements (without duplication of other Indebtedness supported or
guaranteed thereby), plus
 
$                     
 
7.    all Guarantees in respect of Indebtedness of others
$                     
 
8.    Consolidated Total Debt (sum of lines A1 through A7)
$                     
     
B.
Consolidated EBITDA
         
1.    Consolidated Net Income
         
(a)         Consolidated net income (loss) for the four most recently complete
fiscal quarters, minus
$                     
 
(b)         the income (or loss) of any Person accrued prior to the date such
Person becomes a Subsidiary or is merged into or consolidated with the Company
or any of its Subsidiaries, minus
 
$                     
 
(c)         the income (or loss) of any Person (other than a Subsidiary) in
which the Company or any of its Subsidiaries has an ownership interest, minus
 
$                     

 
 
 

--------------------------------------------------------------------------------

 

 
(d)         the income (or loss) in respect of the write-up of any asset or the
retirement of any Indebtedness or equity at less than face value after March 31,
2007, minus
 
$                     
 
(e)         the income of any Subsidiary to the extent (i) the payment of such
income in the form of a Distribution or repayment of Indebtedness tothe Company
or a Wholly Owned Subsidiary is not permitted, whether on account of any
Organization Document restriction, any agreement, instrument, deed or lease or
any law, statute, judgment, decree or governmental order, rule or regulation
applicable to such Subsidiary or (ii) the income of such Subsidiary does not
exceed the tax liability incurred by the Company and its Subsidiaries resulting
from the repatriation of foreign earnings under the Code caused by the payment
of such income in the form of a Distribution or repayment of Indebtedness to the
Company or a Wholly Owned Subsidiary, minus
 
 
 
 
 
$                     
 
       (f)         any after-tax gains or losses attributable to returned
surplus assets of any Plan
$                     
 
 (g)        Consolidated Net Income (sum of lines B(1)(a) through B(1)(f))
$                     

 

   2.  (a)    Consolidated Net Income (line B(1)(g)), minus $     (b)    to the
extent included in computing such Consolidated Net Income (i) any extraordinary
and nonrecurring gains and (ii) noncash income items, plus $

  (c)   all amounts deducted in computing such Consolidated Net Income in
respect of:

    (i)  depreciation and amortization $     (ii)  interest expense $     (iii) 
income tax expense $     (iv)  the write-down for impairment purposes of
existing goodwill and noncash charges related to asset impairments $     (v) 
any extraordinary and nonrecurring losses $     (vi)  any other noncash charges
(provided, however, that (i) such charges shall not include any amounts that
constitute an accrual of or reserve for future cash payments or that otherwise
are expected to result in cash expenditures in a future period and (ii) the
amount added in respect of such noncash charges shall not exceed 5,000) $    
(vii)   any other noncash charges (provided, however, that the amount added in
respect of such costs for the fiscal quarter ending September 30, 2006 shall not
exceed $13 and the amount added in respect of such costs for the fiscal
quarter ending December 31, 2006 shall not exceed $11, the amount added in
respect of such costs for the fiscal quarter ending March 31, 2007 shall not
exceed $1,201) and the amount added in respect of such costs for the fiscal
quarter ending June 30, 2007 shall not exceed $200 $     (viii)  costs in an
aggregate amount not to exceed $12,000 on account of the temporary suspension of
operations at the Company’s Foley, Florida facility for extended maintenance $  
  (ix)    any write-off of fees associated with any financing $

   (d)     Consolidated EBITDA (sum of lines B(2)(a) through B(2)(c)): $

 
 
 
 

--------------------------------------------------------------------------------

 

     
C.
Line A(8) divided by B(2)(d) =
 
D.
Section 6.05(a) requirement:
(i) from the Closing date through the end of the fiscal quarter ending March 31,
2009, not to exceed 5.25:1.0 and (ii) thereafter, not to exceed 4.50:1.0
       
Section 6.05(b) Consolidated Interest Coverage Ratio
       
A.
Consolidated EBITDA (line B(2)(d) above):
$                     
     
B.
Consolidated Interest Expense
          1.    Agregate amount of interest, including commitment fees, payments
in the nature of interest under Capitalized Leases and net payments under
Interest Rate Protection Agreements, minus $  
2.     interest income accrued for the four most recently completed fiscal
quarters, minus
$                     
 
3.     amortization of debt financing costs to the extent included above
$                     
       
4.     Consolidated Interest Expense (sum of lines B(1) through B(3)):
$                     
     
C.
Line A divided by line B(4) =
 
D.
Section 6.05(b)
requirement:                                                                                                                       greater
than
      2.00:1.0
     
Section 6.06(g) and 6.06(r) Capitalized Lease Obligations and Purchase Money
Debt; Financing for Environmental Equipment
       
A.
Indebtedness in respect of Capitalized Lease Obligations or secured by purchase
money security interests
$                     
     
B.
Indebtedness of the Company in respect of an industrial revenue bond or other
special purpose financing for environmental Capital expenditures at its
manufacturing facilities
 
$                     
     
C.
A plus B =
$                     
D.
Section 6.06(g) and Section 6.06(r)
requirements:                                                                                                                                                 not
to exceed
$                                          60,000
     
Section 6.06(m) and Section 6.06(p) Foreign Letters of Credit and Foreign
Indebtedness
       
A.
Letters of credit issued by foreign financial institutions for the account of
Foreign Borrowers
$                     
     
B.
Section 6.06(m)
requirement:                                                                                                                                                                                   
 not to exceed
$                                          10,000
     
C.
Indebtedness of Foreign Subsidiaries in respect of credit facilities to finance
working capital and other valid business purposes
$                     
     
D.
A plus C =
$                     
E.
Section 6.06(m) and 6.06(p)
requirement:                                                                                                                                                                not
to exceed
$                                          60,000
     
Section 6.06(o) Financing Debt and Unfunded Pension Liabilities
 

 
 
 

--------------------------------------------------------------------------------

 

     
A.
Financing Debt and unfunded pension liabilities of Subsidiaries acquired in
accordance with Section 6.08(e) or otherwise assumed by the Company and its
Subsidiaries in acquisitions permitted by Section 6.08(e)
 
$                     
     
B.
Section 6.06(o)
Requirement:                                                                                                                                                                          
         not to exceed
$                                           25,000
     
Sections 6.08(e) Acquisitions
       
A.
Acquisitions consummated during the most recently completed fiscal quarter, and
consideration paid therefor:
Name/Description
 
$                     
     
B.
Section 6.08(e) requirement (attach
worksheet)                                                                                                                                                           
less than
$                     
     
Section 6.08(f) Investment in Unrestricted Affiliates
       
A.
Investments in Unrestricted Affiliates engaged in businesses contemplated by
Section 6.02(a)
$                     
B.
Section 6.08(f)
requirement                                                                                                                                                                                              
less than
$                                          45,000 
 
Reference Consolidated Leverage Ratio > 4.00:1.0
$                                          25,000 
     
Section 6.08(g) Loans to Employees
       
A.
Loans or advances to employees for the purchase of capital stock
$                     
B.
Section 6.08(g)(a)
requirement                                                                                                                                                                                        
less than
$                                            1,000 
     
C.
Other loans or advances to employees
$                     
D.
Section 6.08(g)(b)
requirement                                                                                                                                                                                       
 less than
$                                            5,000 
     
Sections 6.08(h) Investments in Foreign Subsidiaries
       
A.
Investments in Foreign Subsidiaries (up to $35,000 in book value of foreign
patents, foreign trademarks)
$                     
B.
Section 6.08(h) requirement: $50,000, plus permitted capital expenditures
incurred by Foreign Subsidiaries, which amount shall not exceed $10,000 in any
fiscal year, plus Investments outstanding as of the Closing Date
 
$                     
     
Section 6.09(b) Distributions
       
A.
Distributions paid to stockholders
$                     
B.
Section 6.9.2 requirement
50% of the sum of Consolidated Net Income (which may be a negative number) for
each fiscal quarter after September 30, 2007, plus
net amount received from the exercise of options and other purchases of Company
Capital Stock after September 30, 2007 by Company employees, plus
$35,000 if Reference Leverage Ratio is less than 4.00 or $15,000 if Reference
Leverage Ratio is greater than or equal to 4.00 or $0 if Reference Leverage
Ratio is greater than or equal to 4.50
 
 
 
 
 
$                     
C.
Section 6.9.2
requirement                                                                                                                                                                                                
 less than
$                     

 
 
 

--------------------------------------------------------------------------------

 

     
Section 6.09(e) Stock Repurchases
       
A.
Stock repurchases from terminated employees
$                     
     
B.
Section 6.09(e) requirement
Amounts received from the exercise of options and other purchases of Company
stock by employees in the current fiscal year, plus
$                
 
$1,000
$      
C.
Section 6.09(e) requirement
$                     
     
Section 6.10(a)(iii) and Section 6.10(d) Sale of Assets
       
A.
Fair market value of assets sold during the current fiscal year
$                     
     
B.
Sales of tangible assets that are no longer used or useful in the business of
the Company or its Subsidiaries
$                     
     
C.
A plus B =
$                     
     
B.
Sections 6.10(d)
requirement                                                                                                                                                                                           
less than
$                                          25,000
     




 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
 
______________________________
 
1             For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 

2     For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 

3       Select as appropriate.
 

4       Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 
 

--------------------------------------------------------------------------------

 
1.           Assignor[s]:                      ______________________________


          ______________________________


2.           Assignee[s]:                      ______________________________


          ______________________________


[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
                           

   3.  Borrower(s):    Buckeye Technologies Inc.

 
 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

  5.
Credit Agreement:   Amended and Restated Credit Agreement, dated as of July 25,
2007, among the Company, the Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender

 
 
6.
Assigned Interest:



Assignor[s]5
Assignee[s]6
Facility
Assigned7
Aggregate
Amount of
Commitment
for all Lenders8
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment9
CUSIP
 Number
                 
__________
$________________
$_________
____________%
     
__________
$________________
$_________
____________%
     
__________
$________________
$_________
____________%
 



[7.           Trade Date:                      __________________]10


Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF  RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
__________________________
5           List each Assignor, as appropriate.
6           List each Assignee, as appropriate.
7           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment”, “Term A Commitment”, etc.).
8           Amounts in this column and in the column immediately to the right to
be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date. 
9           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
10         To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.
 
 

--------------------------------------------------------------------------------

 
ASSIGNOR
[NAME OF ASSIGNOR]


By:  _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:  _____________________________
Title:


[Consented to and]11 Accepted:


BANK OF AMERICA, N.A., as
  Administrative Agent


By:         _________________________________
   Title:


[Consented to:]12


By:         _________________________________
   Title:

__________________________________
 
11           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.
 
12           To be added only if the consent of the Company and/or other parties
(e.g. Swing Line Lender, L/C Issuer) is required by the terms of the Credit
Agreement.

 
 


 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


BUCKEYE TECHNOLOGIES INC.
CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1.        Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.        Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(ii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.04 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent,

 
 

--------------------------------------------------------------------------------

 
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.





 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F




FORM OF MORTGAGE


No Form of Mortgage Attached to Credit Agreement as Executed
 



 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF OFFICER’S CERTIFICATE


Date:  July __, 2007
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:





Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 25, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Buckeye Technology
Inc., a Delaware corporation (the “Company”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _________________ of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:


(a)           The conditions specified in Section 4.02 of the Credit Agreement
have been satisfied as of the Closing Date.


(b)           There has been no event or circumstance since June 30, 2006 that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.


(c)           No action, suit, investigation or proceeding is pending, or to the
knowledge of the Company, threatened in any court or before any arbitrator or
governmental authority that could reasonably be expected to have a Material
Adverse Effect.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of the
Closing Date.

 
 

  BUCKEYE TECHNOLOGIES INC.

 
 

  By:     Name:      Title:   

 


                                                                          
                                                                          
                                                                          



 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
None.



 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


FORM OF FOREIGN SUBSIDIARY SUBORDINATION AGREEMENT




[See attached]

 
 


 
 

--------------------------------------------------------------------------------

 


FORM OF


FOREIGN SUBSIDIARY SUBORDINATION AGREEMENT


This Foreign Subsidiary Subordination Agreement, dated as of July __, 2007, is
among Buckeye Technologies Inc., a Delaware corporation (the "Company"), the
Foreign Subsidiaries party hereto from time to time and Bank of America, N.A.,
as Administrative Agent (the "Agent") for itself and the other Lenders under the
Credit Agreement (as defined below).  The parties agree as follows:


1.           Reference to Credit Agreement; Certain Rules of Construction;
Definitions.  Reference is made to the Amended and Restated Credit Agreement
dated as of the date hereof, as from time to time in effect (the "Credit
Agreement"), among the Company, its Subsidiaries from time to time party
thereto, the Lenders and the Agent.  Capitalized terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings so
defined.  Certain other capitalized terms are used in this Agreement as
specifically defined in this Section 1 as follows:


1.1.           "Agreement" means this Foreign Subsidiary Subordination Agreement
as amended, modified and from time to time in effect.


1.2.           "Junior Creditor" means each Foreign Subsidiary party hereto from
time to time and its successors and assigns.


2.           Subordination Covenants.  Each Junior Creditor covenants and agrees
that all Indebtedness, claims and liabilities then or thereafter owing by the
Company or any other Loan Party to such Junior Creditor, whether arising
hereunder or otherwise, are subordinated to the prior payment in full of the
Obligations and are so subordinated as a claim against such Loan Party or any of
its assets, whether such claim be in the ordinary course of business or in the
event of voluntary or involuntary liquidation, dissolution, insolvency or
bankruptcy, so that no payment with respect to any such Indebtedness, claim or
liability will be made or received while any Event of Default exists.  If
notwithstanding the foregoing any payment with respect to any such Indebtedness,
claim or liability is received by any Junior Creditor in contravention of this
Agreement, such payment shall be held in trust for the benefit of the Agent and
promptly turned over to it in the original form received by such Junior
Creditor.


3.           Further Assurances.  Each of the Junior Creditors covenants to
execute and deliver to the Agent such further instruments and to take such
further action as the Agent may at any time or times reasonably request in order
to carry out this Agreement.


4.           Venue; Service of Process.  Each Junior Creditor:


(a)           Irrevocably submits to the nonexclusive jurisdiction of the state
courts of the State of New York sitting in New York County and to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement or any other Loan Document or the
subject matter hereof or thereof;
 
 

--------------------------------------------------------------------------------

 


(b)           Waives, to the extent not prohibited by applicable law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such
proceeding brought in any of the above-named courts, any claim that it is not
subject personally to the jurisdiction of such court, that its property is
exempt or immune from attachment or execution, that such proceeding is brought
in an inconvenient forum, that the venue of any such proceeding is improper, or
that this Agreement or any other Loan Document, or the subject matter hereof or
thereof, may not be enforced in or by such court;


(c)           Consents to service of process in any such proceeding in any
manner permitted by Section 11.02 of the Credit Agreement and agrees that
service of process by registered or certified mail, return receipt requested, at
its address specified on the signature page hereof (or as otherwise specified by
written notice actually received by the Agent) is reasonably calculated to give
actual notice; and


(d)           Waives, to the extent not prohibited by applicable law, any right
it may have to claim or recover in any such proceeding any special, exemplary,
punitive or consequential damages.


5.           WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH OF THE AGENT AND EACH JUNIOR CREDITOR WAIVES,
AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND OR ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE SUBJECT MATTER HEREOF OR THEREOF OR
ANY CREDIT OBLIGATION OR IN ANY WAY CONNECTED WITH THE DEALINGS OF THE AGENT,
THE COMPANY OR SUCH JUNIOR CREDITOR IN CONNECTION WITH ANY OF THE ABOVE, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT OR TORT
OR OTHERWISE.  Each of the Junior Creditors acknowledges that it has been
informed by the Lenders that the provisions of this Section constitute a
material inducement upon which each of the Lenders has relied, is relying and
will rely in entering into the Credit Agreement and any other Loan Document, and
that it has reviewed the provisions of this Section with its counsel.  The Agent
or any Junior Creditor may file an original counterpart or a copy of this
Section with any court as written evidence of the consent of the Agent and such
Junior Creditor to the waiver of the right to trial by jury.


6.           General.  The invalidity or unenforceability of any provision
hereof shall not affect the validity or enforceability of any other provision
hereof, and any invalid or unenforceable provision shall be modified so as to be
enforced to the maximum extent of its validity or enforceability.  The headings
in this Agreement are for convenience of reference only and shall not limit,
alter or otherwise affect the meaning hereof.  This Agreement and the other Loan
Documents constitute the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersede all prior and current
understandings and agreements, whether written or oral.  This Agreement is a
Loan Document and may be executed in any number of

 
 

--------------------------------------------------------------------------------

 
counterparts, which together shall constitute one instrument.  This Agreement
shall be governed by and construed in accordance with the laws (other than the
conflict of laws rules) of the State of New York.
 
[the remainder of this page is intentionally blank]

 
 
 

--------------------------------------------------------------------------------

 

Each of the undersigned has caused this Agreement to be executed and delivered
by its duly authorized officer as an agreement under seal as of the date first
written above.


 


 

  BUCKEYE TECHNOLOGIES INC.    

 
 

  By     Name:     Title:  

 
                                                               
 
 



 
 
 

--------------------------------------------------------------------------------

 

 

  [MATERIAL FOREIGN SUBSIDIARY]

 
 

  By        Name:     Title:     Address:

 
 
 
                                                               
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 


 

  BANK OF AMERICA, N.A.,   as Agent under the Credit Agreement

 
 

  By        Title:

 
 
 


 
 

--------------------------------------------------------------------------------

 
Schedule 1.01(a) to Credit Agreement



Existing Letters of Credit


Letters of Credit - Bank of America @ 6-30-07
       
Obligation #
Letter of Credit
Balance
     
***
Florida Department of Environmental
1,042,054.00
***
Florida Department of Environmental
261,667.00
***
Zurich American Insurance Companies
382,307.00
***
Zurich American Insurance Companies
717,693.00
***
The Travelers Indemnity Company
1,100,000.00
***
The Travelers Indemnity Company
420,000.00
***
The Travelers Indemnity Company
355,200.00
***
The Travelers Indemnity Company
500,000.00
***
Cukobirlik S. S. Cukurova Pamuk
101,538.45
           

*** Indicates a portion of this schedule has been omitted and filed separately
with the Secretary of the United States Securities and Exchange Commission
pursuant to Buckeye Technologies Inc.'s application requesting confidential
treatment under Rule 24b-2 of the Securities Exchange Act of 1934.



 
 

--------------------------------------------------------------------------------

 
Schedule 1.01(c) to Credit Agreement





Mortgaged Properties


“Mortgaged Properties” means the real properties listed under the heading
“Mortgaged Properties” on Schedule 1.01(c), as to which the Administrative Agent
for the benefit of the Lenders shall be granted a Lien pursuant to the
Mortgages.


1001 Tillman Street
Memphis, TN 38112




One Buckeye Drive
Perry, FL 32348




100 Buckeye Drive
Mt. Holly, NC 28120



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01


COMMITMENTS
AND APPLICABLE PERCENTAGES


 
 
Lender
Revolving Credit Commitment
Revolving Credit
Applicable Percentage
Bank of America, N.A.
$45,000,000.00
22.500000000%
Citizens Bank
$30,000,000.00
15.000000000%
Regions Bank
$25,000,000.00
12.500000000%
CoBank, ACB
$25,000,000.00
12.500000000%
AgFirst Farm Credit Bank
$15,000,000.00
7.500000000%
Citibank, N.A.
$15,000,000.00
7.500000000%
Capital Farm Credit
$7,500,000.00
3.750000000%
Badgerland Farm Credit Services
$7,500,000.00
3.750000000%
American AgCredit
$7,500,000.00
3.750000000%
UBS Loan  Finance LLC
$7,500,000.00
3.750000000%
Credit Suisse, Cayman Islands Branch
$7,500,000.00
3.750000000%
Goldman Sachs Credit Partners
$7,500,000.00
3.750000000%
Total
$200,000,000.00
100.000000000%



 
 

--------------------------------------------------------------------------------

 
Schedule 5.01 to Credit Agreement



Organization and Business


Schedule 5.01, as from time to time hereafter supplemented in accordance with
Sections 6.04(a) and 6.04(b), sets forth, as of the later of the date hereof or
as of the end of the most recent fiscal quarter for which financial statements
are required to be furnished in accordance with such Sections, (i) the
jurisdiction of incorporation of the Company, (ii) the address of the Company’s
principal executive office and chief place of business, (iii) each name,
including any trade name, under which the Company conducts its business and (iv)
the jurisdictions in which the Company owns real or tangible personal property.


Schedule 5.01, as from time to time hereafter supplemented in accordance with
Sections 6.04(a) and 6.04(b), sets forth, as of the later of the date hereof or
as of the end of the most recent fiscal quarter for which financial statements
are required to be furnished in accordance with such Sections, (i) the name and
jurisdiction of organization of each Subsidiary of the Company, (ii) the address
of the chief executive office and principal place of business of each such
Subsidiary, (iii) each name under which each such Subsidiary conducts its
business, (iv) each jurisdiction in which each such Subsidiary owns real or
tangible personal property, (v) the number of authorized and issued shares and
ownership of each such Subsidiary and (vi) whether such Subsidiary is a
Guarantor, an Immaterial Subsidiary, a Foreign Subsidiary or a Material Foreign
Subsidiary.




Company/
Subsidiary
Jurisdiction of
organization
Principal Place of Business
and Chief Executive Office
Other names under which conducts business
Locations of real or tangible personal property (excluding vehicles & BBF
dispensers)
Number of authorized & issued shares; ownership of entity
Guarantor, Immaterial Subsidiary, Foreign Subsidiary or Material Foreign
Subsidiary
Buckeye Technologies Inc.
Delaware
1001 Tillman St.
Memphis, TN 38112
none
Tennessee
n/a -- publicly traded company
n/a
Buckeye Building Fibers LLC
[BBF]
Delaware
1001 Tillman St.
Memphis, TN 38112
none
        NY      TX       MT
        CA      CO       WA
        KS       TN       OR
 
Member Capital Contribution-$1,000
guarantor
Buckeye Florida Corporation
Delaware
One Buckeye Drive
Perry, FL 32348
none
Florida
Georgia
Authorized-1,000
Issued-100
guarantor
Buckeye Florida, Limited Partnership
Delaware
One Buckeye Drive
Perry, FL 32348
none
Florida
Georgia
See Below*
guarantor

 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 


Company/
Subsidiary
Jurisdiction of
organization
Principal Place of Business
and Chief Executive Office
Other names under which conducts business
Locations of real or tangible personal property (excluding vehicles & BBF
dispensers)
Number of authorized & issued shares; ownership of entity
Guarantor, Immaterial Subsidiary, Foreign Subsidiary or Material Foreign
Subsidiary
 

Buckeye Lumberton Inc.
North Carolina
1000 E. Noir Street
Lumberton, NC 28359
none
North Carolina
Authorized-100
Issued-100
guarantor
Buckeye Mt. Holly LLC
Delaware
100 Buckeye Drive
Mt. Holly, NC 28120-9500
none
North Carolina
Canada?
Member Capital Contribution-$10.00
guarantor
Buckeye Technologies Canada Inc.
Delaware
2215 B Renaissance Drive
Las Vegas, NV 89119
none
Nevada
Authorized-1,000
Issued-1,000
guarantor
BFOL 3 LLC
[BF03]
Delaware
One Buckeye Drive
Perry, FL 32348
none
None other than intercompany receivable in amount of $2,000,000
See Below*
guarantor
BFC 3 LLC
[BFC3]
Delaware
One Buckeye Drive
Perry, FL 32348
none
None other than intercompany receivable in amount of $2,000,000
See Below*
guarantor
Merfin Systems LLC
Delaware
105 Industrial Drive
King, NC 27021
none
North Carolina
Canada
See Below*
guarantor
BFOL 2 Inc.
[BFO2]
Florida
One Buckeye Drive
Perry, FL 32348
none
None other than intercompany receivable in amount of $239,000,000
Authorized-1,000
Issued-100 to Buckeye Florida Corporation
guarantor
BFC 2 Inc
[BFC2].
Florida
One Buckeye Drive
Perry, FL 32348
none
None other than intercompany receivable in amount of $1,700,000
Authorized-1,000
Issued-100 to Buckeye Florida Corporation
guarantor
Buckeye S.A.
[BSCA]
Switzerland
Route de Frontenex 62
CH-1207, Geneva 12
Switzerland
none
Switzerland
Authorized-100
Issued-100
foreign
Buckeye Holdings GmbH
Germany
Stadtstrasse 16
D-25348 Gluckstadt
Germany
none
Germany
See Below*
foreign
Buckeye Technologies GmbH
Germany
Stadtstrasse 16
D-25348 Gluckstadt
Germany
none
Germany
See Below*
foreign
Buckeye Steinfurt GmbH
Germany
Dieselstr. 16
48565 Steinfurt Germany
none
Germany
See Below*
foreign

 
 
 
 
2

--------------------------------------------------------------------------------

 
 


Company/
Subsidiary
Jurisdiction of
organization
Principal Place of Business
and Chief Executive Office
Other names under which conducts business
Locations of real or tangible personal property (excluding vehicles & BBF
dispensers)
Number of authorized & issued shares; ownership of entity
Guarantor, Immaterial Subsidiary, Foreign Subsidiary or Material Foreign
Subsidiary
 

BKI International
[BINT]
Delaware
1001 Tillman St.
Memphis, TN 38112
none
None other than net intercompany payable—intercompany receivable in amount of
$47,000
Authorized-1,000
Issued-1,000
immaterial
Buckeye Italia S.R.L.
Italy
Via Cornaggia 9
I-20123 Milan, Italy
none
Italy
Share Capital-ITL25,000,000 owned by BKI International
foreign
immaterial
Buckeye France S.A.R.L.
France
Route Du Dauphine
4,Residence LeSadiau
F-38300 Maubec
France
none
France
Share Capital- FF350,000; divided in 3,500 shares of 100 Francs
foreign
immaterial
BKI South America LLC
[BSL]
Delaware
1001 Tillman St.
Memphis, TN 38112
none
none
Capital Contribution-$1,000
immaterial
Buckeye Americana Ltda.
[BAL]
Brazil
Rua São Jerônimo, 4600-A
City of Americana, São Paulo – CEP.  13470-900
none
Brazil
See Below*
foreign
Buckeye Canada Co.
[MII 99%]
Nova Scotia, Canada
7979 Vantage Way
Delta, BC  V4G 1A6
none
none
See Below*
foreign
Buckeye Nova Scotia Co.
[MII 1%]
Nova Scotia, Canada
7979 Vantage Way
Delta, BC  V4G 1A6
none
none
Shares Authorized-100,000
Issued-101 by Buckeye Canada Co.
foreign
Buckeye Canada
[Partnership]
British Columbia, Canada
7979 Vantage Way
Delta, BC  V4G 1A6
none
British Columbia, Canada
North Carolina?
See Below*
foreign





Omitted from list:
Buckeye Technologies Ireland Ltd., no assets; in process of being liquidated
Buckeye Iberica S.A., no assets, in process of being liquidated
Merfin Europe A.S., not considered a subsidiary under Credit Agreement
 
 
 
3

--------------------------------------------------------------------------------

 
 
CottonFloz LLC, not considered a subsidiary under Credit Agreement
*Buckeye Florida, Limited Partnership:  As of 9/1/01, Buckeye Florida
Corporation, its general partner has 1% interest and the limited partners BFC 3
LLC and BFOL 3 LLC each have 49.5%.
*BFOL 3 LLC:  Capital Contribution by BFOL 2 LP $5,940.00 (99%); and BFC 2 LP
$60.00 (1%).  BFOL 2 LP merged into BFOL 2 Inc. 6/5/02.  BFC 2 LP merged into
BFC 2 Inc. 6/5/02.
*BFC 3 LLC:  Capital Contribution by BFC 2 LP $5,940.00 (99%) and BFOL 2 LP
$60.00 (1%).  BFOL 2 LP merged into BFOL 2 Inc. 6/5/02.  BFC 2 LP merged into
BFC 2 Inc. 6/5/02.
*Merfin Systems LLC:  The Company was formed by conversion of Merfin Systems
Inc. ("MSI").  Merfin Systems LLC ("MSL") is considered to own all of the assets
of MSI.  MSL not required to make additional capital contribution to the
Company.
*Buckeye Holdings GmbH:  €25,000 divided into two shares of €12,500 each, both
of which are owned by Buckeye Technologies Inc.
*Buckeye Technologies GmbH:  Share Capital Authorized is DM500,000.  Divided
into three shares:  DM500 held by Buckeye Technologies Inc. (1%); DM450,000 held
by Buckeye Holdings GmbH (99.9); DM49.50 held by Buckeye Holdings GmbH.
*Buckeye Steinfurt GmbH:  €25,000 divided into two shares of €12,500 each, both
of which are owned by Buckeye Holdings GmbH.
*Buckeye Americana Ltda.:  Buckeye Technologies Inc. holds 21,200,200,742 quotas
in the total par value of R$21,200,742,00; and BKI South America LLC holds 1
quota in the total par value of R$1.00.  (Note:  Being amended July, 2007
because of conversion of debt to equity.)
*Buckeye Canada Co.:  Shares authorized 100,000,000 common shares; 100,000,000
Class A Preference Shares (50,000,000 designated as Series 1 Class A Preference
Shares); 100,000,000 Class B Preference Shares.  Shares issued to Buckeye
Technologies Canada Inc.:  5,101 common shares; 22,383,361 Series 1 Class A
Preference Shares; and 849,706 Class B Preference Shares.
*Buckeye Canada:  Buckeye Canada Co. owns 99%; and Buckeye Nova Scotia Co. owns
1%.





 
 

--------------------------------------------------------------------------------

 
Schedule 5.02 to Credit Agreement





Material Agreements




Documents listed under Item 15 on Form 10K filed by Company with SEC on
September 1, 2006 or filed as exhibits to Forms 10-Q filed on October 27, 2006
and February 7, 2007, including the 2013, 2010 and 2008 bond indentures.


Fenholloway River Agreement dated as of March 29, 1995 between the State of
Florida Department of Environmental Protection and Buckeye Florida Limited
Partnership.





































































 
 

--------------------------------------------------------------------------------

 
Schedule 5.03 to Credit Agreement

Agreements Relating to Financing Debt, Investments, etc.


Schedule 5.03, as from time to time hereafter supplemented in accordance with
Sections 6.04(a) and 6.04(b), sets forth the amounts (as of the dates indicated
in Schedule 5.03, as so supplemented) of all Indebtedness of the Company and its
Subsidiaries and all agreements which relate to such Indebtedness.


$60,000,000 presently outstanding aggregate principal amount Senior Subordinated
Notes Due 2008, pursuant to Indenture dated as of July 2, 1996 between the
Company and Bank of New York, as Trustee and all other documents related to the
foregoing
 
 $150,000,000 aggregate principal amount Senior Subordinated Notes Due 2010,
pursuant to Indenture dated as of June 11, 1998 between the Company and Bank of
New York, as Trustee and all other documents related to the foregoing
 
Note payable between the Company and Stac-Pac Technologies for $5,000,000, due
March 1, 2002 Subject to extension and all other documents related to the
foregoing.  [Note being cancelled per 7/23/07 letter to payee]
 
$200,000,000 aggregate principal amount Senior Notes due 2013 issued pursuant to
Indenture dated as of September 22, 2003 between the Company and the Bank of New
York, as Trustee and all other documents related to the foregoing
 


 
Intercompany Notes
 
*Revolving Credit Note payable to BKI Finance Corporation by Buckeye Florida
Limited Partnership dated 7/1/97 - $250,000,000 (balance outstanding at 9/30/06
= $230,000,000)


*Revolving Credit Note payable to BKI Finance Corporation by Buckeye Lumberton
Corporation dated 7/1/97 - $32,850,000
 
*Revolving Credit Note payable to BKI Finance Corporation by Merfin Systems
Inc.  dated 8/1/97 - $4,966,602.68


Note payable to Buckeye Technologies Canada Inc. by Buckeye Canada Co. dated
2/12/01 – CAD 50,300,000


Note Payable to Buckeye Technologies Canada Inc. by Buckeye Canada Co. dated
2/12/01 – CAD 34,943,900


*Revolving Credit Note payable to BKI Lending Inc. by Buckeye Mt. Holly LLC
dated  6/30/02 - $80,000,000 (balance outstanding at 9/30/06 = $75,200.000)







 
 

--------------------------------------------------------------------------------

 




*Export Credit Facility payable to BKI Lending by Buckeye Americana Ltda. dated:
 
 

  5/11/05   –  US$4,500,000   7/22/05   –  US$4,500,000   8/1/05    
–  US$4,000,000   9/12/05   –  US$4,000,000   10/13/05 –  US$3,500,000  
12/20/05 –  US$2,000,000   2/24/06   –  US$2,000,000   4/20/06   –  US$1,500,000
  5/12/06   –  US$   500,000   6/7/06     –  U$2,500,000   2/14/07  
–  US$700,000

 
 
Export Credit Facility payable to Buckeye Steinfurt GmbH by Buckeye Americana
Ltda. dated:  Parent Guarantee.
 
10/1/04 – EUR 1,500,000

 
11/3/05 – EUR 5,000,000

 
1/24/06 – EUR 2,500,000

 
3/20/06 – EUR 1,300,000

 
 

Revolving Credit Note payable to Buckeye Steinfurt GmbH by Buckeye Americana
Ltda. dated 9/12/06 EUR 5,000,000 (balance outstanding at 6/30/07 = EUR
2,250,000).


*Revolving Credit Note payable to BKI Lending LLC by Buckeye Americana Ltda.
dated 11/16/06 - US$5,000,000 (balance outstanding at 6/30/07 = $0).






*  Transferred by means of an Allonge to Buckeye Technologies Inc. on 6/30/07;
BKI Lending LLC was merged into Buckeye Technologies Inc. 6/30/07.




 
  2

--------------------------------------------------------------------------------

 
Schedule 5.07 to Credit Agreement





Litigation


Except as described in Schedule 5.07, no litigation, at law or in equity, or any
proceeding before any court, board or other governmental or administrative
agency or any arbitrator is pending or, to the knowledge of the Company or any
Guarantor, threatened which may involve any material risk of any final judgment,
order or liability which, after giving effect to any applicable insurance, has
resulted, or is reasonably expected to create a material risk of resulting, in
any Material Adverse Effect or which seeks to enjoin the consummation, or which
questions the validity, of any of the transactions contemplated by this
Agreement or any other Loan Document.  No judgment, decree or order of any
court, board or other governmental or administrative agency or any arbitrator
has been issued against or binds the Company or any of its Subsidiaries which
has resulted, or is reasonably likely to create a material risk of resulting, in
any Material Adverse Effect.






None






























 
 

--------------------------------------------------------------------------------

Schedule 5.14 to Credit Agreement
 

Environmental Regulations


1. Although the Company is presently in compliance in material respects with
Environmental Laws, the effectiveness of the reclassification of the Fenholloway
River will require significant expenditures in order for Buckeye Florida,
Limited Partnership to remain in compliance.
 
The Foley Plant near Perry, Florida discharges treated wastewater into the
Fenholloway River. Under the terms of a 1995 agreement with the Florida
Department of Environmental Protection (FDEP), approved by the Environmental
Protection Agency (EPA), the Company agreed to a comprehensive plan to attain
Class III (“fishable/swimmable”) status for the Fenholloway River under
applicable Florida law and regulations (the “Fenholloway Agreement”). Under the
Fenholloway Agreement the Company must among other things: (i) make process
changes within the Foley Plant to reduce the coloration of its wastewater
discharge; (ii) restore certain wetlands areas; (iii) relocate the wastewater
discharge point into the Fenholloway River to a point closer to the mouth of the
river; and (iv) provide oxygen enrichment to treated wastewater prior to
discharge at the new location.
 
The Company has already made significant expenditures and completed the in-plant
process changes required by the Fenholloway Agreement. The Company estimates
based on 1997 projections, that it may incur significant additional capital
expenditures to comply with its remaining obligations under the Fenholloway
Agreement.
 
The EPA objected to the draft National Pollutant Discharge Elimination System
(NPDES) permit prepared in connection with the Fenholloway Agreement and
requested additional environmental studies to identify possible alternatives to
the relocation of the wastewater discharge point. The studies’ focus was to
determine if more cost-effective technologies are available to address both
Class III water quality standards for the Fenholloway River and anticipated EPA
“cluster rules” applicable to wastewater discharges from dissolving kraft pulp
mills, like the Foley Plant.  While these studies were being conducted,
implementation of the non in-plant process changes required by the Fenholloway
Agreement was deferred.  The studies have been completed, and the EPA provided
comments to FDEP on the steps that would be required to overcome the EPA’s
objections to the draft NPDES permit. In August 2005 FDEP redrafted the Buckeye
NPDES permit to address the EPA’s comments, and has completed the required
public review and comment process. The formal Notice of Intent to Issue Permit
was issued in November 2005. The proposed permit was challenged by some members
of the public and an administrative hearing to address the issues was
subsequently scheduled for April 2007. The April 2007 administrative hearing was
continued and has yet to be rescheduled. In the interim, Buckeye has been
working with the agencies to correct some technical errors in the proposed
permit. The proposed permit recognizes that the in-plant process changes already
completed and the additional process changes planned as part of the draft NPDES
permit will satisfy the EPA’s “cluster rule” requirements applicable to
dissolving kraft pulp mills. Based on the requirements of the draft permit, we
expect to incur additional capital expenditures of approximately $60 million
over 8 – 10 years, possibly beginning as early as 2009. The amount and timing of
these capital expenditures
 
1

--------------------------------------------------------------------------------

 
Schedule 5.14 to Credit Agreement
 
may vary depending on a number of factors including when the permit is issued
and whether the upcoming hearing results in changes to the proposed permit. A
proposed permit condition requiring certain studies could result in additional
treatment costs beyond those expected under the draft permit.
 
The EPA and FDEP have listed the Fenholloway River as an impaired water (not
meeting all applicable water quality standards) under the Clean Water Act for
certain pollutants. The permitting proceedings discussed above are expected to
address these water quality issues.
 
The Foley Plant is also subject to EPA and FDEP air emission standards. The EPA
had recently adopted new boiler air emission regulations that are applicable to
the Foley Plant. However, these regulations have now been vacated and the impact
of the anticipated revision of these regulations is not yet known.
 
2. About August 1, 2000, Buckeye acquired from Fibra, S.A. and Textilia, S.A. a
cotton linter pulp manufacturing facility located in Americana, Brazil. The
facility does not comply with certain environmental laws. To remedy that
noncompliance, Fibra entered into a Consent Agreement with the Sao Paulo
environmental agency ("CETESB") pursuant to which Fibra and Textilia agreed to
make certain environmental improvements, including improvements to the waste
water treatment facility that is utilized by the site. Certain of the
improvements required by the Consent Agreement have been made. Buckeye had until
September 2005 to complete the remaining improvements and was granted an
extension until December 2006 to conclude installation. The required equipment
installations have been accomplished and startup is complete.  Upon achieving
the treatment efficiency required by the Consent Agreement, CETESB has agreed to
issue the permits necessary for the facility to be in compliance with the
applicable environmental laws.
 

 






 
 
2

--------------------------------------------------------------------------------

 
Schedule 5.14 to Credit Agreement





Except to the extent set forth in Schedule 5.14:


(a)           Environmental Compliance.  Each of the Company and its
Subsidiaries is in compliance in all material respects with the Environmental
Laws in effect in any jurisdiction in which any properties of the Company or any
of its Subsidiaries are located or where any of them conducts its business, and
with all applicable published rules and regulations (and applicable standards
and requirements) of the federal Environmental Protection Agency and of any
similar agencies in states or foreign countries in which the Company or its
Subsidiaries conducts its business other than those which in the aggregate have
not resulted, and do not create a material risk of resulting, in a Material
Adverse Effect.


(b)           Environmental Litigation.  As of the date hereof and except where
any matter described in clauses (i) or (ii) would not reasonably be expected to
result in a Material Adverse Effect, (i) no suit, claim, action or proceeding of
which the Company or any of its Subsidiaries has been given notice or otherwise
has knowledge is now pending before any court, governmental agency or board or
other forum, or to the Company’s or any of its Subsidiaries’ knowledge,
threatened by any Person (nor to the Company’s or any of its Subsidiaries’
knowledge, does any factual basis exist therefor), and (ii) neither the Company
nor any of its Subsidiaries have received written correspondence from any
federal, state or local governmental authority with respect to:


(i)           noncompliance by the Company or any of its Subsidiaries with any
Environmental Law;


(ii)           personal injury, wrongful death or other tortuous conduct
relating to materials, commodities or products used, generated, sold,
transferred or manufactured by the Company or any of its Subsidiaries (including
products made of, containing or incorporating asbestos, lead or other hazardous
materials, commodities or toxic substances); or


(iii)           the release into the environment by the Company or any of its
Subsidiaries of any Hazardous Material generated by the Company or any of its
Subsidiaries whether or not occurring at or on a site owned, leased or operated
by the Company or any of its Subsidiaries.


(c)           Hazardous Material.  The disposal or arrangement for disposal at
any waste disposal or dump sites at which Hazardous Material generated by either
the Company or any of its Subsidiaries has been disposed of directly by the
Company or any of its Subsidiaries and all independent contractors to whom the
Company or any of its Subsidiaries have delivered Hazardous Material for
disposal, or to the Company’s or any of its Subsidiaries’ knowledge, where
Hazardous Material finally came to be located, has not resulted, and would not
reasonably be expected to result in a Material Adverse Effect.


(d)           Environmental Condition of Properties.  No release of any
Hazardous Material is present in any real property currently or formerly owned
or operated by the Company or any of its Subsidiaries except that which has not
resulted, and could not reasonably be expected to result in a Material Adverse
Effect.
 
3

--------------------------------------------------------------------------------

 


(e)           No Other Representations and Warranties.  The representations and
warranties in this Section 5.14 constitute the sole and exclusive
representations and warranties of the Company and its Subsidiaries with respect
to all matters arising under Environmental Laws.








4



 
 

--------------------------------------------------------------------------------

 
Schedule 5.15 to Credit Agreement

Pension Plans


As of the date hereof, each Multiemployer Plan and each Plan that constitutes a
“defined benefit plan” (as defined in ERISA) are set forth in Schedule 5.15.


NONE





































 


 
 

--------------------------------------------------------------------------------

 
Schedule 6.07 to Credit Agreement

Liens


(a)         Liens existing on the Closing Date as described on Schedule 6.07.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


Liens shown on title searches:
No._______________(property of Buckeye Technologies Inc., Memphis, TN)
No._______________(property of Buckeye Florida, Limited Partnership, Perry, FL)
No._______________(property of Buckeye Mt. Holly LLC, Gaston, NC)
and the title policies issued in connection with such searches.


Liens that would be shown by a title search on the property owned by Buckeye
Lumberton Inc. in Lumberton, N.C.


UCC lien searches – see attached schedule.








Capital Leases with EPlus Group-two lease schedules for various pieces of
equipment at Buckeye Mt. Holly LLC (see attached schedules).


Ø  
Schedule 27 - $1,017,202 – the term of the lease is from November 1, 2001 to
November 1, 2008

Ø  
Schedule 28 - $1,548,178.50 – the term of the lease is from November 1, 2001 to
November 1, 2008





 
 

--------------------------------------------------------------------------------

 
Schedule 6.08(h) to Credit Agreement

Investments and Acquisitions


Investments of the Company and its Domestic Subsidiaries in foreign Wholly Owned
Subsidiaries outstanding on the date hereof as described in Schedule 6.08(h).


Buckeye Technologies Inc. investment in Buckeye Holdings GmbH = $22,679,635


Buckeye Technologies Inc. investment in Buckeye Technologies GmbH = $337


Buckeye Technologies Inc. investment in Buckeye Technologies Ireland Ltd. =
$60,336,855


Buckeye Technologies Inc. investment in Buckeye Americana Ltda. = $34,249,000


Buckeye Technologies Canada Inc. investment in Buckeye Canada Co. = $54,809,860


BKI International Inc. investment in Buckeye France S.A.R.L. = $60,000


BKI International Inc. investment in Buckeye Italia S.R.L. = $45,000


BKI International Inc. investment in Buckeye Ireland - $5,746


BKI International Inc. investment in Buckeye Iberica S.A. = $90,000


BKI South America investment in Buckeye Americana Ltda. = $1,000


Note payable to Buckeye Technologies Canada Inc. by Buckeye Canada Co. dated
2/2/01 –
CAD 50,300,000.


Note Payable to Buckeye Technologies Canada Inc. by Buckeye Canada Co. dated
2/12/01 – CAD 34,943,900.


Export Credit Facility payable to Buckeye Technologies Inc. (as successor to BKI
Lending) by Buckeye Americana Ltda.:


May 11, 2005
$4,500,000
July 22, 2005
$4,500,000
August 1, 2005
$4,000,000
September, 12, 2005
$4,000,000
October 13, 2005
$3,500,000
December 20, 2005
$2,000,000
February 24, 2006
$2,000,000
April 20, 2006
$1,500,000
May 12, 2006
$500,000
June 7, 2006
$2,500,000
February 14, 2007
$700,000





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 11.02


ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES


COMPANY:


Buckeye Technolgies Inc.
1001 Tillman Street
P.O. Box 80408
Memphis, Tennessee 38108
Attention:  Steve Dean
Telephone:  (901) 320-8352
Telecopier:  (901) 320-8836
Electronic Mail:  steve_dean@bkitech.com
Website Address:                                www.bkitech.com
U.S. Taxpayer Identification Number:  62-1518973




ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
100 Federal Street
Mail Code: MA5-100-08-04
Boston, Massachusetts
Attention:  Nancy D. Wu
Telephone:  (617) 434-6217
Telecopier:  (617) 310-3316
Electronic Mail:  nancy.d.wu@bankofamerica.com


Bank of America, N.A.
ABA: ***
New York, NY
Acct.: ***
Attn: ***
Ref: ***


*** Indicates a portion of this schedule has been omitted and filed separately
with the Secretary of the United States Securities and Exchange Commission
pursuant to Buckeye Technologies Inc.'s application requesting confidential
treatment under Rule 24b-2 of the Securities Exchange Act of 1934.



 
 

--------------------------------------------------------------------------------

 

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
231 S. La Salle Street
Mail Code: IL1-231-10-41
Chicago, Illinois 60604
Attention:  Laura Call
Telephone:  (312) 828-3559
Telecopier:  (877) 207-2883
Electronic Mail:  laura.call@bankofamerica.com




L/C ISSUER:


Bank of America, N.A.
Trade Finance Services
1 Fleet Way
Mail Code:  PA6-580-02-30
Scranton, Pennsylvania 18507
Attention:  Brian J. Gibbons
Telephone:  (570) 330-4801
Telecopier:  (570) 330-4187
Electronic Mail:  brian.j.gibbons@bankofamerica.com




SWING LINE LENDER:
Bank of America, N.A.
Poplar Avenue Office
6060 Poplar Avenue
Mail Code: TN3-860-03-22
Memphis, Tennessee 38119-3997
Attention:  Brenda K. Plunk
Telephone:  (901) 433-8034
Telecopier:  (901) 433-6299
Electronic Mail:  Brenda.k.plunk@bankofamerica.com


Bank of America, N.A.
ABA: ***
New York, NY
Acct.: ***
Attn: ***
Ref: ***

*** Indicates a portion of this schedule has been omitted and filed separately
with the Secretary of the United States Securities and Exchange Commission
pursuant to Buckeye Technologies Inc.'s application requesting confidential
treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
